 550DECISIONSOF NATIONAL LABOR RELATIONS BOARDThe Madison Courier, Inc.andLouisville Typographical UnionNo. 10.Case 25-CA-2217.January 4,1967.DECISION AND ORDEROn July 7, 1966, Trial ExaminerWilliamF. Scharnikow issued hisDecision in the above-entitled proceeding, finding that Respondenthad engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take cer-tain affirmative action,as set forth in the attached Trial Examiner'sDecision.He also found that Respondent had not engaged in certainother unfair labor practices alleged in the complaint and recom-mended that those allegations be dismissed.Thereafter,Respondent,theGeneral Counsel,and the Union filed exceptions to the TrialExaminer'sDecision and supporting briefs. The General Counsel andthe Union also filed answering briefs.'Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended,the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel[Members Fanning, Brown, and Zagoria].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision,the exceptions,the briefs,and the entire recordin this case,and hereby adopts the findings,zconclusions,3and rec-ommendations of the Trial Examiner.[The Board adopted the Trial Examiner's Recommended Order].iThe Union'srequest for oral argument is hereby denied as the Trial Examiner'sDecision,the exceptions,the briefs,and the record adequately set forth the issues and thepositions of all the parties2 These findings are based, in part, upon credibility determinationsof the TrialExaminer,to which the Respondent and the GeneralCounsel haveexceptedHaving carefully reviewedthe record,we concludethat the TrialExaminer's credibility resolutions are not contraryto the clearpreponderance of all the relevant evidence Accordingly,we find no basis fordisturbing those findings.Standard Drywall Products,Inc,91 NLRB544, enfd.188 F 2d362 (CA 3).3with respect to the Trial Examiner's conclusion that the Respondentviolated Section8(a) (5) of theAct, all ofthe circumstances in this case,as detailed in the Trial Examiner'sDecision, persuade us that the Respondent refused to recognize and bargainwith theUnion because of its rejection of the collective-bargaining principle and a desire to gaintime in which to undermine the Union.SeeJoy Silk Malls,Inc,85 NLRB1263, enfd 185F 2d 732(C.A.D C ),cert denied341 U S 914.Considering the extensive violations found andthe Orderentered herein, we deem it un-necessaryto decide whetherthe Respondent had engaged in additional violations of theAct as maintainedby the GeneralCounsel andthe Union.TRIAL EXAMINER'S DECISIONAND RECOMMENDED ORDERSTATEMENT OF THE CASEThe complaint in the present case was issued and served upon the Respondent,The Madison Courier,Inc., on June 29, 1965,upon a charge filed by Louisville162 NLRB No. 51. THE MADISON COURIER, INC.551Typographical Union No. 10, herein called the Union, on April 29, 1965, andserved upon Respondent by registered mail the same day. In substance, the com-plaint alleges, but Respondent in its answer denies, the commission by the Respond-ent of the following acts of unfair labor practice affecting commerce within themeaning of Sections 8(a)(1), (3), and (5) and 2(6) and (7) of the NationalLabor Relations Act, as amended, 61 Stat. 136, 73 Stat. 519, herein called the Act:1.Interference with, and restraint and coercion of, Respondent's employees inthe exercise of their organizational rights in violation of Sections 7 and 8(a) (1) ofthe Act which occurred in each instance on approximated dates in the first 4 monthsof 1965 and which consisted of interrogation of employees concerning their union.membership, activities, and desires, and the purpose of their union activity; solicit-ing employees to revoke their designations of the Union as their bargaining repre-sentative; informing employees it would not recognize or bargain with the Unioneven if the employees should designate the Union as their bargaining representative;offering and attempting to bargain individually with its employees rather than withtheUnion; promising employees benefits, including raises, a pension plan, and in,one instance, a better job and a higher wage, if they refrained from supporting theUnion and abandoned a strike in support of the Union's bargaining request as theirrepresentative; threatening employees with reprisals, including imposition of onerousworking conditions and a possible sale of Respondent's business, because of theemployees' union activities; and threatening permanent replacement of strikers.2.A continuous refusal by Respondent in violation of Sections 8(a)(5) and,9(a) and (b) of the Act, to recognize and bargain with the Union as the exclusivebargaining representative duly designated by a majority of the employees in anappropriate bargaining unit, by stalling and delaying answers to the Union's requestsfor recognition and bargaining which were made upon Respondent on January 8and 20, February 1 and 12, March 2, and April 2 and 13, 1965; by engaging in,the alleged acts of interference, restraint, and coercion already referred to in thepreceding paragraph, for the purpose of evading its obligation to bargain; and byfailing to give notice to, and to bargain with, the Union concerning its installationon May 12, 1965, of an offset press which eliminated the jobs of some of theemployees then on strike as a result of Respondent's earlier acts of unfair laborpractices, and which otherwise also affected the employment and working condi-tions of the employees.3.The elimination by Respondent, in violation of Section 8(a)(3) of the Act,of the jobs of some of its striking employees by its installation and operation ofthe offset press on and since May 12, 1965, because these employees had joined orassisted the Union, had engaged in other union or concerted activity, and wereengagingin a strike caused and prolonged by Respondent's unfair labor practices.Pursuant to notice a hearing was held before Trial Examiner William F. Scharni-kow, at Madison, Indiana, from September 8 to 24, 1965, inclusive. The GeneralCounsel, Respondent, and the Union appeared by counsel and were afforded fullopportunity to be heard, to examine and cross-examine witnesses, and to introduceevidence bearing upon the issues. Since the close of the hearing, I have received'and considered briefs submitted by counsel for the General Counsel, Respondent,and the Union.Upon the entire record in the case, and from my observation of the witnesses,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent, The Madison Courier, Inc., is and has been at all times material, anIndiana corporation engaged in the business of publishing and distributing news-papers at and from its place of business in Madison, Indiana. During the year pre-ceding the issuance of the complaint, Respondent purchased, and transferred to, andreceived at itsMadison, Indiana, plant, ink, newspaper typographical metal, andother materials of a value exceeding $50,000, which were transported to its plantdirectly from States of the United States other than the State of Indiana. In thesame year, it delivered and caused the delivery of, substantial quantities of thenewspapers published by it to points in other States of the United States. In thecourse and conduct of its publishing operations, it has held membership in, or sub-scribed to, various interstate news services and has advertised various nationally soldproducts. Its annual gross revenue from its publishing operations has exceeded$200,000. 552DECISIONS OF NATIONAL LABOR RELATIONS BOARDI find that Repondent is engaged in a business affecting commerce within themeaning of the Act and that it will effectuate the policies of the Act for the Boardto entertain jurisdiction in the present case.II.THE LABOR ORGANIZATION INVOLVEDLouisvilleTypographical Union No. 10, herein called the Union, is a labororganization which, as will appear, has admitted to its membership employees ofRespondent and has attempted to bargain with the Respondent as their exclusivebargaining representative concerning wages,hours,and other con itions of employ-ment.I find that it is a labor organization within the meaning of Section 2(5) ofthe Act.III.THE UNFAIR LABOR PRACTICESA. Introduction: A general view of Respondent's operations, plant, and staff1.Respondent and the Vevay corporationRespondent, a family-owned corporation, publishes two newspapers at its officeand plant in the small town of Madison, county seat of rural Jefferson County,Indiana.One of the papers is the Madison Courier which appears daily, exceptSunday, and has a circulation of about 7,250. The other is the Weekly Herald, a,Saturday newspaper with a circulation of 421. Succeeding generations of the samefamily have published the Courier since 1847. During the first half of 1965,Respondent's president and majority stockholder was Mrs. M. E. Garber, and theother two directors were her sons-in-law, Don R. Wallis and Lloyd G. Neal, Sr.Wallis also served as the publisher of the two, Madison newspapers and Neal, astheirmanaging editor. The latter's two sons, Lloyd G. (Gilbert) Neal, Jr., andMike Neal were, respectively, the assistant managing editor and the city editor.In 1959, the family purchased the stock of Vevay Newspapers, Incorporated, andhas since published the Vevay Reveille Enterprise and Switzerland Democrat, twoweekly newspapers which appear on Thursday and have a combined circulation ofabout 2,450 in the vicinity of Vevay, Indiana. Vevay is a smaller town 21 milesfrom Madison and the county seat of adjoining Switzerland County. In runningthe Vevay business, the family has continued it within the framework of the sepa-rateVevay corporation; has maintained separate Vevay accounts, records, and apayroll of four persons; has kept the small office in Vevay open and active; and,with the exception of the printing of the Vevay papers, has continued to handle allthe business of the Vevay corporation in the old Vevay office. Specifically, theclerical work for the Vevay corporation was all done in Vevay; a flatbed press wasstilloperated there for local, commercial job printing as well as for the printingof certain commercial and work forms used by the Madison Courier; advertise-ments and news items were received there for the two Vevay papers; and copy forthese newspapers was all prepared and edited at Vevay. But, since 1959, the actualprinting of the two Vevay papers, beginning with typesetting and continuing throughthe press runs and mailroom handling, was performed in Respondent's Madisonplant rather than at Vevay.12.Respondent's and the Vevay corporation's personnelA pivotal issue in the present case is whether the Union was designated as bar-gaining representative by a majority of the employees in an appropriate bargainingunit of Respondent's production and mailing room employees between January 1and April 2, 1965.2 At the hearing, Respondent submitted a list of the 42 personswho were on Respondent's and Vevay corporation's payrolls during this 3-monthperiod.The list included the publisher, the three Neals, the- mechanical superin-tendent (Luther Adams), and all the remaining 37 persons who worked full orpart time in the Respondent's plant and office, without indication of whether theywere supervisors or not, nor of the kind of work they did. Respondent's failure toprovide a breakdown of its personnel is understandable in view of the facts that1 From 1959 to 1964, a TTS tape punching machine was also operated at Vevay to pro-duce tape used for setting the Vevay papers' type in an automaticlinecasting machine atthe Madison Courier plant. But in September 1964 this machine was moved and, untilApril 2, 1965, was used at Respondent's Madison plant. The Vevay operator, VirginiaMartin, remained in the Vevay office at clerical work2 See sectionsIII, B and C of this Decision. THE MADISON COURIER, INC.553the parties do not agree as to the supervisory or nonsupervisory status of a numberof people on the list, that Respondent did not have a formal separation of its work-ers by "departments,"and that, as the evidence also shows,a number ofthe work-ers performed dual functions-partmechanical and part nonmechanical At thehearing and in its brief,the Respondent has taken the general position that, in thissmall country-newspaper operation in which some of the employees performed allkinds of work,a limited unit is not appropriate,and "that the only appropriate unitwould have been one which included all Respondent'snonsupervisory employees,including the employees who worked on the premises at Vevay."(Respondent'sbrief, pages 111-112.)In any event,even if it be found that the limited unit soughtby the Union was appropriate,the composition of the unit is in issue.Despite the parties'disagreement as to details affecting the appropriateness andexact composition of the unit claimed by the Union, the evidence furnishes an undis-puted and helpful general description of the Respondent'soperations in the first3months of 1965, of the layout of Respondent'sMadison building at that time, ofthe areas of the building in which the various items of Respondent's equipment werelocated and used by the employees,and thus of the number,identity,and usualgrouping of the workers as they used this equipment or otherwise performed theirvarious tasks.All of this is essential to an understanding of the opposing positionsof the parties.a.Respondent's office and plantRespondent'sbuilding was a one-story building with basement, on the west sideof the street,with its main entrance from the street through a vestibule at roughlythe center of the building.The offices were reached through the vestibule and werelocated in the south side of the building. In the "front"office, which was 20-feetsquare, there was a customers'service counter which stretched across the street sideof the room. Immediately behind the counter, there were filing cabinets and alsodesks, typewriters,and telephones at which five girls and one or two reportersworked.In the back of the same room behind a partial partition,there was anotherdesk for the city editor,some files, and a bookkeeping machine. In addition, the"front" office also had a Teletype tape punching machine which received transmis-sions on the tape from a national wire news service for use, after selection andediting, in the Respondent's automatic line-casting machine. Directly to the rear ofthe "front"office, there were separate offices for the managing editor, the assistantmanaging editor,and the publisher. With the exception of a part of the basementin which several ad men worked and old printing mats were stored, and two desksin a small area of the"mailing room"atwhich two circulation men worked,Respondent's editorial,news, advertising,clerical, and general operations were allconducted in these first-floor offices. The rest of the building was given over to theprinting,mailing, and local distribution of the newspapers.Access tothese latterareas on the first floor was provided by doorways from the "front"office to the"composing room," and from the editor'sand publisher's offices to the pressroomand mailing room.Until a strike of its employees began on April 2, 1965, Respondent printed theMadison and Vevay newspapers by the hot-type, letterpress method. The generalcourse of the entire newspaper operation began with the receipt and editing of copyand the layout of the paper in the office.In the printing and distribution operations,itproceeded,according to Publisher Wallis' testimony and the terms used by him,through a "composing room," a photoengraving room, a foundry,the pressroom,the "mail room,"and the carriers'room. Proofreading,an intermediate step duringthe composing room operations,was done by the five girls in the "front"office. Theextent to which each of these girls proofread is one of the substantial issues inthe case and will accordingly later be considered at some length.The "composing room" was 40 feet long and 32 feet wide and was located in thefront, north side of the building next to the office. Except for the wire service tape-punching machine in the office and the two manually operated tape-punchingmachines in the basement,the composing room combined all of Respondent's type-setting, proofprinting,composing,and even the mat-pressing operations in this oneroom. Its main equipment consisted of four Linotype machines,a combination ofan Intertype or Linotype machine with an automatic line casting machine(the linecasting machine functioned automatically either in conjunction with manual opera-tion of the Intertype or with tape from the office or basement tape punchingmachines),a flatbed proof press and stand,a Ludlow machine for setting headlinesand other special type,an Elrod machine for column ruling and separation,galleys,chases, and other equipment used by the compositors or makeup men, and a matroller for the pressing of the page mats used as molds for the printing plates. .554DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe photoengraving room was a small room,8 feet by 12 feet,toward the rearof the building.It served as a darkroom for the development of film,the printingof photographs,the operation of a photo-lathe, and the engraving of printing plates.The foundry,too, was in a separate small room off the pressroom.There Respond-ent operated a furnace, cast printing plates from the mats on a Hammond castingbox, routed illustrations,and shaved the printing plates.The pressroom,50 feet by 18 feet, was located to the rear of the composingroom. Respondent used a Duplex 16-page tubular letter press with a "kick-out"mechanism which issued each 25th or 50th paper slightly off line, so that its projec-tion would facilitate a breakdown in counting.A bundling machine was also keptand used part of the time in the pressroom and part of the time in the mailroom.The mailroom(18 feet square)and the carriers'room(10 feet by 18 feet) werenext to the pressroom In addition to the bundler,the mailroom contained Addres-sograph equipment and plates.There were also two desks used by circulation menin the mailroom.b.The full-timeMadison production and mailroom staffFrom January 1 through April 2, 1965,only 17 persons regularly worked fulltime at Respondent'splant at proofreading and at various other production andmailroom tasks.The only full-time proofreader was Janice-Wichman who workedin the office.Two women employees(Paula Feltner and Judith Ann Moore)operated the Teletype tape punching machines in the basement.In the composingroom, there were five Linotype operators(Bernard Corbin,Rudolph Juett,VirginiaKerr, Henry Lorenz,and James Nichols, the last of whom monitored the linecast-ingmachine and also operated the intertyper in combination with the linecaster);three compositors or makeup men (Walter Dowell and Albert Dowell on ads, andClarence Spivey on other material);and two other compositors who also workedas pressmen the rest of their time(David Ashby and Micky Storie).All of thesepeople in the composing room also proofprinted galleys of the type set in the roomand submitted the galley proofs for proofreading to the girls in the office. In thefoundry and the pressroom,two men(Allen Arbuckle and Dale Giltner)cast theprinting plates and,splitting pressroom assignments with Ashby and Storie,operatedthe tubular 16-page press.Finally, in the mailroom there were two employees, oneof whom(Golden Skeldon)worked his full time there,and the other(LesterHatchell)who split his full time between the production areas(as a "janitor" whotook scrap to the furnace and poured pigs)and the mailing room(where, aftertaking papers from the press,he operated a bundling machine).In sum, it appears from the evidence that, from January 1 through April 2, 1965,the 17 people who have just been mentioned constituted the core of Respondent'spersonnel regularly engaged,and spending their full time, in the production andmailroom operations of Respondent.All were on Respondent'spayroll.Only oneof them, Walter Dowell(one of the compositors), is claimed by Respondent tohave been a supervisor,a claim that is disputed by the Union and the GeneralCounsel. The other 16 were clearly employees of Respondent within the meaning.of the Act.c.Part-time and "dual function"personnel in production and mailroom areasIn the same 3-month period,there were 13 other persons on Respondent's andVevay corporation's payrolls who worked only part time in production or mailingroom tasks,either as regular part-time employees or as "dual function" employeeswho spent part of their time at other work for the Respondent or the Vevay corpo-ration in or outside Respondent's plant. The general situation with respect to each.of these people was as follows:(1) John Coleman,StewartHedger, and August Meade worked part of theirtime at Vevay and part of their time in the Madison plant.Coleman and Hedgerwere on the Vevay corporation's payroll.Meade was a part-time employee on bothRespondent'sand the Vevay corporation's payroll.(2)Henry Bentz and Fred Brock worked part time as reporters and part timeas photoengravers.(3) Patricia Oyler worked in the office,was the"editor" of the Courier'sWoman's page,did some clerical work and proofreading and was listed on Respond-ent's payroll as "Office Manager and Proof Reader."(4)Virginia Yetter,Alpha Mae Aldridge,and Anna Tucker not only did all the,restof Respondent's office-clerical work but also read some proof. THE MADISON COURIER, INC.555(5)William Bawden was referred to by Publisher Wallis as Respondent's "Cir-culationManager" and had his desk in the mailroom.(6)Three other employees worked part time in the mailroom. John Connelly wasa high school student who worked in the afternoons and during the summer.Edward Gulley and James Meadows were circulation men. Gulley hired the carrierboys.Meadows worked outside the plant about 50 percent of the time. Both didsome handling of newspapers in the mailing room.(7)Of the foregoing 13 people, the General Counsel and the Union contend,but Respondent denies, that Coleman and Hedger (in their work for Vevay) andalso Oyler and Yetter were supervisory or managerial employees.d.OtheremployeesFrom what has already been found, it appears that all of the Respondent's office-clericalworkers, two of its reporters,and all its circulation men were "dual func-tion" employees in that they also worked in varying degree and for varying pro-portions of their time at productionormailing room tasks.There were sevenother full-time employees on Respondent's and the Vevay corporation's payrollswhose work was entirely outside the productionor mailing room areas: three adsalesmen (Stewart Ruch, Charles Vannata, and Howard Houghton);a reporter(FrankWilner); two janitors who worked at nights,cleaningup after the otheremployees had finished work (Leo Hatchell and William Martin);and VirginiaMartin. Other than Martin, these employees wereon Respondent'spayroll. VirginiaMartin,alone,was on the Vevay corporation's payroll and did its clerical work atVevay. She had punched tape for typesetting, originally at Vevay, and then atRespondent's Madison plant, from September to December 1964. But, in December1964, RespondentassignedPaula Feltner and Judith Ann Mooreto operate its twotapepunching machines, including Martin's, at the Madison plant. From that timeat least until April 2, 1965, Virginia Martin has done only general office work forthe Vevay corporation at its Vevay office.e.Wages, salaries, and bonusesWithout comment at this point as to their significance, a number of broad find-ings may be made upon uncontradicted evidence concerning the compensation andwork or job designations given by Respondent and Vevay corporations to the per-sons on their payrolls below the level of the publisher and the three Neals.The four persons who worked for the Vevay corporation on its payroll (JohnColeman, Stewart Hedger, August Meade, and Virginia Martin) were paid for theirwork by Vevay check. Coleman (who the Vevay townspeople were informed was"president" although he actually held no such office) and Hedger (the editor ofthe Vevay papers) received Vevay salaries of $100 and $105 a week, respectively.Coleman was also paid a quarterly bonus of $100. But Meade and Virginia Martinwere paid at hourly rates.Almost all of the people on Respondent's payroll were paid simply at straightand overtime hourly rates for the hours they actually worked. This included Meade(for his part-time work on the Courier); the reporters; all of the girls in the officeother than Oyler; all the employees in the composing, photoengraving, foundry,press, and mail rooms; and Walter Dowell (the ad compositor who Respondentclaims was a supervisor). The highest hourly rate of $2.50 was paid to eightpeople:Walter Dowell; another ad compositor (Albert Dowell); four of the lino-typers (Juett, Kerr, Lorenz, and Nichols); and two of the employees who workedboth as compositors and pressmen (Ashby and Storie). They had reached this rateafter 6 years of service by a series of automatic 6 months increases upon whichRespondent and a shop committee had agreed in February 1963. The same agree-ment applied to all the employees in the composing and pressrooms but none of theothers had reached the maximum by January 1, 1965. The agreement did notembrace the girls in the office nor the two girls who punched tape in the basement,and these women employees were dependent upon merit increases for raises intheir hourly rates.The only exceptions on Respondent's payroll to this general, hourly rate formatfor compensation, were William Bawden (to whom publisher Wallis referred as"circulationmanager"); Patricia Oyler (whose name appeared in the Courier aseditor of the Woman's Page and whose payroll record designated her as "ProofReader and Office Manager"); and Luther Adams (the mechanical superintendent). 556DECISIONS OF NATIONAL LABOR RELATIONS BOARDBawden received a straight salary. Patricia Oyler also received a salary of $80.48a week regardless of the number of hours that she worked although it was computedupon the basis of an assumed normal 44-hour week at a regular hourly rate of$1.75 and an overtime rate of $2.62. She also received a quarterly bonus of $100.Adams was paid for the actual hours he worked at an hourly rate of $3, but he,likeOyler, also was paid a quarterly bonus of $100.f.Contentions as to supervisory or nonsupervisorystatus:Possible relevance of titles or designationIt isundisputed that Luther Adams, whom Respondent made its mechanicalsuperintendent on October 30, 1964, was a supervisor during the first 3 monthsof 1965.3 Respondent contends that its only other supervisor below the level of thepublisher and the three Neals, was Walter Dowell, who it asserts was in charge ofads as "Compositor Foreman," the designation which appears on his payroll record.The General Counsel and the Union deny Dowell's supervisory status. They furthercontend that, in addition to Superintendent Adams, there were four other super-visors: Patricia Oyler and William Bawden on Respondent's payroll and John Cole-man and Stewart Hedger on the Vevay payroll. As has been noted, Respondentand the Vevay corporation had given each of these four people titles or designationswhich would indicate supervisory or managerial status. Thus, Oyler, according toher payroll record was "Proof Reader and Office Manager" and, according to theCourier'sWoman's Page, was its editor.4 Bawden was referred to by PublisherWallis as Respondent's "circulation manager." Coleman was held out to the Vevayreaders as "president" although he actually had no corporate office nor an invest-ment in the enterprise. And Hedger was the "editor" of Vevay Newspapers. Ofcourse, in the cases of these four individuals,as alsoin the case of Walter Dowell,their supervisory or nonsupervisory status depend upon what authority the evidenceshows they actually possessed and therefore turns upon the strength and credibilityof the evidence as to the existence or nonexistence of such authority. But where,as in the present case, the evidence as to authority is conflictingand sometimesunclear, the title or designation may properly be given some weight in resolvingthe matter. Moreover, it is arguable that, in the case of each of these people (andparticularly in the case of Coleman), the title or designation (whatever its sub-stance)together with differences in compensation and variety of functions, have[sic] so distinguished and set apart these people from the run of Respondent'semployees that they cannot realistically be said to share the community of interestwith these employeesas to wages,hours, and other conditions of employment,which would be essential to their inclusion in the same appropriate bargaining unit.But these are matters which will be considered in later discussions of the individualstatusof the peopleagainstthe general, broad background which has been set forthin this sectionof theDecision.B.Union bargaining authorizations and the Union's continuing requestof Respondent for recognition on and after January 8, 1965In September 1964 linotyper James Nichols visited the Union's office in Louis-ville,Kentucky. As a result, Local Union President James Curran and other Localofficersmet with employees of Respondent at Nichols' home in Madison in Sep-tember and again (with International Representative Donald McFee also present)on October 30, 1964. Including Nichols, there were 11 persons on Respondent'spayroll who attended the October 30 meeting. Five of them were the Respondent's8The Union in its brief has abandoned its contention during the hearing, that Adams wasactually a nonsupervisory employee.4On Respondent's information, the industry journal, Editor and Publisher, also listed heras Respondent's office manager The Respondent in its brief and Publisher Wallis in histestimony, assert that this listing was meaningless since, although Respondent in fact hadno office manager, Editor and Publisher had requested the name of the office manager and soWalks listed Oyler. To show the absence of any real significance to this listing, Wallis fur-ther testified that he had facetiously provided. and Editor and Publisher had printed, thename of one of his employees as "Religious Editor" and another's as "Aviation Editor "However, the fact remains that RespondentdidlistOyler on his payroll record as "OfficeManager " THE MADISON COURIER, INC.557full-time linotypers,5 two of them were the full-time compositors,6 and three ofthem were the men who spent their full time working as compositors, stereotypers,or pressmen.1 The eleventh attendant was Luther Adams who had been notifiedonly late that afternoon by Publisher Wallis that he was to be Respondent's mechan-ical superintendent. It will be noted that 10 of the 17 persons who it has alreadybeen found constituted the regular, full-time core of Respondent's production andmailroom staff in the first 3 months of 1965, were present at the meeting onOctober 30, 1964.All 11 of the people (including Adams) who attended the October 30 meetingwith the Union's officials, signed and delivered to Local President Curran theirapplications for union membership; cards unequivocally designating the Union astheir collective-bargaining representative; and a "Petition" to Publisher Wallis thathe recognize the Union as their bargaining representative as Respondent's "produc-tion employees." (General Counsel's Exhibit 6(b)) Curran received their cards andmembership applications and "obligated" them as members of the Union beforethe meeting ended.Six other employees signed and delivered to the Union their identical bargainingauthorizations at various times on or before April 3, 1965, viz, Henry Bentz onNovember 4, 1964; Clarence Spivey sometime in January 1965;8 Allen Arbucklewithin a few days before February 12, 1965; 9 Judith Ann Moore and Paula Feltneron March 30, 1965; and August Meade on April 3, 1965.On April 1, 1965, a second recognition "Petition" addressed to Publisher Walliswas signed by 14 of the persons on the Respondent's payroll. The signers includedMechanical Superintendent Adams, Arbuckle, Feltner, and Moore, and all the per-sons who had signed the October 30 petition. Although they had also signed unionauthorization cards, Clarence Spivey and Henry Bentz did not sign either petition.The Union's request of Respondent to recognize it and bargain with it was firstmade on January 8, 1965, during a visit made to Wallis in his Madison office byInternationalRepresentativeMcFee, Local President Curran, and several otherofficers of the Local. At this meeting, Wallis was given the employees' first "petition"for the Union's recognition and also a letter addressed to Wallis by President Cur-ran of the Union in which Curran claimed that the Union "has been authorizedin writing by a substantial majority of the employees in the production departmentof your firm to represent them for the purposes of collective bargaining on wages,hours and working conditions." The letter also informed Wallis that the Union wasprepared to meet promptly with Respondent for the negotiation of a contract. Atthemeeting, the Union produced its authorization cards and placed them on hisdesk although Wallis did not look at them. A number of other meetings took placebetween the union people and either or both Wallis and Joseph Cooper, Sr.,Respondent's attorney, and there were some telephone calls and some correspond-ence between the parties. At a meeting with Wallis alone on April 2, the unionpeople gave him the second employee "Petition" which had been signed the pre-ceding day. They also presented the Union's cards and here it is disputed whetherWallis examined all of them or merely glanced at them. Finally, there was a meet-ing of the parties with a mediator on April 8, 1965, in an attempt to settle a strikeof the employees which had begun on April 2.5Nichols, Bernard Corbin, Rudolph Juett, Virginia Kerr, and Henry Lorenz6Walter Dowell and Albert DowellDavid Ashby, Micky Storie, and Dale Giltner.8In his testimony, Spivey admitted having signed the authorization card which is inevidence and bears the date January 24, 1965 He denied, however, that there was anywriting on the card when be signed it and claimed he could not recall to whom he gave it,although he thought it might have been to his son. But employee David Ashby testified thatSpivey gave him the card sometime in January, that the card had been filled out, and thatAshby then gave the card to employee Nichols thesameday. Nichols corroborated Ashby'stestimony as to his receipt of the card and testified he mailed it to the Union I creditAshby's and Nichols' testimony. Hence, the finding in the textG Arbuckle testified he signed his union authorization card, which is dated February 8,1965, and a few days later delivered it to Nichols who, as already appears, was the keyemployee in the Union's organization of the employees International Representative McFeetestified that on February 12, 1965. the day he met with both Publisher Wallis and JosephCooper, Respondent's attorney, he had in his possession 14 cards including one purportedlysigned by Allen Lee Arbuckle. 558DECISIONSOF NATIONAL LABOR RELATIONS BOARDTo the extent that it is material,the evidence as to the details of these meetings,the telephone calls, and the correspondence, will later be considered. At the moment.consideration will be limited to the scope of the bargaining unit requested by theUnion in its January 8 letter and in the two employee "petitions"itpresented toRespondent,and also to the allegations of the instant complaint with respect to theappropriate unit.In theJanuary8 letter, after claiming a majority designation in Respondent's"production department,"theUnion stated that:The production department operations include all production operations begin-ning with the mark up of copy by composing room employees and continuingto the finished product handled by mailing room employees.All journeymenand apprentices performing composing room work which includes teletype-setteroperations and proofreading;pressroom and stereotyper employees,photoengraving employees,and mailing room employees are included in thecollective bargaining group represented by Louisville Typographical UnionNo. 10.In the two"Petitions,"the signatories statedthat theyhad designatedthe Unionas their collective-bargaining representative and therefore:Since we constitute a substantial majority of all production employees perform-ing work beginning with the markup of copy and continuing until the finishedproduct is ready for delivery,which is the production department and includesallproduction employees,we, therefore,request that The Madison Courier,Inc., recognize Louisville TypographicalUnion No. 10 as our bargainingrepresentative.In the complaint,the General Counsel described the unit appropriate for collec-tive bargaining in the present case in the following language:All production department employees including all journeymen and appren-tices performing composing room work,teletypesetters,proofreaders,pressroomand stereotype employees,photoengraving employees,andmailing roomemployees of the Respondent employed at its Madison,Indiana plant exclusiveof reporters,advertising employees,business office and office clerical employ-ees and all supervisors as defined in the Act.C. Thebargaining unit requestedby theUnion and the Union'srepresentation of the employees thereinThe General Counsel and the Union contend that, despite the differences inwording, the descriptions of the bargaining unitsought bythe Union as set forthin the Union's letter of January 8,1965, in the two employee petitions,and in theGeneral Counsel'scomplaint,clearly defined the same production or mechanicalunit of Respondent's employees;that this unit was an appropriate unit for bargain-ing purposes within the meaning of Section 9(b) of the Act;and that on and afterJanuary 8,1965(and certainly on or before April 3, 1965),theUnion had beenduly authorized by a majority of the employees in this unit to bargain withRespondent on their behalf with respect to their wages,hours, and other conditionsof employment.Respondent,on the other hand,contends that the three unit descriptions differsubstantially with respect to the general class or classes of employees covered, theinclusion or exclusion of supervisors,and the specific exclusions set forth in thecomplaint but not in the other two unit descriptions.Respondent further contendsthat,even if the three unit descriptions all boil down in their substance to the sameor essentially the same unit,such a unit was not an appropriate unit since (1) itincluded supervisors;(2) it was not an employer unit,craft unit,plant unit, orappropriate subdivision thereof; (3) it was not based upon community of bargain-ing interest;and (4)itwas a purely arbitrary grouping based upon extent of orga-nization.iOFinally, the Respondent denies that a majority of their employees in anysuch unit had designated the Union as their collective-bargaining representative.10These are the contentions developed and advanced by the Respondent at the hearingand in its brief(See Respondent's brief,page 2 and 27-31.)As found in section III. E,below,the Respondent in its contacts with the Union's representatives from January 8 tomid-April 1965, merely expressed doubt and lack of knowledge as to the Union'smajorityand the appropriateness of the unit claimed by the Union without indicating any specificbasis or reason for its doubt THE MADISON COURIER, INC.559We turn now to a consideration of the issues raised by these contentions.1.The bargaining unit requested by the Union and described in the complaintA union's bargaining request is effective as to the unit claimed if it clearly, eventhough inartistically, indicates the scope of the unit either on the face of the claimor in the light of the situation to which it applies. Applying this principle, I haveconcluded, in partial disagreement in certain respects with each of the parties, thatthe bargaining unit as requested by the Union and as described in the complaint,was in substance a bargaining unit of all the productionandmailing room employ-ees who were employed by Respondent at its Madison plant. The reasons for thisconclusion are the following:Certainly, the unit descriptions in the Union's letter, the employee petitions, andthe complaint, embraced all "employees" engaged in production, and this was aclearly recognizable, general class of employees, as I have already indicated in myearlier discussion of the types of production work performed by Respondent'semployees. The Respondent is critical, however, because the unit description in thecomplaint limits the asserted unit to production employees of the Respondent attheMadison plant and thus excludes Vevay employees, although no such expresslimitations or exclusions was set forth in either the Union's letter or in the employeepetitions.But such a limitation was implicit in the Union's recognition request. The requestwas made to Respondent on behalf of Respondent's production employees as shownby their signatures on the petitions which the Union delivered to Respondent;almost all the employees who worked at production were on Respondent's payroll,including evenMeade, who was also one of the part-time Vevay employees; andthe only other two members of the Vevay staff (Coleman and Hedger) who per-formed any production work at the Madison plant, did so only part of the timeand were more closely identified with the Vevay newspapers as their "president"and "editor," respectively.Under these circumstances, to construe the Union'srequest as embracing also the few Vevay employees, would be unrealistic. In limit-ing the unit to Respondent's employees, therefore, the complaint did not more thanspell out what was obviously the intention of the Union when it made the bargain-ing request.Respondent is also critical of other differences in the unit descriptions.One con-sists of the identical recitals of specific inclusions in the Union's letter and in thecomplaint,compared with the omission of any reference to specific included cate-gories in the employee petitions. The other difference to which Respondent refersis the recital of specific exclusions in the unit description set forth in the complaintand the absence of any such recital in either the Union's letter or the employeepetitions.But these were not actually differences in substance. All three descriptions werenot only mutually consistent but each of them was also clear and complete in itsessential demarcation of the same unit, although complete, consistentexpressionwasfinally given to the full substance only in the General Counsel's complaint. When, asin the instant case, the unit description given by theunionto the employer refers toa general, recognizable class (here, Respondent's production employees), this is allthat is required. A consistent, accompanying statement of specific inclusions issuperfluous and, if given, must be logically treated by the employer and the Boardas exemplary and emphatic and not as limiting or restricting the general descriptionunless there is specific language to the latter effect. Similarly, a statement of exclu-sions of all employees outside the claimed general class is implicit, and an expressstatement as to their exclusion is not essential to the clarity and effect of the generaldefinition supplied by the union. Upon application of these principles in the presentcase, it isclear that the complaint, in describing the unit claimed by the Union,merely spelled out the obvious elements of the Union's descriptions in its letter ofJanuary 8, 1965, and in the employee petitions.Respondent, however, contends that contrary to the express exclusion of "super-visors" recited in the complaint, the Union actually sought to represent a unitincluding supervisors. It bases this contention upon the fact, although the Union'sletter of January 8 and the employee petitions were silent as to this matter, the peti-tions presented to Respondent by the Union included the signatures of MechanicalSuperintendent Luther Adams and of Walter Dowell, who the Respondent alsoclaims was a supervisor. In appraising this contention, it should be noted not onlythat Respondent never made any objection to the Union on this score, but also thatthe General Counsel and the Union both contest Dowell's supervisory status (and Ihereinafter find upon the pertinent evidence that Dowell wasnota supervisor), and 560DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat,while the General Counsel conceded Adams' supervisory status at the hearing,theUnion at that stage still disputed Adams' supervisory status although in itsbrief it has now conceded the particular point.On consideration of the evidence, I cannot agree with Respondent's contentionthat the Union, having failed expressly to exclude supervisors from its bargainingrequest, actually sought to represent a unit including supervisors. It is not essentialto a union's description of the bargaining unit in its claim for recognition that thedescription expressly exclude supervisors. Unless an affirmative intention is expressed,a union's description of the bargaining unit of "employees" which it claims, cannotreasonably be treated by the employer nor by the Board, as including supervisors,since the employer (and also the Board) must assume the union intended to representonly "employees" within the meaning of the Act, and Section 2(3) expressly ex-cludes "supervisors" from the term." This normal, reasonable assumption as tothe union's intent to exclude supervisors is not rebutted by the mere fact that, insupporting its claim of majority, the union presents to the employer bargainingauthorizations of persons whom the employer believes to be supervisors unless thepersons are actually supervisors, the employer calls this to the attention of theunion, and the union nevertheless insists that they be included in the bargainingunit.Respondent did not take this course in the present case nor thus afford theUnion any opportunity to explain or modify its request.12 Accordingly, I hold thatin specifically excluding supervisors from the unit claimed by the Union, the com-plaintwas consistent with what must be assumed to have been the intent of theUnion, and therefore that, in this respect, again, the complaint merely spelled out anexclusion reasonably implicit in the Union's bargaining request.One other matter requires attention at this point. Reference has been made to thenormal effect of a union's specific,consistent enumeration of inclusions in a generalclass for which it claims representation, as being exemplary and not restrictive.However, an expanding effect, rather than simply a clarifying effect, must logicallyand reasonably be given by the employer (and, here again, also by the Board), to aunion's reference in its unit "inclusions" to a recognizable group of employees, someor all of whom may or may not be logically regarded as being within the generalclass otherwise claimed by the union. The instant case provides such a situation withrespect to the "mailing room employees," some or all of whom may or may notstrictly have been "production employees." In such a case (contrary to the apparentposition of the General Counsel and the Union at the hearing and in their briefsin the present case), the union's expressly stated "inclusion" must reasonably beregarded by the employer and the Board as actually providingan additional, entireclass of employees in the claimed unit and not merely a subclass included in thegeneral class. It is for this reason that I have concluded that the inclusion of"mailing room employees" in the unit descriptions set forth in the Union's letter ofJanuary 8, 1965 and in the complaint actually adds a category of employees to theunit claimed by both the General Counsel and the Union as being appropriate.13In sum, I find and conclude that the unit claimed by the Union as being appropri-ate when it requested Respondent to bargain with it consisted of all production andmailing room employees of the Respondent at the Madison plant and that the defi-nition of the claimed appropriate unit as worded by the complaint, including therecitals of inclusions and exclusions, clearly and fully describes this unit. Thereremain the questions of whether the unit was an appropriate bargaining unit withinthe meaning of Section 9(b) of the Act; if so, what employees were included; andfinally, whether a majority of these employees had duly selected and designated theUnion as their bargaining representative on and after January 8 and on or beforeApril 2 and 3, 1965, the primary, critical dates in the present case.11Heck's, Inc.,156 NLRB 760;The Hamilton Plastic Holding Company,135 NLRB 371,373, 384,modified inother respects 312 F.2d 723 (C.A. 6).13 SeeThe Hamilton PlasticMolding Co.,supra,373 See alsoAmerican Rubber ProductsCorp.,106 NLRB 73, 76;Atkinson Dredging Company,141 NLRB 1316, enfd 329 F 2d158 (C.A. 4),cert. denied377 U.S. 96513 It is immaterialthat, at thehearing and in their briefs,the General Counsel and theUnion have attempted to draw a distinctionbetween "mailing room employees"who merelygot out themail and thosewho were localcirculation employeesworking partor full timein the mailroom, and thatupon this basistheyhave madethe contentionthat only theformerwere "production" employeesin the claimed unit and thatthe latterwere excluded.Such a distinction finds no support in the languageof the Union's and the General Coun-sel's descriptions,and we arenow concerned with the unitapparentlysought by theUnion when it dealt with Respondent for recognition rather than with the later positiontaken by the Union and the General Counsel at, and since, the hearing. THE MADISON COURIER, INC.,5612.The appropriateness of the bargaining unit requested by the UnionAs I have found, the unit claimed by the Union to be appropriate was a plantproduction and mailing room unit of Respondent's employees. In accordance withthe principles of construction developed by the Board, such a unit included not onlyRespondent's employees who were engaged full time in production or in the mailingroom at the plant but also those regular, part-time employees and "dual function"employees whose part-time work in the unit, without considering either its dura-tion or percentage as thesoledeterminant, was "sufficient to demonstrate that [they]along with the full-time employees [had] a substantial interest in the unit's wages,hours, and conditions of employment." 14 On the other hand, the unit claimed bythe Union excluded all the rest of Respondent's employees such as reporters, adver-tising employees, and business office and clerical employees.The unit thus formulated observes the distinction recognized by the Board inthe newspaper industry between the community of bargaining interests of mechani-cal employees and the diverse bargaining interests of nonmechanical employees,15and also satisfies the fundamental requirement that, to be appropriate as a bar-gaining unit within the meaning of Section 9(a) and (b) of the Act, a unit must bebased upon such community of bargaining interest.16 Moreover, the unit sought bythe Union was not simply a limited unit of skilled employees, nor a craft unit,17 noreven a unit limited to a combination of particular crafts to the exclusion of othercrafts also employed by Respondent. Instead, it embraced all Respondent's employ-ees whose substantial interests lay in their common representation as members of abroad mechanical unit and excluded only those whose interests were substantiallydifferent and who would not suffer because of their exclusion from the unit. Con-trary to the Respondent's contention, therefore, the unit claimed by the Union wasbased not on the extent to which the Union may have organized the Respondent'semployees, but rather on a formulation of unit as broad as a reasonable spread of acommunity-of-bargaining interest warranted.18On this basis (again contrary toRespondent's contention), the claimed unit made a realistic differentiation of theemployees in the unit from those outside the unit, as such a "subdivision" ofRespondent's plant employees as meets the requirement of Section 9(b) of the Act14Berea Publishing Company,140 NLRB 516 This has always been the Board's rulewith respect to part-time employees(SeeEvening News Publishing Company,93 NLRB1355,Jet[sic]Transportation Co , Inc,137 NLRB 1490,1492 [sic].)However, theBoard's rule with respect to the inclusion of "dual function"employees in a bargainingunit has vacillated between a minimum 50 percent unit work requirement and a "substantialinterest"requirement.(SeeCoca-Cola Bottling Company,94 NLRB 208,Ocala Star Ban-ner, 97NLRB 384;Denver-Colorado Springs-PuebloMotorWay,129 NLRB 1184;BereaPublishing Company, supra)Finally,in 1963,the Board reestablished the current "sub-stantial interest" standard in itsBerea Publishingdecision,holding that,like part-timeemployees,"dual function"employees who work less than 50 percent of their time in theunit "may have sufficient interest in the unit's conditions of employment to be includedin the unit." (140 NLRB at518-519)As Respondent points out in its brief, in Berea theBoard included a "dual" function employee in the unit although he worked only 40 percentof his time in the unit,and InWayside Press,104 NLRB 1028,1029-30, it Included a"dual" function employee in a production and maintenance unit although she spent 80percent of her time at office-clerical work and only 20 percent in production But, even onoccasions sinceBerea,where there were no other relevant countervailing factors,the Boardhas givenweight tothe proportion of total working time spent in the unit by particular"dual function"employees as a factor bearing upon their"substantial community of in-terest"with full-time employees in the unit.(Garden Island Publishing Co , Ltd,154NLRB 697, footnote 10;Dixie Color Printing,Ely d Walker,151 NLRB 636,pages 656-657of the Trial Examiner'sDecision affirmed by the Boardii SeeGarden Island Publishing Co , Ltd, supra.10Continental Baking Company,99 NLRB 777, 782;N L R B. v.Ideal Laundry and DryCleaning Company,330 F.2d 712,716-717 (C A. 10);N L R B v GeorgeGroh & Sons,329F.2d 265, 268(C A. 10),N.L.R B v BelcherTowing Company,284 F 2d 118 (C A 5)11 SeeDixie Color Printing Corp ,156NLRB 1431 (footnote 3 of the Board'sDecisionand the related portions of the text of.that and the Trial Examiner'sDecisions)18 See and compareN L R B v.Metropolitan Life InsuranceCo ,380 U S 438,and theprovision of Section 9 (c) (5) on which Respondent also relies :In determining whether a unit is appropriate for the purposes specified in subsection(b) the extent to which the employees have organized shall not be controlling'264-047-67-vol. 162-37 562DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat ". . . in order to assure the employees to the fullest freedom in exercising therights guaranteed by this Act, the unit appropriate for the purposes of collectivebargaining shall be the employer unit, craft unit, plant unit, or subdivision thereof."The unit sought by the Union was therefore an appropriate bargaining unit forthe purpose of collective bargaining within the meaning of Section 9(a) and (b) ofthe Act. Upon the facts in the present case, I find no merit in the argument, whichRespondent makes in its brief, that in accordance with the caution expressed by theBoard in theAmerican Potashcase with respect to severance of cratt or craft-likeunits,19 only a plantwide unit of all nonsupervisory employees would be appropriatein the present case. For, as I have just found, the unit claimed by the Union was areasonably differentiated plantwide unit of all production and mailing room employ-ees based upon their community of bargaining interest, and not a craft unit noreven ,a combination-of-crafts unit which excluded other craft or production employ-ees of Respondent. Furthermore, the situation in the present case is not complicatedby any claim made at the time of the Union's bargaining request, either by anotherunion, by any employees, or by Respondent, that any other larger or smaller unitwas also an appropriate unit or a more appropriate unit, much less (as Respondentnow contends) the only possible appropriate unit. In short, the unit now underconsideration does not present the type of timely contested severance of a craft unitdealt with the Board inAmerican Potash,nor does it present any analogous, timelycontested "departmental" severance to which the Respondent would have the Boardextend itsAmerican Potashreasoning.For the foregoing reasons, I have concluded and find that the production andmailing room employee unit claimed by the Union was an appropriate unit for pur-poses of collective bargaining within the meaning of Section 9(a) and (b) of theAct. That there might have been another equally appropriate, or even more appro-priate, unit is immaterial'0 From my findings hereinafter made upon undisputedevidence in section III, G, of this Decision, it will appear that, in May 1965 duringa strike of'the employees in the unit, Respondent changed over from a hot-type toan offset printing operation but in letters to all 'strikers invited them to return towork, assuring them of at least roughly equivalent production and mailing room jobsin the new offset operation. Accepting Respondent's invitations and assurances attheir face value, it appears that under the newly instituted offset operation, the pro-duction and mailing room unit and its composition were not to be disturbedalthough the comparable production operations to which the employees were invitedto return were changed. From this I conclude that the appropriate production andmailing room unit continued in spite of the changeover although the functions andjobs of the constituent employees could no longer be described in terms of the oldletterpress or hot-metal operation. Accordingly, I find that, for the purposes of thiscase including the remedy which I hereinafter recommend, the continuing appropri-ate unit which I have found the Union claimed in its bargaining requests, must bedescribed as follows:All production employees and mailing room employees of Respondent em-ployed at its Madison, Indiana plant, including proofreaders but excludingreporters, advertising employees, business office and office clerical employees,and all supervisors as defined in the Act.3.Composition of the requested appropriate bargaining unitThere is no dispute that from January 1 through April 2, 1965, there were 16employees on Respondent's payroll who regularly worked full time at productionor in the mailing room at Respondent's Madison plant. These were the employeeswho, in addition to Walter Dowell, were found to have been the core of Respond-ent's production and mailroom staff throughout this 3-month period. (See sectionIII,A, 2, b, above.) These 16 employees, of course, were in the production andmailroom unit which the Union requested and which I have found to be appropriate.For convenient reference, Appendix A lists their names and those of the otherpersons whom I also find to have been employees in the unit during the same 3'0 AmericanPotash 5ChemicalCorporation,107 NLRB 141820Harris Langenberg Hat Company v N L.R B,216 F 2d 146, 149 (C A8) , N.L R Bv OverniteTransportationCo.,308 F.2d 279 (C A. 4) ;General Instrument Corporation vN.L R B.,319 F.2d 420, 422-423 (C.A. 4), cert. denied 375 U S 966;N.L R B v Quad erCity LifeInsuranceCompany,319 F 2d 690 (C A. 4) ,Florence Printing Co v N L R B ,333 F 2d 289, 291 (C.A. 4). THE MADISON COURIER; INC.563months, upon my following consideration of the evidence and the contentions ofthe parties.In section III, A, 2, d, above, it has already been found that in the first 3 monthsof 1965 there were seven other full-time employees on Respondent's and Vevaycorporation's payrolls whose work was entirely outside the production and mailingroom operations at the Respondent's Madison plant. They were the three ad sales-men (Stewart Ruch, Charles Vannata, and Howard Houghton); a reporter (FrankWilner); two janitors (Leo Hatchell and William Martin); and Virginia Martin,who alone was an employee of the Vevay corporation and did its clerical work atVevay. I find that these seven people were not employees in the appropriate bar-gaining unit of Respondent's Madison production and mailing room employees, andaccordingly their names arenotlisted in Appendix A.As to the remaining 14 persons on Respondent's or Vevay corporation's payrollsbelow the level of the publisher, the three Neals, and Mechanical SuperintendentAdams, there are disputes as to whether or not they were employees within theappropriate unit. The questions raised in some cases are whether they were super-visors, but, in most cases whether, as part-time or "dual function" employees, they"regularly devoted sufficient periods of time to the unit work to demonstrate thatthey, along with the full-time employees in the unit [had] a substantial communityof interest in the unit's wages, hours, and conditions of employment . ..."(BereaPublishing Company,140 NLRB 516, 519.) In applying this test, the percentage oftime spent at unit work is not the sole determinant nor is it to be given undueweight.(Ibid.)Other relevant factors to be considered in the cases of the "dualfunction" personnel in the instant case certainly include a comparison of the skillsand duties required of them in their work in and outside the unit, their compensa-tion compared with that of the full-time workers in the unit, and the titles or desig-nations reflecting a special status which might set them apart from the full-timeunit workers. For all of these factors have a bearing upon whether the "dual func-tion"workers had such a "substantial community of interest" with the full-timeunit employees in the unit's wages, hours, and conditions of employment as to war-rant their inclusion in the bargaining unit.With these matters in mind, we nowturn to a consideration of the situation of each of these 14 persons.1.StewartHedger:As editor of the Vevay papers, Hedger was a salariedemployee without bonus, on the Vevay corporation's payroll, and not Respondent's.PublisherWallis testified that all of Hedger's work was performed in connectionwith the Vevay papers and none on Respondent's Madison papers. With the excep-tion of a few hours on Wednesday, he spent all of his time at Vevay. He soldVevay ads; received Vevay ad layouts, news items, and pictures; wrote straight copy;and forwarded this material to John Coleman. He had no power to hire or dis-charge, nor to recommend hire or discharge. Nor did he supervise Coleman. OnWednesdays, he appeared at Respondent's plant and in the few hours he was there,made the Vevay page layouts, developed his own pictures, and made his own engrav-ings. Then, "when the composing room cleared somewhat," he helped Coleman andtwo of Respondent's compositors (Ashby and Storie) to line type in the chase forthe Vevay papers. Finally, he helped Coleman get the Vevay mail out.Upon these facts, I find in disagreement with the General Counsel and the Union,that Stewart Hedger was not a supervisory employee. He was, however, a salariedemployee of the Vevay corporation with complete responsibility for the Vevaypapers' general business, their editing, and their reporting. His duties in composi-tion and mail handling at the Respondent's plant were minimal, and related onlyto the dignity and importance of his salaried status as the Vevay papers' editor, Ifind, in agreement with the General Counsel and the Union, that he had no suchsubstantial community of interest with Respondent's production and mailing room,hourly-rated employees, as would warrant his inclusion in the appropriate unitembracing them.2. John Coleman:Coleman had originally been an employee of Respondent butsince 1959, has been on the Vevay corporation's payroll, sharing responsibility withHedger, for the Vevay papers. Like Hedger, he was a salaried employee of theVevay corporation. Although not a corporate officer, he was described in the Vevaynewspapers as their "president," to impress the subscribers since it had beenexpected he would become a Vevay resident. In addition to his salary, he receiveda quarterly bonus of $100 from the Vevay corporation, thus being the only one ontheVevay corporation's payroll who received such a bonus paralleling the twosimilar bonuses paid by the Respondent to Mechanical Superintendent Adams and"Office Manager"Oyler. 564DECISIONS OF NATIONAL LABOR RELATIONS BOARDColeman sold ads and commercial printing for the Vevay corporation, and evenhelped Respondent's employees with ad composition for the Courier. But his prin-cipal job, according to Publisher Wallis, was to "concentrate" on "ad composition"for the Vevay papers, i.e., "to line up the work in preparation for the Wednesdaynight pressrun, . . . [and with] ads [as] his main suit, he tries to organize thepaperwork and keep the system flowing to minimize overtime." In performing hisjob, he spent most of his time at the Courier plant in the composing room-Wallisestimated it to be 80 percent. Thus, although he was at Vevay on Mondays andpart, at least, of Fridays, Coleman worked 60 percent of his time on Tuesdays, allofWednesdays and Thursdays, and parts of Fridays at the Courier plant. On Tues-days and Wednesdays he spent his entire time "putting up" the Vevay ads with thehelp of Walter Dowell, Respondent's "top ad man," as well as with the help of astereotyper, and a linotyper. On Thursdays and parts of Fridays, he spent his timehelping as a compositor on Respondent's Courier ads. Wallis described Coleman'sworking with Walter Dowell, the stereotyper, and the linotyper as a cooperativeoperation, in which Dowell and Coleman "worked hand in glove" and in whichColeman "would not direct" Respondent's employees, nor tell Ashby (for example)how to make up the ads, but would simply ask them for their help without "power"to tell them what to do. In turn, when Coleman worked as a compositor on Courierads on Thursdays and Fridays, he would simply cooperate with Walter Dowell,doing the same work as Dowell on the ad bank. In addition to performing theseduties,Coleman also told Publisher Wallis when he needed the part-time help ofAugust Meade, who operated the flatbed press at Vevay and who also worked onRespondent's payroll as a compositor on Courier. According to Wallis, upon hisapproval, Coleman would notify Meade to come to work as he was needed.In the setting of this case, I find it unnecessary to decide whether Coleman was asupervisor, as the General Counsel and the Union contend. For he was an employeeof the Vevay corporation and not of Respondent, and his employment status wasunique in every respect and completely different from that of any of Respondent'sproduction employees in that he was salaried, received a bonus, shared a manage-rial responsibility with Editor Hedger for the publication of the Vevay papers, andenjoyed the prestige of the title of "president" which, although not of literal signif-icance, certainly reflected the importance and unusual nature of his position with theVevay corporation. All of this clearly and sharply distinguished his interests fromthose of the Respondent's production employees in the appropriate unit. Accord-ingly, in agreement with the General Counsel and the Union, I find and concludethat, in spite of his manual functions in Respondent's composing room, Colemanhad no such substantial community of interest with Respondent's production andmailing room employees as would warrant his inclusion in their appropriate bar-gaining unit.3.August Meade:As an hourly-paid, part-time worker for substantial periodsas a compositor on Respondent's payroll in the printing of the Courier, Meade hadsuch an apparent, substantial community of interest with Respondent's produc-tion and mailing room employees as to require his inclusion in their appropriatebargaining unit. I include him in the appropriate bargaining unit.4.Henry Bentz:Bentz, an hourly paid employee of the Respondent, did almostallRespondent's photoengraving work even after he started doing some sportswriting in February 1965. I find that his substantial bargaining interests were thoseof a production employee. I include him in the appropriate production and mail-room unit.5.Fred Brock:Brock, also an hourly paid employee of Respondent, was pri-marily a sports reporter for the Courier. He also assisted the city editor, and didsome photography and photoengraving. But, unlike Bentz, his predominant workand interest lay outside the unit. I find he was not an employee whose substantialinterest lay with the production or mailing room employees. There is no justificationfor including him in the appropriate unit.6. John Connelly:Connelly was the high school student who worked part timein the mailing room every afternoon, on Saturdays, and also during the summer.Along with Lester Hatchell (a full-time employee) he ran the bundling machineand, addressed papers for mailing. As a regular, part-time mailing room employee,Conelly must be included in the appropriate unit.7.William R. Bawden, Edward Gulley, and James Meadows:These were threemen who spent a considerable portion of their time working in Respondent's mail-ing room, although they also had outside duties as circulation men. It appears fromthe testimony, that Gulley and Meadows were hourly paid employees, actuallyhandled the papers in the mailing room as they came from the press, and that THE MADISON COURIER, INC.565Meadows ran the bundling machine. While there was dispute at the hearing as tohow much of this handling in the case of each of these two men related tomailingand how much was given to local distribution through carriers - and truck-dropdeliveries, this now appears to me to be immaterial in view of my finding that theunit claimed by the Union in its bargaining request and found appropriate, con-sisted of all mailing room employees as well as production employees. Accordingly,I conclude that by reason of their manual work in the mailing room and despitethe fact that they also spent considerable time in outside circulation work, Gulleyand Meadows are to be counted as employees within the appropriate productionand mailing room unit.The situation of William Bawden, however, was different. He, unlike the othertwo, was a salaried employee. Although his desk was in the mailing room, itappears that he did no manual work in handling the papers in that room, that hisdutieswere purely those of Respondent's "circulationmanager" (this was Pub-lisherWallis' term) with responsibility for the outside, local distribution of thepapers by truck and through carrier-boys. Whether he was actuallya supervisor inthe sensethat he had any of the authority set forthin Section2(11) of the Act,appears to beimmaterialin the presentcaseand I makeno finding as to this. Iconclude, purely upon the title by which he was known, the fact that he wassalaried, his lack of mutual dutiesin the mailing room,and his clearoutsideresponsibilityas "circulation manager," thathis employment interestswere quitedifferent from the productionand mailingroom employees and that he is not to becountedas anemployee in their appropriatebargaining unit.8.AnnaTucker, Alpha Mae Aldridge, and Virginia Yetter':These three womenworked in the front office with Pat Oyler and Janice Wichman. From the substan-tial amount of testimony on the subject, it is clear that all five of the women didsome proofreading although only Wichman did nothing but proofreading. Asidefrom Wichman, then, the other four women had duties besides proofreading. Thequestion raised is what these other duties were and whether from their nature orthe time they required they overshadowed their proofreading so that their substan-tial interests as employees were those of clericals outside the production group,rather than as proofreaders with interests similar to those of the production employ-ees in the unit.With respect to Tucker and Aldridge, I am inclined to agree with Respondentupon the record made at the hearing that they did a substantial amount of proof-reading of both classified advertising and straight matter, although not to anyextent comparable to that done by Wichman, the full-time proofreader. This appearsnot only from the testimony of Publisher Wallis and Pat Oyler as Respondent'switnesses, but also from the testimony of Respondent's composing room employeeswho appeared as witnesses on behalf of the General Counsel.21 As to their otherduties, it appears from the evidence merely that Tucker and Aldridge typed, didsome work on the bookkeeping machine, answered the telephone, and did suchclericalwork as was required in the office.In this situation,the evidence does notwarranta findingthat Tucker's or Aldridge'sbargaining interestswere primarilythose of clerical employees rather thanas proofreaders in the production unit. Ifind therefore that they were in theappropriate unit.Yetter presentsa different situation.From the evidence, it appears that theamount ofproofreading done by herwas quite limited.Although,at one point,Wallis testified that she did "quitea bit" of proofreading, i.e., "a couple of hoursa day, probably," he also testified she "did not read proofa great deal,she helped."And Pat Oyler testified simply that she shared proofreadingthe classifiedads withTuckerand "sometimes" Yetter and that "Yetter helped when there was need forher when we got behind with it or whensomeone was on vacation or someone wasill[and] not there." Furthermore, Yetter's primary,regular dutieswere not onlythose of a bookkeeper, typist, andgeneraloffice worker, but also of anassistant tothe editor in page layout,i.e., themaking of page dummies indicatingthe allocationof space to advertising and straight matter.While the General Counsel and the21The evidence gives no basis for any reasonable estimate of the time spent in proof-reading by each of the women, other than Wichman The General Counsel attempted to laysuch a based [sic] indicating that very little, if any, time could have been spent by Tuckeror Aldridge in proofreading, through his examination of Publisher Wallis as to the dailynumber of galleys proofread and the amount of time required for each But upon con-sideration of this evidence, I do not regard it ag furnishing a reliable index of the ordinaryproofreading time. Certainly, it is not inconsistent with, nor anymore informative or exactthan, the general conclusions I have reached in the text 566DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion also contend that she had supervisory authority with respect to Aldridge andTucker, it is unnecessary to decide this question. For I find, upon the evidence ofthe nature of her work that she was a clerical and editorial worker, that her workas a proofreader was irregular and minimal and that, she therefore did not havesuch a substantial community of interest with the production workers to warranther inclusion in the appropriate bargaining unit.9.PatriciaOyler:It is clear from the evidence that Patricia Oyler proofreadalmost all Respondent's display advertising, a great deal of the classified advertising(with Anna Tucker), and perhaps also some of the straight matter. If substantialamount of work as a proofreader were the only determinant, it would appear thatshe should be included in the appropriate unit. But other questions with respectto the propriety of her inclusion in the unit are raised by the evidence and theGeneral Counsel's and Union's contentions. One is whether she was a supervisor.Another is whether, even assuming her to be a nonsupervisory employee, her indi-vidual, extra-unit work and status were so different and of such importance as to beincompatible with any substantial community of interest she might otherwise havehad with the production and mailing room employees because of her proofreadingactivities alone.In addition to proofreading, Oyler edited the women's and society page of theCourier, helped with the bookkeeping, "charged" ads to the advertisers at the endof the month (Anna Tucker did this daily on new ads received during the month),answered the telephone and waited on customers (as did the other girls in theoffice), took copy to the teletypesetters and ads to the compositors, and did "what-ever [was] asked to do." In connection with the society page, her job was to writeor "to put together" the women's club and society news and to get it in the paper.Some of these items she solicited by telephone, others were contributed by regularcorrespondents, and still others were unsolicited submissions by letter or telephone.She typed all copy on these items using either her telephone notes or the writtensubmissions. For this copy, she wrote whatever was necessary, although so far aspossible she used the written submissions making changes only in spelling, trans-posals from first to third person, shortening over-long sentences, and, at times,bringing lead statements up to the beginning of the items.By reason of her performance of these duties, Oyler was listed on the women'sand society page as its "editor." Furthermore as I have noted, she was described byRespondent both on her payroll record and in the listing it supplied for Editor andPublisher, as its "office manager," a title by which she testified the other girls inthe office would refer to her when calling upon her to handle a customer problemwith which they were not familiar. Finally, as I have also noted, Oyler, unlikeboth the other office girls and the production and mailing room employees, waspaid a salary and a quarterly bonus of $100. In addition, she received an extra$15 a week from the Vevay corporation, making in all a weekly average total of$103.17. For comparison, Yetter, the woman office employee next to her in senior-ity and compensation, received an hourly rate of $1.75, which would make herweekly wage on a 44-hour basis of only $80.50. But, as Respondent points out inits brief, the nine top-rated production employees were making $115 for a 44-hourweek at $2.50 an hour.From the foregoing findings, it appears that, despite the importance to Respond-ent and to Oyler of her services as a proofreader, her other services (particularlyas the editor of the women's page) were equally important, if not more important,and were responsible for her unique employment status with Respondent. Accord-ingly, I find and conclude that, even if she were a nonsupervisory employee (asRespondent contends she was), Oyler's interest in the terms and conditions of herown employment were not at all similar to the interests of the hourly paid produc-tion and mailing room employees in the appropriate unit. In agreement with theGeneral Counsel and the Union, I conclude that Oyler was not an employee inthe appropriate unit.The possibility that Oyler as "office manager," was a supervisor (as the GeneralCounsel and the Union contend), would provide merely an additional reason forexcluding her from the appropriate employee unit. However, her supervisory ornonsupervisory status is in issue not only with respect to the unit question but alsowith respect to whether Respondent was responible for certain conduct on her partas unfair labor practices which interfered with the organizational freedom of itsemployees.22 The necessity for deciding her status as "office manager" is thereforeapparent.22 See the next section of this Decision. THE MADISON COURIER, INC.567PublisherWallis testified that the only supervisors below himself and the threeNeals, were Adams (the mechanical superintendent) and Walter Dowell, the "com-positor foreman." His broad explanation of the absence of other supervision forthe work of the remaining persons on Respondent's payroll was that the Courierwas a small newspaper operation, that its employees knew their jobs, and thateverybody cooperated. Upon this foundation, he testified at one point, "We don'thave supervisors as such." When asked whether James Nichols, a linotyper at thesame top hourly rate as Walter Dowell, was also a supervisor, Wallis replied, "No,we had no supervisor . . . I don't understand a supervisor but he was no super-visor,whatever that is." And when asked by counsel for the Union whether thequarterly bonus received by Superintendent Adams and Oyler did not indicate "amanagement grade," Wallis answered, "There, again, you tell us whether they're asupervisor or manager. We don't have those things."With respect to Oyler specifically, Wallis was asked whether she was not in factRespondent's "officemanager." His answer was, "If we had one, yes, she couldbe called that. This is a very small office." Although he admitted he consultedOyler "on maybe one or two" hirings, he explained that "I've consulted lots ofpeople." He denied that Oyler ever hired employees, explaining, "Be sure we under-stand what hiring is . . . I do the hiring there, let's put it that way. She had noauthority to talk money to anyone which is, of course, the first principle whenyou're hiring somebody." When asked whether Oyler supervised the other threegirls in the office, he said he "doesn't think that's the fact." He explained that allfour girls "come to me with their problems" and that the mechanical superintendentor "whoever was the editor at the moment . . . kept the proof rolling." He testifiedthat everybody brought: proofs into the office including Ashby, the ad compositors,and the mechanical superintendent, and that he "would not say" it was Oyler whowas assigned to proofreading because "there was no one assigned to do that."In answer to the specific questions put to her by Respondent's counsel, Oylerdenied (one by one) that she had been given any of the elements of authoritylisted in Section 2(11) of the Act as characterizing a supervisor, or that she hadexercised any such powers. Upon being asked by the General Counsel whether shewas "office manager not only in the sense of the word but in title," Oyler answered"That's the title I sometimes have" and also "Well, that might be the title but thereisvery littlemanaging next to it, is what I meant." On further questions by theGeneral Counsel as to whether Publisher Wallis had told her she was office managerand she therefore knew it, her answers were, "No, he didn't particularly tell methat . . . No, I wouldn't say I knew it." She did testify however, as I have noted,that the girls "oftentimes" referred to her in the presence of customers as "theofficemanager." She further admitted that girls also came to her with problemsin connection with their work. But she denied that she gave orders either to thegirls in the front office or to the teletypesetters, or that she told them what to do,how to do things, or in what order they were to be done. Her explanation was, "Inever had to." She testified, as had Wallis that Wallis supervised the girls in thefront office, that "he is there a sufficient time," and "he's all over the shop."The General Counsel and the Union attack the plausibility and credibility ofWallis' and Oyler's testimony in the context provided not only by Oyler's impressivetitles and her distinctive compensation but also by the evidence as to Respondent'soperations and the varied duties of its personnel. In addition, they rely upon thetestimony of pressman Storie that on bringing proofs to the office on differentoccasions, he heard Oyler tell Wichman, Aldridge, and Tucker to read them. Finally,they rely on the evidence concerning two incidents in which, according to the Gen-eral Counsel, Oyler played a responsible role in the hire of employees.The first was in connection with the hire of Judith Ann Moore in April 1964.Moore, having made a job application by mail in answer to an ad, received atelephone call from Publisher Wallis who told her to come to the office for aninterview and to ask for Oyler. On Moore's appearance at the office, Oyler took herand another young woman to Wallis' office and told Yetter who was there, thatthe young women wanted to speak to Wallis. Oyler then left them. Yetter hadMoore fill out an application, asked her a number of questions without makingany notations of the answers, gave her a typing test, and then using the telephonetoldMoore she was talking to Wallis to see "if he was still busy or if he couldcome up there and see [Miss Moore]." Following this, Yetter gave the youngwoman a galley proof to read, and then told her to go to lunch. On Moore's returnfrom lunch, Yetter put her to work typing statements "to see how [she] liked itout in the office." Moore worked steadily thereafter until April 2, 1965, withouthaving any conversation with Wallis or anyone else about her hire. There is no 568DECISIONSOF NATIONALLABOR RELATIONS BOARDdispute about this incident. Despite Wallis'initialreference of Moore to Oyler fora job interview, it does not in my opinionindicatethat Oyler actually interviewedher,much less that she hired or recommended Moore's hire, or that she hadauthority effectively to recommend her hire.The second hiring incident involved Paula Feltner in September 1964. LikeMoore, she applied for a job in answer to, an ad. Her letter was one of severalwhich Wallis picked out for interviews and, at Wallis' request, Oyler mailed her anote, saying that Feltner was one of the applicants with whom Wallis would liketo talk and asking her to come into the office. According to. Oyler, she signed thenote and may have done so as "office manager." When Feltner appeared at theoffice,Oyler interviewed her and had her fill out an application. Up to this point,there was no inconsistency between Oyler's and Feltner's testimony. As to otherdetailsrelating to Feltner's hire as a teletypesetter or punch tape operator, how-ever,therewere important differences.Oyler testified that Feltner "didn't have a phone, the way I understand, whereshe wasliving andMr.Wallis asked me to write her a little note and ask herto come in"; that when Feltnercameinto the office, "I told Mr. Wallis that shewas here"; but that after she herself had briefly questioned Feltner and had herfillout anapplication she "took [Feltner] to Mr. Taylor, first" becauseWallis"wasn'tright in the front office" when Feltner had come in, and "I had beenadvised by Mr. Wallis to take thegirlswho wereapplicantstoMr. Taylor [who]wouldshow them the machinesand explainthe work"; that "then,as I remember,I introducedher . . . [to] Mr. Taylor who was then employed there [as a fore-man] . . . and we went down [to thebasement]...where theteletypingmachineswere located and therewas a young man..who wasgoing to teachapplicants, or to show them the machines . . ."; that she (Oyler) then "went backto the office" and that she had nothing further to do with the hire of Feltner whobegan work for Respondent the next day. In addition, Oyler denied that she atany time told Feltner that she was hired, and testified that although Feltner askedwhat she would be paid, Oyler "told her that I didn't know, that she would haveto speak to Mr. Wallis about that."Feltner testified, however, that when she filled out the - application blank forOyler that first morning when she came to the office, Oyler said she would"callme"; that Oyler did not mention Wallis' name nor say she would tell Wallisthat Feltner was there; that the same afternoon, Oyler did call her "at my home,"saying that Feltner was to "report" or "come to work on Thursday morning"; andthat "I would be on a trial basis for 3 months and after 3 months I wouldreceive a raise"; that it was only when she then came in to, work that she wastaken by Oyler to Taylor and the young instructor and taught the operation ofthe tape punching machine; and that before this she had no contact or conversa-tion with Wallis or any of the three Neals.Upon consideration of this testimony in the light of its substance as I have out-lined it and upon my appraisal of the demeanor of the two witnesses in itsdelivery, I credit the testimony of Feltner in its conflict with that of Oyler. I find,as Feltnerin substancetestified thatshe was interviewedat the office in the morn-ing and then hired by Oylerin a telephonecall to her home that afternoon, andthat in hiring Feltner, Oyler told her she would receivea raiseafter 3 months.Finally, upon all the pertinentevidencewhichI have discussed,I have concludedthat Oylerwas a supervisorwithin themeaning of Section2(11) of the Act. Itis incrediblethat the details of theclerical and proofreading operationsperformedby the girls in the office, involving as they must have, problemsin allottingprioritiesfor eachand checking and maintaining efficient,accurate performance,should have been handled by the publisher, the three editors,and the superin-tendent withtheir heavy, direct responsibilitiesfor all the generalbusiness, pro-duction, and circulation of the newspapers without atleast some intermediate,hour-to-hour supervision by the woman whom the Respondent had designated andthe employees knew as "the officemanager,"who worked right in the office, andwho in apparentrecognitionof her responsibility was not onlygiven the man-agerialtitlebutwas paid substantially higher, regularly fixedcompensation inthe form of a salary and bonuses. In the face of this alone, the sweeping testi-mony of Wallis and the specific testimony of Oyler that she had and exercised nosupervisory authority whatsoever, is just not persuasive.Instead itappears to me,as nressinan Storie testified, that Oyler did direct the office girls to read proof asitcame in and so exercised an obvious authority to direct and assign work to THE MADISON COURIER, INC.569them. And in addition, I find upon the basis of the incident involving the hire ofPaula Feltner in September 1964, that she also possessed the authority to hire,and certainly effectively to recommend the hire of employees.In sum, with respect to Patricia Oyler, I find and conclude (1) that she wasa supervisor within the meaning of the Act, (2) that, even had she not been asupervisor, her interests were not at all similar to those of the production andmailingroom employees and (3) that, for each of these reasons, she was not anemployee within the employee unit already found appropriate in the present case.10.Walter Dowell:This was the compositor who was listed on his payrollrecord as "compositor foreman" and to whom Wallis referred in his testimony as"the top ad man." Respondent contends that he was a supervisor in charge of adcomposition, and that General Counsel and the Union [contend] that he was anonsupervisory employee with possibly a leadman's status.Walter Dowell was one of the oldest employees of Respondent, having workedfor it since 1947. He was an ad compositor as was Lee Dowell (his son) andAugustMeade (a part-time employee). As an ad compositor, he received andassembled type from the Linotype machines and cuts or plates. In the case offull-page ads, he not only assembled the type and cuts but [also] locked themin the chase for stereotyping. On the ads, he stored the type and cuts in galleyswhich were assembled with straight matter and locked in chases by other com-positors.The work thus far described was also performed by his sonand Meade.ButWalter Dowell was unquestionably entrusted with greater responsibility.According to Dowell's testimony, PublisherWallis had "told me it was myresponsibility to get theads out."Wallis testified that forabout 8years,the elderDowell was "in charge," "run" and "was head of the advertisingcompositiondepartment," and that although Luther Adams as mechanicalsuperintendent wasotherwise in charge of the composing, stereotype, and pressrooms and their workschedules, Adams did not tell the two Dowells what to do and "was not in chargeof ad menas such."But the twomen differedas to exactly what Walter Dowell'sauthoritywas.In his testimony, Wallis repeatedlystressedthe fact that the elder Dowell was"way above an average employee," was "very responsible," and "we leaned heavilyon him."He testified that he thought he told Dowell" about 8 years before thehearing, that he was "compositor foreman" (as Dowell was in fact listed on hispayroll record in evidence for the 3 monthsbeginningJanuary 1, 1965), and thathe did tell Dowell in 1957 that he could have overtime for "anybody he wantedtowork in, his department."Wallis further testified that Dowell "directed thework of ad composition" which [was] performed not only by his son Lee, butalso by hnotypers Corbin and Lorenz. He explained that the elder Dowell was"a man they looked up to" and that, although the others could mark up ad copy,itwasWalter Dowell who "pulled the ad copy out" and did this work and tookthe copy to the linotypers with instructions as to the order in which he wantedthem to prepare the ads. But Wallis admitted that the ad publication dates deter-miningprioritieswhich Walter Dowell thus gave the linotypers had been markedby the ad department on their layout sheets, and that Ashby, another compositorwhose nonsupervisory status is not disputed, performed the same duty in inform-ing the Linotype operators of thenewspriorities they were to observe as deter-mined by the editor and his page layouts.Walter Dowell testified, as I have noted, that Wallis had given him "responsi-bility to get the ads out." He further testified that he "occasionally.wouldgive a [linotype operator] an ad to set if it was necessary to get that ad up atan early time." But he explained that the other compositors would also do this,and, like Oyler, denied that he had been given or exercised any of the elementsof authority, includingassignmentand direction of work, whichare listed assupervisory [in] Section 2(11) of the Act.In the beginning of 1965, Walter Dowell was receiving $2.50 an hour withoutbonus, as were nine other employees in the composing room who also had 6 ormore years of service,includingJames Nichols (who monitored the automaticline caster) and two other compositors: his son (Albert Lee Dowell) and DavidAshby. As to Nichols and Ashby thereisnodispute that they were nonsupervisoryemployees in 1965. And with respect to each of these two men, Wallis' generalcommentswere that, likeWalter Dowell, they were old, trusted, and competentemployees.Furthermore, until February 1963, when Respondent agreed to a$2.50 maximumhourly ratefor shop journeymenwith 6 or more years of experi-ence,Walter Dowell, Nichols, and Ashbyhad all been receivingquarterly bonuses 570DECISIONS OF NATIONAL LABOR RELATIONS BOARDof $60 in addition to base hourly rates which were less than$2.50.23SinceFebruary 1963, in accordance with the new maximum rate then agreed upon, allthree men have received the $2.50 top rate but have no longer received any bonus.In the case of Nichols,his pre-1963 quarterly bonus began, and coincided roughly,with his temporary service as"mechanical superintendent"from March 1, 1962,to the end of that year,during which his hourly rate had been raised from $1.90to $2.15. In Ashby's case, however, there is no suggestion in the record that hispre-1963 quarterly bonus was based upon any supervisory status. And, as hadbeen noted, with respect to straight matter composition Ashby's position wasapparently similar to that of Walter Dowell with respect to ad composition.Uponconsideration of the foregoing evidence,I find,that despite his listingas "compositor foreman," Walter Dowell was not a supervisor within the mean-ing of the Act but merely a leadman,aswere also Nichols andAshby.In reach-ing this conclusion,I rely upon the facts that his compensation was the same asNichols' andAshby's (and, for that matter, also of six other journeymen in theshop);thatWalter Dowell performed the same manual work as the other com-positors;that,while he assisted them and saw to it that the priorities determinedby the ad department were observed,his performance in these respects was merelyroutine as was Ashby's in connection with straight matter composition,did notrequire the exercise of independent judgment, and cannot be held to have amountedto responsible direction of their work; and,in short, that he did not, possess anyof the elements of authority listed for supervisors in Section 2(11) of the Act.I,therefore,conclude thatWalter Dowell was a nonsupervisory employee in theappropriate production'and mailing room unit.Summarizing the foregoing findings and conclusions,I conclude that the 24persons listed in Appendix A were Respondent'semployees who constituted Theappropriate[unit] in the present case in the period of January 1 to April 3, 1965,inclusive.4.The Union'sinitiallack of majority anditseventual majorityIn AppendixA, I have alsosummarized my findings concerning the number anddates of bargaining authorization cards signed and submitted by employees in the24-employeeappropriate unit.-Itappears thattheUnionpossessedonly 11 validbargaining authorizations on January 8, 1965(the day itfirst requested the Respond-ent to bargain),but that upon later receiving additional signed authorizations, itattained a majorityof 13 by February12, 1965, and increasedthismajority to 15by April2 and eventuallyto 16 on April3, 1965.Iconclude,therefore, that on February12, 1965,theUnionwas designatedand selected as bargaining representative for the purposes of collective bargainingby a majorityof the employees in the unit found appropriate for such purposeswithin the meaning of Section 9(a) and(b) of theAct. Ifurther conclude thaton and afterFebruary 12, 1965,the Union was the exclusive representative of allthe employees in the appropriate unit for the purposes of collective bargaining inrespect toratesof pay,wages, hours of employment,or otherconditions ofemployment.Furthermore,unless motivatedby a good-faithdoubt as to the Union'smajority,Respondent'srefusal to bargain with it as such representative on andafterFebruary 12, 1965, was anunfair labor practicewithinthe meaning of Sec-tion 8(a)(5) of the Act.We turnto a consideration of this last question in the light of the evidencefirst as toRespondent's alleged interferencewith the Union's continued organiza-tion of the employeesafter theUnion's initial bargaining request on January 8,1965, and then as to the substance and general course of the contemporaneousmeetings and contactsbetween the Union's and Respondent's representatives. Both,of course,are relevant to Respondent'sgood orbad faithin refusing to bargain.The orderof treatment is adopted to permit a smoother,less complicated, andmore easily understood narrative.-D. InterferenceIn his complaint, the GeneralCounsel alleges that on approximated dates in thefirst 4months of 1965,Respondent committed various unfairlabor practices whichinterferedwith,restrained,and coerced its employees in the exercise)of their29Walter Dowell had been making $2 10 an hour and -Nichols, ",2'15.Ashby's rate inrmediately before the-February 1963 change is not shown by the record ' THE MADISON COURIER, INC.571organizational rights. The alleged acts of unfair labor practices listed and attributedto PublisherWallis,AssistantManaging Editor Gilbert Neal, City Editor MikeNeal (who Respondent has admitted were its supervisors and agents) and PatriciaOyler (who I have found was also a supervisor), included interrogation, statementsthatRespondent would not recognize or bargain with the Union, offers andattempts to bargain with the employees rather than the Union, promises of individ-ual raises and a pension plan, and threats of a sale of its business and otherreprisals because of the employees' support of the Union. According to the Gen-eral Counsel's evidence, the employees directly subjected to these pressures includedAshby, Juett, Kerr, Giltner, and Storie, who had signed the bargaining petition leftby the Union's representatives with Publisher Wallis on January 8, 1965. But therewas also evidence that Publisher Wallis and Office Manager Oyler, having reasonto believe that employees Paula Feltner and Judith Ann Moore had not signedunion bargaining authorizations since their signatures did not appear on the bar-gaining petition inWallis' possession, interfered with, and attempted to restrainthese two women employees from signing the two bargaining authorizations which,as I have found, eventually assured the Union of a clear majority in the appropriateunit.Several preliminary observations should be made concerning the significance ofwhat appears to be the credible evidence as to the alleged incidents in whichPublisherWallis and Office Manager Oyler spoke with various employees concern-ing the Union. In most of these incidents the credible evidence requires findingsthatWallis or Oyler questioned the employees either about their attitudes towardtheUnion, whether they had signed union bargaining authorizations or applica-tions for membership, or what the Union's and the employees' objectives might be.Accordingly, I find in the subsequent sections of this Decision that this sort ofindividual interrogation of 4 of the 10 employee-signers of the original bargainingpetition left with PublisherWallis on January 8, 1965, and also of the 2 otheremployees,Moore and Feltner, who did not sign bargaining authorizations untilMarch 30, constituted such interference with the employee rights guaranteed bySection 7 of the Act as to be unfair labor practices within the meaning ofSection 8(a)(1).But as the credible evidence also shows, this interrogation was accompanied bystatements ofWallis and Oyler to the same employees which not only clearlyexpressed the Respondent's antagonism to the unionization of the employees andthe possibility of Respondent's having to bargain with the Union as their repre-sentative, but which also clearly intimated the possibilities of unspecified reprisals,or,alternatively in one instance, Respondent's voluntary institution of a long-talked-about pension plan; and the futility of the Union's attempting to bargainwith Respondent or to gain anything for them that they could get for themselvessimply by individually going to Wallis. This, I find, is the unmistakable importand normal effect of Wallis' and Oyler's various statements which are shown bythe evidence and which will be discussed in detail below, although the form ofthe statements, for the most part, was as guarded as it could be without shroudingthe apparently intended meaning. For, despite their form, I am convinced that theclearmeaning I have ascribed to the statements, was in fact intended by Wallisand Oyler and so understood by the employees, since all of them impressed meashighly intelligent people aware of the implications embedded in the state-ments. Since I find this intended and understoodmeaning inWallis' and Oyler'sstatements I have concluded in specific instances to which I shall refer in myfollowing consideration of the evidence, that the statements were not such mereexpressions of "views, argument or opinion" which might properly be made toemployees under Section 8(c) of the Act, but that they were rather in someinstances threats of unspecified reprisal and, in others, statements that Respond-ent would not recognize or bargain with the Union, offers and attempts to bar-gain with the employees rather than the Union, and a vague promise of voluntaryaction upon a long-hinted-at pension plan, all of which constituted interferencewith the employees' organizational freedom and unfair labor practices within themeaning of Section 8(a)(1) of the Act.1.Incidents involving the two NealsAs already noted, AssistantManaging Editor Gilbert Neal and City EditorMike Neal were the grandsons of Mrs. Garber, Respondent's president and prin-cipal stockholder, and the sons of Managing Editor Lloyd Neal, one of Respond-ent's directors. Both of these young men were admittedly supervisors or agents 572DECISIONS OF NATIONAL LABOR RELATIONS BOARDof Respondent. Employee Virginia Kerr testified concerning a conversation withMike Neal on or about February 5, 1965, and employee David Ashby testifiedconcerning a conversation with Gilbert Neal also sometime in the beginning ofFebruary 1965. The employees' testimony as to each of these conversations wasuncontradicted and I therefore credit their testimony. The General Counsel in hiscomplaint and in his brief contends that in each of these conversations, the youngerNeal interrogated the employee and by his accompanying statements further inter-fered with union activities in violation of Section 8(a)(1) of the Act.It does not appear whether Mike Neal or Kerr started their conversation. Inany event, it began with a discussion of their "newspaper experiences" since "bothhad grown up in newspapers." Neal then asked whether Kerr "thought the Unionwould do any good." She countered by asking whether the Union would be acceptedby Respondent. He replied that he did not know, and, in turn, asked Kerr whyshe was interested in the Union. Sh° said "mainly for security" and commentedabout being unhappy with some of her foremen. Whereupon, Neal said he andhis brother would own the newspaper sometime, that "he thought the two partiescould solve their problems without [a] third party interfering," and asked Kerrwhether she "didn't think that.she could come to him or talk things overwithout a third party." Kerr pointed out that Neal was "not running the papernow. Mr. Wallis is running it."' Neal said, "Well, don't you think that just one ortwo people are talking the other people into joining it [the Union] much like aherd of cattle?" Kerr disagreed, saying, "They all feel as strongly about the Unionas I do, and by now I am sure you know how I feel about it." The conversationended with Neal saying, "Well, yes, I don't think that you sound like you couldbe talked into joining anything that you weren't interested in."In his complaint and in his brief,the General Counsel contends that in this con-versationMike Neal offered "to bargain individually" with the employees and bythis offer and his interrogation of Kerr committed an unfair labor practice withinthe meaning of Section 8(a)(1) of the Act. I disagree. In the context of the entireconversation, Neal's remarks cannot reasonably be construed as an offer to bargainwith the employees rather than the Union. For they were simply part of an appar-ently willing exchange of views and arguments between these two people, devoid ofany threat of reprisal or promise of benefit by Neal. And, in view of this, Neal'squestions on this isolated occasion concerning Kerr's interest in the Union canhardly be said to have had the tendency of interfering with, or restraining, her inthe exercise of the organizational or bargaining rights guaranteed by Section 7 ofthe Act.24 I shall therefore dismiss the unfair labor practice allegations in the com-plaint so far as they may be based upon this conversation.In his conversation with employee David Ashby about the same time, GilbertNeal went further than his brother. Here it was Gilbert Neal who brought up thequestion of the Union, although he first asked Ashby whether he could ask himsome questions without Ashby's getting "mad." When Ashby agreed to answer,sayingNeal could "ask me anything you want," Neal asked him, "Are you for thisunion?" Ashby said he was, and Neal said he was "kind of surprised," because he"didn't think [Ashby] was for unions." Neal further said that he and his brotherwere considering buying the paper and asked whether, if they did, Ashby thought"that the people involved in the union would drop it." Ashby said he didn't thinkso because "it's gone too far now." The men then discussed Wallis' influence onMrs. Garber and Ashby's belief that she "wasn't too interested in the working con-ditions in the shop." Neal then said, "Well, we don't want the union around here,and things could get rough."In his complaint, the General Counsel contends that in this conversation, GilbertNeal not only interrogated Ashby, but also "warned its employees it would sell itsbusiness" and "threatened . . . more onerous working conditions," if they continuedto support the Union. I see no warning in Gilbert Neal's remarks of a sale byRespondent of its business either to the Neal brothers or anyone else, as a reprisalfor the employees' union activities, and shall therefore dismiss this particular allega-tion of the complaint.But Neal's interrogationof Ashbyis clear as is his statementduring the conversation that "We don't want the union around here, and thingscould get rough." I find that this statement was a threat of reprisal for union activi-ties(even though not specific as to what it would be) and that in view of thisthreat Neal's interrogation of Ashby also tended to interfere with Ashby's freedomto continue to support the Union.I conclude that in these respects,the Respondent24 SeeBlue Flash Express,Inc,109 NLRB 591. THE MADISON COURIER, INC.573through Gilbert Neal did interfere with,restrain,and coerce its employees in theexercise of their organizational and bargaining rights and thereby,committed unfairlabor practices within the meaning of Section 8(a)(1) of the Act.2. Incidents involving PublisherWallis aloneThere were five incidents in each of which Publisher Wallis questioned anemployee concerning the Union.As to two of them,the substance of the employee'stestimony was not referred to, nor therefore denied,by Wallis in his testimony. Inmy following discussion,I refer to and consider Wallis' testimony as to each of theother three incidents to the extent that it differed from that of the particularemployee or offered an explanation.Otherwise,my findings and conclusions arebased upon the substance of uncontradicted evidence given by the employee.In the latter part of January 1965 Wallis brought up the Union in a brief con-versation with employee David Ashby.Ashby testified thatWallis asked him ifhe were "for this union";that Ashby said he was; that Wallis asked, "Do you thinkthe union will straighten our shop out?";that Ashby replied,"Yes, I think it canhelp straighten it out on working conditions";thatWallis then said,"There's nothingwrong with our working conditions around here."Wallis testified he merely said,"Dave, do you think if we had a union here we could straighten up our flow ofwork?"; thatAshbyreplied,"Yes, I think we could";and that this was all of theconversation.According to Wallis, his question was prompted simply by his usualconcern about getting the work done to meet presstime.On this difference in the testimony,I credit the testimony of Ashby concerningWallis'initial interrogation of Ashby about his support of the Union.Because ofthe other instances of Wallis' interrogation of other employees about the sametime(which will be discussed below),I find that Wallis' questioning of Ashby onthis occasion did, in combination with the other instances,tend to restrain theemployees in their organizational rights and was therefore an element in Respond-ent's unfair labor practices violative of Section 8(a)( I) of the Act.In another incident on January 23, Wallis approached and spoke to employeeRudolph Juett while Juett was working in the composing room.He asked Juett,"How come you let these boys talk you into this?" Juett said this was the wayunions were organized.Wallis then said,"Well, I think it's a sneaky trick. I amnot going to talk to these gangsters.Iwill not take this lying down."In his testi-mony,Wallis did not refer to this conversation,nor therefore deny the foregoingsubstance of Juett's testimony,except to deny that he ever had a conversation withJuett in which he referred to anybody as "a gangster."I credit Juett's testimony as to this incident.5 Furthermore,I find that Wallis'interrogation of Juett concerning his support of the Union was an interference withthe, employees'organizational rights and an unfair labor practice within the mean-ing of Section 8(a)(1) of the Act. I also conclude that the import of Wallis'remarks on this occasion constituted both a threat of some sort of reprisal againstthe employees and a statement that Respondent would not bargain with the Unionif it could avoid doing so. In these respects,too, I find that Wallis attempted to dis-courage the employees'support of the Union and thus interfered with their rightto choose a bargaining representative and committed an unfair labor practice withinthe meaning of Section 8(a)(1) of the Act.On or about February 8 or 9,Wallis came to employee Dale Giltner in thepressroom and asked Giltner, "Do you- think these guys can really help this situa-tion here?"Giltner replied,"Yes,-Mr.Wallis, I believe they can." Wallis asked,"How do you think they can help?"Giltner said he thought there were"lots ofways."Wallis persisted:"What is it the men want?Is it more money?" To this,Giltner answered,"I don'tknow what is in everybody else's mind,but I don't thinkmoney is the main issue."Wallis pressed him with the further questions: "What25 In its brief,,Respondent attacks the credibility of Juett's testimony because, in a pre-trial affidavit given to a Board agent on May 5, 1965,in which he also related his January 23conversationwithWallis,Juett had omitted reference to any mention by Wallis of"gangsters"or any question by Wallis about whether Juett had been treated fairly. Other-wise,Juett's affidavit set forth the substance of his testimony at the hearing.The omissionsfrom the affidavit do not appear to me to be significant,particularly since in his testimonyWallis did not deny any of the substance of Juett's testimony concerning this conversationexcept his having at any time referred to anyone as a "gangster"in a conversation withJuett 574DECISIONS OF NATIONAL LABOR RELATIONS BOARDare the reasons?" Giltner said, "Mr. Wallis, I don't wantto get inan argument withyou."Wallis continued: "Well, Dale, we always have been able to talk, haven'twe?" Giltner agreed that was so, and Wallis repeated his question, "Well, what arethe reasons?" Giltner finally said, "Mr. Wallis, I don't want to talk about it andI think you will find out the reasons in a couple of days." Wallis said, "O.K.," andthe conversation ended.Giltner's testimony to the foregoing effect was not denied by Wallis. In his briefRespondent says simply, "Clearly there was no interrogation of Giltner concerninghis union activities and membership. No amount of argument could make an attemptto bargain out of this discussion." And, on thisreasoning,Respondent'scounseldisputesthe allegations of the complaint that Wallis committeda Section 8(a)( I)unfair labor practice by interrogating Giltner on February 9, 1965, and attemptingto bargain individually with employees. (See paragraphs 5(b) and (i) of thecomplaint.)But, in taking this position, Respondent ignores the apparent importand signifi-cance of Wallis' questions and remarks. Certainly, Wallis' questions constituted aninterrogation of Giltner concerning his and the other employees' reasons for wantingthe Union to bargain for them. Furthermore, Wallis' persistence in these questionsdespite Giltner's expressedunwillingnessto discuss these reasons and the bargainingobjectives which might be pressed by the Union as the employees' representative,was not only an unwarranted intrusion upon the employees' freedom to determinewhy, as well as if, they wanted union representation, but also a clearly intendedsuggestionthat the employees would be able to secure all they wanted or couldreasonably expect, merely by themselves talking to Wallis. When thus viewed (asI think they must be), Wallis' questioning of Giltner was more than simply aninterrogation of Giltner as to his and the other employees' support of the Union,although that in itself was an unfair labor practice within the meaning of Section8(a) (1)._ Nor can it be construed in its overall normal effect merely asbeing anexpression of Wallis' "views, argument, or opinion." (See Section 8(c) of the Act.)Instead, it was, as the complaint alleges, both an interrogationof an unwillingemployee concerning his support of union representation, and an attempt to initiatebargaining directly with the employees rather than through representation by theUnion. Accordingly, I find that Wallis' questioning of, and his remarks to, employeeGiltner on or about February 8 or 9, 1965, were unfair labor practices within themeaning of Section 8(a)(1) of the Act.On March 24, 1965, Wallis questioned still another employee concerning theemployees' support of the Union. On that date, Wallis asked employee MickyStorie "if the other people were still enthused about the Union.and if we had paidour initiation fees and he said he thought he heard the fees were rather high."Storie toldWallis "that we had paid them [but he] then didn't know whether thepeople were still enthused or not." This wasStone'suncontradictedtestimony, andiscredited. In his brief, Respondent says merely, "How could Storie have beencoerced by that? He had already proclaimed his unionsentimentsby signing thepetition which the Union gave to Wallis on January 8." The answer, in my opinion,is that this was just one more interrogation of an employee intended by Wallis todiscourage even those employees who had already openly designated the Union astheir representative, from continuing their attempt to establish the Union as theirexclusive bargaining representative. As such,Wallis'questioningof Storie was aninterference with the employees' statutory rights andan unfairlabor practice withinthe meaning of Section 8 (a)( I) of the Act.I so find.There wasone moreincident in the group to beconsidered in this section. Itoccurred on or about March 25, 1965,and, like oneof the earlierincidents onJanuary 23, involved Wallis and employee Rudolph Juett. In the January incident,itwill be recalled it was found that Wallis had questioned Juett and had told Juettthat he would not talk to the union"gangsters"and would not"take [theUnion'sorganization of the employees] lying down."With respect to the March 25 incident, Juett testified on direct examination thatWallis began the conversation by saying, "I hear the union boys are in town again.What's your beef about?"; that Juett replied, "I cannot tell you"; that Wallis thensaid, "Well, the companyisn'tgoing union unless somebody buysus out.I thinkthisMr. McFee [the Union's Internationalrepresentative] . . . is a gangster. Thecompany is planning to put into effect a pension plan." Then,on cross-examination,Juett added that during the conversation, Wallis had also asked whether employeesPaulaFeltner and Judith Ann Moore had joined the Union. THE MADISON COURIER, INC.575Wallis, on the other hand, testified that the conversation he had with Juett con-cerning a pension plan occurred when Juett was going to lunch one day, and justasDana Shelby, an insurance agent, also was leaving the plant. Wallis furthertestified that Shelby had interviewed all the employees 4 or 5 years before in thecourse of attempting to sell Respondent an insurance pension plan; that, on theoccasion in 1965 with which we are concerned, Wallis said to Juett, "Dana hasbeen talking to me about a pension plan, but we can't discuss it at this time forobvious reasons"; that Juett merely nodded; that Wallis, continuing in a brief furtherconversation with Juett, asked, "Rudy, what do you think about the things that aregoing on here?"; but that Juett terminated the conversation by saying, "Don, Ican't discuss that, you people are going to get together and it will all work out."Wallis denied there had been any mention of McFee or any reference to anyoneas a "gangster" in this conversation.With respect to this conversation between the two men, I also credit Juett's testi-mony.26 Accordingly, I find and conclude that, by his questioning of employee Juetton March 25 about his and the Union's "beef" and about whether Moore andFeltner had joined the Union, and also by his reference in the conversation toRespondent's possible institution of a pension plan,Wallis further interfered withthe statutory, organizational rights of Respondent's employees and thereby com-mitted an unfair labor practice within the meaning of Section 8(a)(1) of the Act.I also find that Wallis' statement that "the company isn't going union unless some-body buys us out," although perhaps not a threat by the Respondent to sell theplant as the complaint asserts it was, amounted at least to a statement that Respond-ent would attempt to avoid bargaining with the Union regardless of the employees'desires. Itwas, therefore, also an unfair labor practice within the meaning ofSection 8(a)(1) of the Act, as well as an element to be considered in my laterappraisal of Respondent's good or bad faith in refusing to recognize the Unionbecause of an alleged doubt as to the Union's majority. Finally it should be notedthat, according to one of the undenied elements of Juett's testimony which I havecredited,Wallis also asked Juett on March 25 whether employees Feltner andMoore had joined the Union. The significance of this becomes apparent in connec-tionwith the following incidents in which I find, upon the evidence, that Wallisinterfered with, and attempted to prevent, Feltner's and Moore's joining the Unionand designating it as their bargaining representative.' In its brief, Respondent again attacks Juett's credibility on grounds similar to thoseurged in connection with the January 23 conversation. (See footnote 25,supra.)In hisrecital of the March 25 conversation in the pretrial affidavit of May 5, Juett had alsoomitted any reference by Wallis to MIcFee or to "gangsters." Furthermore, both in hisaffidavit and In his testimony on direct examination, Juett made no mention of WaIlis' ask-ing him whether employees Feltner and Moore had joined the Union. In addition to theseomissions, respondent's counsel also points out in his brief that "There was no evidencethat any union representatives had been in Madison since March 2 and no evidence thatWallis had seen anyone on behalf of the union during that time." On this basis, counselfor the Respondent attacks, as incredible, Juett's testimony that on March 25, Wallisreferred to the "Union boys being in town again." (See Respondent's brief, page 72.)But upon my consideration of the testimony of the two men, I have nevertheless credited.Juett's testimony. This is partly because I believe the full substance of his evidence to becredible in the context of the general nature of Wallis' activity as otherwise shown by therecord. It is also because I believe that Juett's omissions from his affidavit and the factthat the union representatives had apparently last been in Madison on March 2, do nothave the significance Respondent's counsel attaches to them. It is true that, in additionto denying any reference to McFee or to "gangsters," Wallis gave a different version inhis testimony of his mention of the pension plan than that given by Juett. But this is thethe full extent of his denial of Juett's testimony at the hearing. Wallis did not deny hisquestioning Juett about "his beef," or about Moore and Feltner. -Nor did he deny makinga statement that "the company isn't going union unless somebody buys us out." And, inthe absence of denial, these elements of Juett's testimony furnish, in my opinion, a crediblebase for a strong 8(a) (1) finding with respect to the March 25 conversation. Finally. I seenothing necessarily inconsistent between Juett's testimony as to Wallis' remark about"the Union boys [being] in town again" and the apparent fact that the union representa-tives' last visit had been no more recent than March 2. For there is no reason why Juett orthe General Counsel should be expected-much less required-to furnish an explanation ofsuch a possible remark by Wallis. It may actually have been the March 2 visit that Wallishad in mind. 576DECISIONS OF NATIONAL LABOR RELATIONS BOARD3. Incidents in which Publisher Wallis and Office Manager Oylerinterfered with employees Feltner and MoorePaula Feltner and Judith Ann Moore, who operated the two tape-punchingmachinesin the basement of Respondent's Madison plant, did notsign union bar-gainingauthorizations untilMarch 30, 1965, when their authorizations brought thetotal number of the Union's authorizations to 15 out of the 24 employees in theappropriate bargaining unit. Publisher Wallis knew that they were not among theoriginal group of signers since their signatures were not among those on the bar-gaining petition left with him by the Union's representatives on January 8, 1965.The General Counsel and the Union contend that, in a number of incidents betweenJanuary 8 and April 2, 1965, Wallis and Office Manager Oyler interfered with thedecision of these two women employees as to whether or not they would sign theunion bargaining authorizations. Because of the asserted relation between theseincidents, the evidence as to all of them will first be considered and factual findingsmade as to each. Then, consideration will be given to whether the findings thusmade require the conclusion that in any or all of the incidents the Respondentcommitted unfair labor practices within the meaning of Section 8(a)(1) of the Act.The first incident occurred in late January 1965. According to her testimony,Oyler had by then become "concerned" and "upset" because she "had been hearingfrom the othergirls alot of conversations about something that was going on atThe Courier concerning the Union." In this frame of mind, she spoke to Mooreand Feltner at their machines. In the footnotes,I setforth Oyler's testimony as towhat she said to them,27 and a discussion of its differences from the versions of thetwo girls 28 The following findings are made upon a composite of what I believe tobe the credibleelementsof the threewitnesses' testimony: Oyler told the two girlsshe was "concerned" about the union talk around the plant and had been toldsomeone had talked to Moore and Feltner.29 She asked them whether anything hadbeensaid to them about the Union and Moore said "Yes" but Feltner said "No." 3027According to Oyler, she told the two girls she was "concerned" about the union talk ;that "I had been told that . . . someone . . . had talked to them, that I had no authority,but I was doing it anyway ; that I hoped that they would talk to members of their familyor someone older who understood all about it and make sure that they understood what wasbeing said or what was going on." Oyler further testified that she "probably mentioned"West Virginia because "I have always immediately, when anything is said about the union,I usually think about some experiences that I had when I was quite young in West Virginiaand I always think about strikes and I didn't have a very good feeling about that, and Iprobably said something about it."ffi The differences in Moore's and Feltner's testimony from the testimony of Oyler, andmy resolutions of these differences are as follows .(1)Both Moore and Feltner flatly denied that Oyler said she had no authority to talkto the girls and I credit their denials However, I do not regard the matter as particularlyimportant since, as I have found, Oyler was a supervisor and her statements would nor-mally be regarded by Moore and Feltner as reflecting Respondent's position notwithstandingany disclaimer of authority she may have made(2)Feltner, but not Moore (nor, for that matter, even Oyler) testified that Oyler toldthe girls they "could be for [unions] or against them" before telling them of the hardshippeople suffered in West Virginia strikes. I credit Feltner's testimony to this effect.(3)Moore, but not Feltner, testified Oyler had said she did not know "why anyonearound here were interested in joining the Union because Mr. Wallis had always treatedeverybody so good," I credit Moore's testimony to this effect.(4)Finally,Moore, but not Feltner, testified that Oyler hadaskedthem whether any-thing had been said to them about the Union and Moore had said, "no" but Feltner hadsaid "Yes " Impressed by the apparent truthfulness of Moore, I credit her testimony to thiseffect even though neither Feltner's nor Oyler's testimony contained any mention of Oyler'shaving questioned the girls In any event, neither Feltner's nor Oyler's testimony was in-consistent with Moore's testimony on the particular point Feltner's only testimony as tothe incident was a brief answer to a single question, requiring only six lines in the tran-script. And, in the course of Oyler's testimony as to what she said (see the preceding foot-note), she was not only not called upon to deny (nor did she deny) questioning the girls,but she also admitted that she may have said something in addition to what she rememberedand was therefore able to state in her testimony.29Oyler's testimony.8OMoore's testimony THE MADISON COURIER, INC.577Oyler then said they could be for or against unions,31but she had known of con-ditions inWest Virginia in which people were hungry because of strikes,32 that she'did not know "why anyone around here would be interested in joining a unionbecause Mr. Wallis had always treated everybody so good," 33 and that she "hopedthey would talk to members of their family or someone older who understood allabout it and makesurethat they understood what was being said or whatwas goingon.,, 34Nothing further was apparently said by Oyler to either Moore or Feltner aboutthematter until the end of March 1965. Then, according to Oyler's testimony aswell as that of Moore, Oyler telephoned Moore at her home in the evening on orabout March-26, and also spoke to Moore again at the plant the next morning. Ineach instance the conversation was about some "papers" which Oyler had heardwere handed out in the plant. An understanding of what was said in these two con-versations, and Oyler's purpose in talking with Moore, requires a consideration ofthe conflicting testimony of the two women. The chief point of difference in theirtestimony was whether Oyler knew, or on questioning Moore was told, that the"papers" she asked Moore about were union "papers." Another was whether, inadmittedly expressing concern about the girls' "involvement in something" throughhaving received the "papers" (as Moore told her they had), Oyler made anycritical remarks about their having signed the "papers" without first talking toWallis who was in Indianapolis that day. Here, again, summaries of the full sub-stance of Moore's testimony 35 and Oyler's testimony,36 have been set forth in thefootnotes.Moore's testimony, as to both the telephone conversation and the conversationthe next morning,appears credible not only on its face but in view of the weaknessand the implausibilityof Oyler's testimony.Oyleradmitted questioningMoore intheMarch 26 telephone conversation as to whether Moore and Feltner had receivedany "papers"in the plant.She also admitted expressing regret in both the telephoneaiFeltner's testimony.32Moore's and Feltner's testimony primarily, but generally consistent with Oyler's.33Moore's testimony.34Oyler's testimony, but also consistent with the testimony of both Moore and FeltnerseMoore testified that in the telephone conversation, Oyler asked her, "Have you signedany papers today?"; that Moore said she had; that Oyler asked, "What kind 9" ; thatMoore replied, "Application papers for Union membership" ; and that Oyler then asked,"Did Paula Feltner sign too 9" ; that Moore said she had ; and that Oyler said, "Well, thatwas just too bad" since Wallis was in Indianapolis and the girls hadn't talked to him aboutit first, and added, "We are not going to have a union in here I will see you tomorrow "According to Moore's further testimony, Oyler told her the next morning she was awfullysorry to hear that Feltner and Moore had joined the Union, and also said, "What's thematter? Don't you like the way Mr. Wallis has been treating you? Do you think the Unioncan do a better job'i"iOyler testified that, in her telephone call, she told Moore "that I was calling becauseIhad been told that day there was some papers passed out to different people at TheCourier and that I didn't know what they were but I wondered and Janice Wichnian [thefull-time proofreader] had told me that some sort of papers had been given to her andthat she thought they had been given to the other girls and Janice was upset about it andI told Judy [Moore] what Janice had said, . . . and that I wondered if this was true ifthere was some sort of papers she had been given." Oyler further testified that Mooreadmitted receiving some papers ; that she asked Moore whether Feltner had also beengiven papers ; that Moore answered either, "Yes" or she thought so ; and that she toldMoore, "I was sorry that they were getting involved in something and I still hoped thatthey understood what it was all about " As to her conversation with Moore the next morn-ing, Oyler testified that she then said, "I am still sorry that this had happened this wayand I hope you haven't got involved in anything serious " Oyler denied that she knew whatthe "papers" were, or that, as Moore testified, she had said anything to Moore like "That'stoo bad That changes a lot of things around here" when Moore answered her questions, orthat she had referred to Wallis or said, "Mr Wallis is in Indianapolis It's too bad youdidn't talk to him." On cross-examination, Oyler testified that she called Moore and saidshe was"sorry [that Moore was] getting involved," although she (Oyler) did not knowwhat it was, because "I was sorry I was there if there was any sort of involvement, adivision of people at The Courier, that something was going on that parted the people,part of them were doing one thing and part another."264-047-67-vol. 162-38 578DECISIONS OF NATIONAL LABOR RELATIONS BOARDconversation and in the conversation at the plant the next morning, that the girlsmight thereby have become "involved in something." She denied, however, thatbefore, during, or after these conversations she knew what the "papers"were, eventhough, according to her own testimony, she had spoken to the samegirls in Janu-ary because she then had been "concerned" about the possibility they had beenapproached by the "Union." On the other hand, Moore's testimony as to the ques-tions put by Oyler, her answers, and Oyler's remarks about the girls' failure toconsultWallis, was not only straightforward but believable in the setting providedby Oyler's testimony as to her apparent dislike for unions, her January concernlest the girls unthinkingly join the Union, and her implausible explanation forintruding on Moore's affairs on March 26 and 27. All of this appears upon anexamination of my footnote summaries of Oyler's testimony as to both the Januaryand March incidents.In sum, upon Moore's credible evidence, I find that on March 26, 1965, Oylertelephoned Moore and asked her whether she had signed any papers that day; that,upon Feltner's affirmative answer, Oyler asked "What kind?" and was told "Appli-cation papers for Union membership"; that Oyler then asked whether Paula Feltnerhad also signed and was told by Moore that she had; that Oyler said that was "justtoo bad" since the girls had not first consulted Publisher Wallis and added, "Weare not going to have a union in here." I also find, upon Moore's testimony, thatthe next morning Oyler told Moore she was awfully sorry to hear Feltner andMoore had joined the Union, and asked "What's the matter? Don't you like theway Mr. Wallis has been treating you? Do you think the Union can do a betterjob?" Finally, I find upon Oyler's testimony (which I believe credible on the point)that it was proofreader Janice Wichman's disturbed report of receipt of papers onMarch 26 which prompted Oyler to call Moore that day.On the following Monday and Tuesday, March 29 and 30, Publisher Wallisalso spoke to Moore and Feltner in what the General Counsel and the Union con-tend was a related attempt to keep them from signing union bargaining authoriza-tions or induce them to withdraw or "tear them up" if they had already signedthem. There are three such instances to be considered.37 On Monday, March 29,Wallis spoke about the Union, once to both girls together and once to Feltneralone. And, on Tuesday, March 30, Wallis told both girls they could fill out time-slips at their machines in the basement instead of punching the timeclock in thecomposing room where, according to the testimony of Wallis and Office ManagerOyler, they believed the women employees were being annoyed by the unionsolicitations of other employees. All of this occurred not only immediately afterOyler questioned and spoke to Moore about her andFeltner's signing union"papers," but also in the week which ended on Friday, April 2, with a strike by theunion adherents among the employees, including Moore and Feltner, because onthatday the Respondent had refused to bargain with the Union as theirrepresentative.In the first of the two conversations on Monday, March 29, Wallis spoke to thetwo girls while they were together and working at their machines. According toWallis' full testimony as to the remarks he made to them, "I told the girlsIwantedto talk to them a moment. I told them there was an uproar,a little unusual thinggoing around the plant and I hope it didn't affect them. I said there were severalthings I could say and couldn't say on the situation, and that we were operatingunder good working conditions and I hoped that they would keep up the goodwork." But, according to the testimony of the two girls, Wallis' remarks were notquite so guarded, referred specifically to the Union, and were more extensive andclearer as to his unfriendly attitude toward the Union, Moore's apparent supportof the Union, and the Union's attempt to get Respondent to bargain with it. Upontheir testimony, which I regard as credible, I make the following findings:Wallis, holding several sheets of paper in his hand, told Moore and Feltner hehad a list from his attorney of "things he could and could not tell [them] about"The General Counsel and the Union also contend that promises ma"e 1 y Wallis onMarch 24 and 31 to the two girls of wage increases which they in fact received on April 2,retroactive toMarch 18, were intended to induce them not to sign union bargainingauthorizations, and were therefore violative of Section 8(a) (1) of the Act. However, forreasons set forth in the next section of this Decision, I find that the evidence does notsupport this contention nor a similar contention with respect to wage increases given byRespondent to other employees. THE MADISONCOURIER,INC.579Union." He said he was not going to ask them if they had joined but he hoped theyhad not. He said, in substance, that he could point out to them that working con-ditions at The Courier were much better than in other shops in the area and that"everybody" had worked there a long time, and asked "why would he fire anybodywho had been there that long." He said that the girls knew that they could cometo the office and "discuss anything with me." He also said that "one of the firstthings they [the Union] would ask us to do is carry a sign and that we would loveto be paying out . . . money all the time for flowers for people we never heardof, . . . that he was down to his last $600 . . . that this wasn't Russia and nobodywas going to come in here and tell him how to run his business." He told Moorehe was "just a little surprised" at her.Later the same day, March 29, Wallis came to Feltner at her machine and spoketo her alone. Wallis did not testify as to this conversation and I credit Feltner'stestimony. I therefore find, as she testified, that Wallis gave her new covers for thetapepunching machines and said, "Paula, I hope you aren't as scared as one of thegirls is. She thinks that before she can be a proofreader for us she has to be hiredby the Union. That isn't true. I do the hiring and firing. Don't worry about a thing.Janice tore up her application." His reference was obviously to the full-time proof-reader, JaniceWichman. It will be recalled that the evidence shows, as I havefound and as Oyler had told Moore a few days earlier, it was Janice Wichmanwho had reported to Oyler she was upset because on March 26 she and the othergirlshad been given the "papers" which Oyler learned on questioning Moore (ifshe had not already known from Wichman), were union membership applications.One remaining incident involving Wallis and Moore and Feltner must be con-sidered.On March 30, Wallis told the two girls that, since he did not want them toget dirty punching the timeclock in the composing room as they always had in thepast, they should fill out time slips at their machines. This was the substance ofWallis' testimony as well as that of the two girls. But Wallis testified that the "realreason" he told the girls they need not punch the timeclock was that Office ManagerOyler and employee Aldridge had told him that "several girls, one positively, wasbeing roughed up and accosted by several of the male employees as they wouldform what best could be described as a gantlet line," and that as "the girls wouldgo through they would be taunted with remarks, `Why don't you sign the card?Have you signed a card? Will you meet with us tonight,"' thereby referring towhat "was supposed to be a Union meeting." According to Wallis, he becameexcited but, rather than speak to the men or the girls about it (which he thoughtmight "not be the proper thing to do" in the case of the men, and might upset thegirls)he relieved Moore and Feltner of the necessity of going to the timeclock "sothey wouldn't get dirty." Employee Aldridge did not testify to making any reporttoWallis and Oyler's testimony was merely to the effect that one of the office girls(Tucker, Aldridge, or Wichman) had told her, and she had reported to Wallis, that"the girls were objecting to being teased [when they punched the timeclock] orpeople saying something to them about Union or did they have a card."I credit Oyler's testimony as to the basis and substance of the report made byher to Wallis. I find that what the girls were objecting to was no more and no lessthan being "teasingly" solicited for their support of the Union when they punchedthe timeclock; thatWallis, in relievingMoore and Feltner from the necessity ofpunching the clock was not acting (as he testified) upon a report that they werebeing "roughed up and accosted"; and therefore that his action really was taken toprevent their being subjected to a not unusual nor objectionable type of solicitationand influence by fellow employees who wanted them to join in the support of theUnion.Upon the factual findings just made with respect to Office Manager Oyler's andPublisherWallis' conversations with, and their treatment of, employees Moore andFeltner between January 8 and April 2, 1965, I conclude that Oyler and Wallisinterfered with these two employees' free exercise of the right guaranteed by Section7 of the Act to choose and designate the Union as their collective-bargaining repre-sentative, and thereby committed unfair labor practices within the meaning ofSection 8 (a) (1) of the Act.Oyler's questioning the two girls in January, and Moore on March 26, was clearlysuch proscribed and illegal interference. So also was Oyler's sharp criticism ofMoore on March 26 and 27, because Moore and Feltner had become "involved insomething" by signing the union "papers" without first talking to Wallis. And 580DECISIONS OF NATIONAL LABOR RELATIONS BOARDWallis, assumingthe paterfamiliar role cast for him by Oyler,continuedthisillegalinterference with the two girls on March 29and 30.38In the introductory portion of the present section of this Decision, reference wasmade to instances in which the credible evidence shows that Wallis, despite theinnocent facade of some of his remarks to employees as possible expressions ofviews, arguments, and opinions, nevertheless was able also to intimate unmistakablyto these employees at least the vague possibility of reprisals if they supported theUnion, the futility of the Union's attempt to bargain with Respondent even if theUnion were selected as representative by the employees, and the likelihood that theemployees would do better if they themselves dealt individually with Wallis. A num-ber of such instances have already appeared in the earlier discussion of some ofWallis' remarks to other employees. Another instance is furnished by his remarksto both Moore and Feltner on March 29.According to his statement to the two girls on this day, he was telling them inaccordance with his attorney's advice what he "could say" but not what he "couldn'tsay."What couldn't he say? And what would he say if he could? These questions,of course, were questions which would naturally occur to any employee upon hear-ing such a preface.In the course of his remarks, after he had spoken about the good working con-ditions the employees enjoyed,Wallis reminded the girls that they could alwayscome to the office and "discuss anything with me," and then, in talking about theUnion, told them "That this wasn't Russia and nobody was going to come in hereand tell him how to run his business." He thus told them as plainly as he couldand dared (as he had told several other employees,supra)not only that he intenselydisliked the idea of bargaining with the Union, but also that he preferred to dealwith the employees individually and that it was unlikely he would bargain with theUnion. Even with respect to what otherwise might have been a reassuringstatementthat their jobs would not be affected by any action ofRespondentif a majority ofthe employees asked for recognition of the Union, Wallis avoidedmaking any suchflat statement but instead referred to the longservice ofsome of theemployeesand, having raised the thought of their possible discharge, merely asked "why hewould fire anybody who had been there that long."In the light of his expressedantagonism to bargainingwith the Union, hisexpressed surprise that Moore was apparently in favor of the Union, the fact thathe had singled the two younggirlsout forspecial attention,and his prefatorystatementthat he was telling them only what "he could say" but not what "hecouldn't say," the entire tenor and form of Wallis' remarks appear to have beencalculated to make the two realize the likely futility of theirsigning bargainingauthorizations and uneasyas to the consequencesto them at Respondent'shandsif they should add theirunion bargainingauthorizations to those of other employees.I find that this was the generally intended and normally understood effect of Wallis'remarks. I conclude therefore that, by his remarks, Wallis threatenedunspecifiedreprisals against employees if they should support the Union in itsbargainingrequest,and statedin effect that it was unlikelyRespondentwould bargain with theUnion even if selectedas bargainingrepresentative by the employees.I furtherconclude that the intended and understood substance of his remarkswas not amere expression of view, argument, or opinion, and that, through Wallis' remarkstoMoore and Feltner, the Respondent committed an unfair labor practice withinthemeaningof Section 8(a)(1) of the Act.I further find and conclude that Wallis continued his interference with Feltner'sand also Moore's exercise of their employee rights, and so committed further unfairlabor practices within themeaningof Section 8(a)(1) of the Act bysuggesting toFeltner later the same day that she should tear up her union applicationas he toldher employee Janice Wichman had done, and (1) by hisinstructionsto both Mooreand Feltner on March 30, 1965, that they were no longer to punch thetimeclock,his actual purpose being to prevent other employees fromsolicitingMoore's andFeltner'sunionsupport at the timeclock.38 In his brief, counsel for Respondent argues that, since there was no specific allegationin the complaint of any unfair labor practice on March 29, 1965, and at the close of thehearing I denied the General Counsel's motion to conform the pleadings to the proof, nofinding of unfair labor practice may be made on the basis of the March 29, incidents Ireject this argument since Wallis, the actor in these incidents, sat with counsel during theentire 13 days of the hearing and actually testified as to one of the two incidents onMarch 29, 1965. It does not appear that Respondent was unprepared to meet the GeneralCounsel's evidence nor the claim of unfair labor practices based thereon. THE MADISON COURIER, INC.581While I have thus considered each of the incidents in which OfficeManagerOyler and Publisher Wallis interfered with Moore and Feltner and have found thatin each instance Respondent committed unfair labor practices within themeaningof Section 8(a)(1) of the Act, the incidents are so closely related that a furthergeneral finding is appropriate, particularly since thecommissionof these acts andtheir apparent underlying purpose have a bearing upon their Respondent's good orbad faith in refusing to bargain with the Union on and after April 2, 1965. Accord-ingly, I further conclude that Office Manager Oyler's and Publisher Wallis' conductwas all part of an apparentcontinuingchain of action, first to ascertain whetherthe girls had signed or might still sign union bargaining authorizations, and then,if necessary, to bring pressure upon them either to prevent theirsigning, or to causethem to tear up or withdraw the bargaining authorizations which Wallis knew theyhad not signed with the original union group and which, as the evidence now showsand Wallis must have then suspected, were important to the Union's attainment ofa clear majority.4.Promises and grants of wage raisesThe General Counsel contends in substance that Respondent's payment of retro-active wage increases to employees Moore, Feltner, Arbuckle, Corbin, and Giltneron April 2, 1965, had the effect, and was intended, to induce these employ-ees to refrain from supporting or to withdraw from their support of the Union.That raises were given to these employees on April 2, 1965, is not in dispute.Arbuckle, Corbin, and Giltner were composing room employees who, under theshop agreement of February 1963, became entitled to 121/2-cent hourly increasesuntil they reached the hourly rate of $2.50. Arbuckle became entitled to such araise on April 2, 1965, and Corbin and Giltner should have receivedtheir raiseson February 12, 1965. In Arbuckle's case,I cansee no reasonfor finding that hisApril 2, 1965, increase was intended to induce him either to support the Union orto withdraw his support. In Corbin's and Giltner's cases, Respondent's belated grantof their increases on April 2, with retroactive payments, might possibly have beenoccasioned by increased union activity on the part of the employees. But Respond-ent's failure to effect their increases on the earlier dates when they actually camedue may also have been due to an oversight. In any event, by paying the increaseson April 2, Respondent acquitted itself of its contractual obligation to the employ-ees.On this state of the record, I do not believe that the evidence supports theGeneral Counsel's contention that the raises paid to Arbuckle, Corbin, and Giltneron April 2 were intended to interfere with their support of the Union nor thereforethat Respondent's payment of the increases as an unfair labor practice within themeaningof Section 8(a)(1) of the Act. I shall therefore dismiss the allegations ofthe complaint so far as they are based upon these raises.The General Counsel's contention as to the raises given to Moore and Feltneris presented on the basis of a somewhat different set of facts, although here, too, Ido not believe that the evidence supports the General Counsel's contention thatRespondent's promises and grants of these wage increases were unfair labor prac-tices.There is no dispute that on March 24 Wallis told Moore, and on March 31,also Feltner, that they would get raises; that they did each get a 10 cent-an-hourraise in their paychecks on April 2; and that the raises were made retroactive toMarch 18. Moore had been hired on April 29, 1964, and had received her last, andonly, previous raise on November 13, 1964, and thus less than 6 months precedingtheMarch 18, 1965, raise, although for her previous raise she had waited about 7months. Her pay, as a result of the 1965 raise was increased to $1.40 an hour.When Wallis told Moore of her second raise on March 24, he said she would begiven extra duties but, as a matter of fact, her work was not changed in the shorttime before April 2. Feltner, on the other hand, had been hired only on Septem-ber 18, 1964, and thus her raise in its retroactive effect coincided exactly with herattainment of 6 months' service. As a result, Feltner's rate was increased to $1.35an hour. It will be recalled that Feltner, on being hired by Office Manager Oylerin September 1964 was told she would get a raise in 3 months. But the March 18,1965, raise was her first raise.In his testimony, Wallis explained in substance that thegirlsweregiven raisesevery 6 months; that, through oversight, Feltner's was not paid to her on March 18,1965, and was therefore given on April 2, retroactive to March 18; that, althoughMoore's second 6-month raise was not due, Feltner's raise would have increasedher hourly rate above that of Moore who was hersenior inemployment;that, toavoid this, he told Moore she would get a raise with extra duties; but that, in theshort time the girls worked for Respondent after he hadspoken toMoore, the extra 582DECISIONS OF NATIONAL LABOR RELATIONS BOARDassignment had not been made by Yetter in the office.I accept Wallis'explanationand find that the raises given to Moore and Feltner on April 2, 1965, were notpromised or given to influence their attitude toward the Union.Accordingly, Idismiss the allegations of the complaint so far as they are based on the promiseand grant of these two wage increases.E. Conversations and correspondence between the Union and Respondentand the strike which began on April 2, 1965References have already been made insection III,B,supra,to the Union's bar-gaining request of January 8, 1965, and to later meetings, telephone conversations,and correspondence between the Union's and Respondent's representatives. Partof what was said and what happened in these exchangesis indispute. It does appear,however, that Respondent agreed to consider the Union's claim to recognition butthen rejected it. The principal issue is whether Respondent refused recognitionbecause of a good-faith doubt as to either or both the Union's majority and theappropriateness of the bargaining unit claimed. Another issue is whether Respondent"stalled" in answering the Union's recognition request.There are three parts to the story presented by the evidence. The first partembraces the period before April 2, 1965; the second part, the material events ofApril 2 when the union adherents among Respondent's employees began a strikeafter the Union's representatives had talked with Publisher Wallis earlier that day;and the third part, the conversation which took place between the Union's repre-sentative and Attorney Cooper when they met with a State mediator on April 8,1965. After that date there were no communications between the parties with respectto the possibility of Respondent's recognizing and bargaining with the Union.The meetings of the parties all occurred at Madison on visits by union officersfrom their office in Louisville, about 50 miles from Madison. Except for the media-tionmeeting of April 8, International Representative Donald McFee and LocalPresident James Curran were the Union's spokesmen, although in each instancethey were accompanied by two other officers or members of the Local. Curran wasthe spokesman for the Union at the mediation meeting and was then accompaniedby another Local officer and employee James S. Nichols, but this time not byMcFee. The evidence as to all the conversations and other exchanges between thepartieswas given (for the Union) by McFee and Curran and (for Respondent)by Publisher Wallis and Attorney Cooper.391.Meetings and other communications from January 8 up to April 2, 1965The Union's and Respondent's divergent positions took shape during the periodbetween January 8 and April 2, 1965. Major points of factual disagreement recurredin the testimony of their witnesses as to parts of what they said or did not say toeach other at meetings on January 8 and February 12. These conflicts can best beunderstood and resolved in the context provided by the otherwise generally undis-puted course and substance of the Union's and Respondent's dealings with eachother up to April 2. This general history is therefore presented before considerationisgiven to the evidence on the disputed points.a.General findings as to period before April 2The Union's representatives, without giving advance notice, visited PublisherWallis at his office on Friday, January 8, 1965. Postponing for later considerationthe particular elements of this meeting as to which there was conflicting testimony,thematerial substance of the meeting was as follows:The Union's representatives told Wallis orally, and in a letter which they handedhim, that the Union "has been authorized in writing by a substantial majority ofthe employees in the production department of your firm to represent them for thepurposes of collective bargaining on wages, hours, and working conditions." Theyplaced on his desk the 12 previously signed bargaining authorizations, includingaoMcFee and Curran were questioned at great length over a period of several days,both on direct examination and on cross-examination. as to the substance of the con-versations between them, Wallis, and Cooper in the meetings on January 8, February 12.and April 2. Although offered by the General Counsel, the testimony of two of the Local'sother officers as to the same meetings was not received, on my ruling that this testimonywould merely be cumulative. THE MADISON COURIER, INC.583that of Mechanical Superintendent Adams, which have been described in sectionIII,B, above.10 And they delivered to Wallis the bargaining petition which had beensigned by 11 of these 12 people. Upon these bases, the Union's representativesasserted that the bargaining unit which they claimed, was appropriate, and askedRespondent to recognize and bargain with the Union as the representative of theemployees in the unit.Wallis did not examine the individual authorizations but did receive and retainthe bargaining petition, which he later produced at the hearing. Upon reading theUnion's letter with its description of the unit claimed, Wallis noted that proof-readerswere included but not reporters. McFee confirmed this, saying, "Proof-readers are included but reporters, advertising people, business office clerical, andall other people who do not perform production department work are not included."He further explained that "in the newspaper industry . . . a production departmentbegan with the mark up of copy and continued until the finished product was readyfor delivery" and included the typesetters, compositors, maintenance machinists,stereotypers, pressroom employees, photoengravers, employees who made linecutsor halftones, and mailing room employees who did "the addressing of the papers,the bundling." 41Wallis said the Union's request was a complete surprise to him;that he would have to consult the other two directors; that one of them was Mrs.Garber, the elderly principal stockholder who was temporarily in Louisville caringfor an ill sister; that the other director, Lloyd Neal, Sr., was himself in poor healthand his brother had just died; and that Wallis' wife had just been injured in anaccident.He told McFee, however, that he would get the directors together as soonas he could and would let McFee know the result. McFee agreed this would be allright and, with that, the meeting of January 8 ended.On Monday, January 11, Wallis spoke to Attorney Cooper about the visit of theUnion's representatives.And on Friday, January 15, he wrote Local PresidentCurran a letter, which generally conformed with Cooper's instructions althoughCooper did not help Wallis in its actual preparation and did not see the letter untilithad been mailed. In the letter, Wallis told Curran:There is reasonable doubt in my mind the operation of this newspaper,which has been handled by the same family since 1849 without interruptionand no difficulty as to the wages, hours or working conditions, can be betteradministered by outsiders. In view of this I must enlist the aid and wisdomof my associates, Mrs. Garber and Mr. Neal.Due to the emergency situations [Mrs. Garber's frequent trips to see hersister in Louisville and Lloyd Neal's own poor health and occupation with hisdeceased brother's affairs], I have been unable to arrange a meeting of theboard as of the moment to discuss your visit.I am hopeful the board can get together sometime next week. I have talkedwith both Mrs. Garber and Mr. Neal and we plan to meet next Thursdayunless an unforeseen delay prevents. I will advise the results of this boardmeeting.On January 20, in a reply letter, Curran expressed his and the Union's sympathyto the members of the family, suggested he might be of help to Mrs. Garber inLouisville, and expressed his hope for "an early negotiation meeting."On January 20, the day Curran sent this letter to Wallis, Wallis had in factalready discussed the Union's bargaining request withMrs.Garber and LloydNeal, Sr. But he did not get in touch with the Union. And on February 1, CurranwroteWallis another letter, remindingWallis he was awaiting an answer to theUnion's bargaining request and asking for advice as to when Wallis wanted "tohave a meeting for [the] purpose of negotiating a contract" with the Union.On February 3, Attorney Cooper replied to Curran's letter. He referred in his let-ter to the Union's request for recognition, stated that "as attorney for [the] news-paper and for Mrs. Garber personally, I will be glad to discuss this matter with you40 It will be recalledthat 11 of the 12 hadbeen signed onOctober 30, 1964. The 12thcardwas that of Henry Bentz who had signed his card on November 4, 1964.41These findings as to McFee's explanation to Wallis, are based upon McFee's testimony.Curran testified to the same effect. Wallis testified merely that lie could not reiw"mber anysuch explanation of the unit being given to him by McFee. 584DECISIONS OF NATIONAL LABOR RELATIONS BOARDat a time convenient to your group and to my client," and suggested a meeting athisMadison law offices on the following Thuisday or Friday, February 11 or 12.The meeting was then arranged by telephone calls between Curran and Cooper forFriday, February 12.The meeting was in fact held on that date at Cooper's office and was attended byCurran, McFee, and two other representatives of the Local, as well as by Wallis andCooper himself. Postponing for later consideration elements of this conversation astowhich there was conflicting testimony, the substance of this meeting was asfollows:After being introduced to the Union's representatives, Cooper said that, havingalready spoken with Wallis, he wanted to talk with the Union about what the factswere; that he was just a country lawyer and did not know much about Labor Boardproceedings although he "had handled cases in labor situations"; that "Ile did notfeel too kindly towards labor but he had to face the facts of life these days andtimes and thought that they had a right to seek members but he could not under-stand why Louisville Typographical Union would come over here looking for mem-bers, that Madison was just a small place"; and that he would deal with an honestunion and had found that the ones with which he had business were honest, but thatif the ITU was anything like the Teamsters (which he did not think was so), "hewould be opposed to dealing with them." 42 McFee replied that the Union had notcome looking for members but that the employees had "sought the Union out." Healso said he knew nothing of what "went on in the Teamsters" but there was not a"scintilla of wrongdoing" in the ITU's history and record, and Cooper said "itsounded like a good organization."43Pressing Cooper,McFee said that there werefour points supporting the Union's request for immediate recognition: "The majoritystatus of the Union, the appropriateness of the unit, the fact that the people weremembers of the Union and that theillnessor indisposed people in the Company hadnot interfered with the normal business of the Company, that it had gone on.and this [the Union's claim for recognition] needed to be attended to, too." 44 ButCooper insisted upon getting advice from counsel who was better acquainted withthese problems and said he thought he should be given more time to make thatinvestigation.45Accordingly he asked for from 7 to 10 days before getting in touchwith the Union's representativesagain,and the Union agreed.46 One other point:During the meeting Cooper told the union representatives that he planned to take avacation in Florida from early in March until about the first of April.47On Tuesday, February 23, Cooper telephoned Curran and on Friday, Febru-ary 26, Curran made a telephone call to Cooper in an unsuccessful attempt to set adate for a further meeting the next week. Cooper testified that in the first telephonecallCurran suggested a meeting as soon as possible and it was agreed to meet onFriday,March 5; that, in the telephone call on Friday, February 26, Curran toldhim March 5 was not acceptable to McFee who wanted to be present at the meet-ing; that Curran then asked fora meetingon Tuesday, March 2; but that Coopersaid he could not meet on March 1, 2, 3, or 4 because of previous commitmentsand also (when Curran protested) that if it were not agreeable to the Union tomeet on March 5, he would meet them on Monday or Tuesday of the followingweek. Curran, however, testified that in the first telephone call, Cooper asked for ameeting in the first part of the next week, because he had a case in Indianapolis onThursday and it might extend into Friday; that Curran said he wouldsee if his42 These findings are based on, and the quotations are taken from, McFee's testimony.Cooper testified that, having made no notes, he had to rely on his recollection and that homight have said he was a country lawyer and wanted to get better advice about the matterbefore he could really make up his mind as to the legal problem In their testimony, neitherCooper nor Wallis otherwise referred to, nor, therefore denied, that Cooper had made anyof the statements attributed to him by McFee as set forth in these findings Nor Is thereanything in their testimony which is inconsistent with this particular testimony of McFee.McFee's uncontradicted testimony therefore has been credited93 See the remarks in the preceding footnote which are also applicable to the interveningfindings in the text44This was also McFee's testimony. See the applicable remarks in the preceding twofootnotes' This finding is based upon Cooper's testimony which is consistent with that of thethree other witnesses.w This is the testimony of all four of the witnesses as to this meeting.This was Cooper's and Wallis' testimony. THE MADISON COURIER, INC.585International representative were available; that Curran was able to reach Interna-tional Representative McFee by telephone only on Thursday, February 25; that hethen called Cooper the next day and told Cooper that McFee could not be at ameeting in Madison on Friday, March 5 but could be there on Tuesday, March 2;that Cooper said his case in Indianapolis on Thursday would permit him to use alarger library than he himself had, in order to look up the information which heneeded to advise Respondent, and he would prefer to meet the Union's representa-tives on Friday after he had taken this opportunity; that Curran said Cooper hadalready had 2 months to do what he wanted to do in one day; but that Cooper stillinsisted he would prefer Friday, March 5. Cooper and Curran agreed in their testi-mony that no date was set for a further meeting at this time.On the foregoing conflict of testimony, there appears to be no reasonable basisfor believing either witness rather than the other. Instead, it would seem, and I find,merely that there was a misunderstanding in the attempted arrangements which pre-vented an agreement upon any meeting date during the following week. However, Ido find (upon both men's testimony), that, in their second telephone conversationon Friday, February 26, Curran asked for a meeting on the following Tuesday,March 2, and that Cooper, regardless of what reason he may then have given, saideither he could not meet with the Union's representatives on Tuesday, March 2, orthat he would prefer to meet them on Friday, March 5. I also find, upon Curran'stestimony, on a point which Cooper's testimony did not touch, that Cooper referredto his intention to get information in Indianapolis on the recognition problem beforeseeing the Union's representatives and that Curran protested that Cooper had alreadyhad more than enough time to get this information. And, of course, I find as bothwitnesses testified, that no meeting date was agreed upon for the following week.On Thursday, February 25 (and thus between his two telephone conversationswith Cooper on Tuesday the 23d and Friday the 26th), Curran had spoken by tele-phone with McFee whose home and base was in Cary, North Carolina. McFee hadthen told Curran he would not be able to be in Madison on Friday, March 5,because he had to attend an ITU meeting in Colorado on March 4 and 5. AfterCurran's unsuccessful telephone attempt on Friday, February 26, to arrange a meet-ing with Cooper on Tuesday, March 2, Curran again telephoned McFee but wasunable to reach him.McFee arrived by plane in Louisville on Tuesday, March 2 and (although theyhad no appointment with either Wallis or Cooper) McFee, Curran, and two Localrepresentatives went immediately to Madison and to Wallis' office. The girl in theouter office announced their presence to Wallis. Without appearing or seeing his visi-tors,Wallis telephoned Cooper from his inner office. Upon being told that Cooperwas not in his office and it was not known where he was, Wallis spoke with Coop-er's son and law partner, Gene Cooper, who, being unfamiliar with the matter,advised Wallis to wait to see his father and suggest to the union representatives thatthey "contact" Cooper, Senior.46 Even then, Wallis did not see his union visitors norspeak to them. Instead, according to Wallis' own testimony, he merely sent wordthrough the office girl to these men who had come about 50 miles to see him thatthey should "kindly go see my attorney, Mr. Cooper," even though he had just ascer-tained not only that Cooper was not then in his office but that no one in the officeknew where he was.Following Wallis' suggestion, the Union's representatives went directly to Cooper'slaw offices where the receptionist told them Cooper had left for home and, aftermaking a telephone call, that he was not at home and she did not know where toreach him. McFee asked to speak with one of the other law partners and the recep-tionist, after walking back through an office corridor, returned and said that Coop-er's sons were not familiar with the case, that it was Cooper's case, and that theywould prefer not to have anything to do with it.Leaving the law offices, McFee used a public telephone to call Wallis. He identi-fied himself and asked to speak to Wallis. The girl who answered the call said Wal-liswas not available and McFee asked her to tell Wallis of his visit to Cooper'soffice and Cooper's absence, and also to ask Wallis to get in touch with the Unionto arrange a meeting.4948The findings as to Wallis' telephone conversation with Gene Cooper are based uponWallis' testimony.48This is McFee's testimony as to the telephone call Wallis did not testify whether hehad received word of any telephone call from McFee. He testified merely that he had noconversation that day with McFee or any of the other union representatives 586DECISIONS OF NATIONAL LABOR RELATIONS BOARDWallis later told Cooper about the union representatives' visit on March 2.According to Cooper's testimony, he had been in his office earlier in the morningbut he thought he was in Indianapolis later in the day. In any event, in a letterwhich he wrote to Curran on March 4, 2 days after the union visit, he expressedhis regret about not having been in his office although he said he was at a loss tounderstand why Curran had come that day since he had told Curran he would notthen be available. Cooper's March 4 letter to Curran, then continued as follows:if you remember correctly, I told you that I would let you know Friday ofthisweek, as to our position with respect to recognition of your Union.This is entirely a new matter to me. I have had a good deal of experience inrepresenting clients, dealing with various unions, but never before the Interna-tional Typographical Union. I was, therefore, not familiar with the decisions ofthe Board and the Courts, with respect to a determination of the unit in such acase.Ihave made an investigation, and am honestly of the opinion that yourUnion does not represent a majority of our employees, although a substantialnumber of the employees of the Courier have indicated a preference for yourUnion to represent them. In view of that fact, I suggest that you file your peti-tion with the Board, and we will be glad to expedite the matter so far aspossible.We do not intend to waive any of our rights which accrue to us under thelaw, in intervening procedure.Until April 2, there were no further contacts between the Union and Respondent.Local President Curran telephoned Cooper in mid-March and was told Cooper wasout of town on vacation until April 1 .50 Cooper left for his Florida vacation onMarch 14 and returned to Madison late on the afternoon of April 2. According tohis testimony, he had "planned to leave earlier [for Florida] but deferred it, think-ing I might hear from the gentlemen from Louisville."b.Conflicting testimony as to the meetings of January 8 and February 12As just noted, in his letter to Local President Curran on March 4, AttorneyCooper referred to his previous unfamiliarity with Board and court decisions "withrespect to ..determination of unit" and stated that upon his "investigation," hewas "honestly of the opinion that your Union does not represent a majority of ouremployees, although a substantial number . . . have indicated a preference for yourUnion to represent them." He therefore suggested that the Union file a representa-tion petition with the Board, assured Curran of cooperation in expediting the matter"so far as possible," but gave notice that "We do not intend to waive any of ourrightswhich accrue to us under the law, in intervening procedure."At least by March 4, Respondent had thus informed the Union of a doubt of thelatter'smajority, and of its position that the only acceptable resolution of this doubt,and possibly also a doubt as to the appropriateness of the claimed unit (although, ifintended, the latter point was not clearly made in the letter), would be by theBoard in a representation proceeding initiated by the Union. According to PublisherWallis' and Cooper's testimony, Cooper had already stated this to be Respondent'sposition during his February 12 meeting with the Union's representatives. But,according to International Representative McFee's and Local President Curran's tes-timony,Wallis had actually admitted the Union's majority at the meeting on Janu-ary 8; neither Wallis nor Cooper had expressed any doubt as to the appropriatenessof the unit or the Union's majority nor asked for a Board decision on the repre-sentation question, at any time before Cooper's March 4 letter; and, at the meetingon February 12, Cooper had rejected an offer by the Union (originally made byMcFee to Wallis on January 8 and repeated to Cooper on February 12) to provethe Union's majority either by a voluntary physical separation and head count ofthe Union's adherents in the plant, by a privately conducted secret election, or by aconsent election conducted by the Board. These are the matters in the January 8 andFebruary 12 meetings as to which the testimony of the witnesses conflicted.One of these conflicts warrants only brief consideration. I credit McFee's andCurran's testimony, rather than Wallis' denial, and I therefore find, that, after hear-ingMcFee's explanation of the scope of the "production" unit claimed by the Unionand then looking at the signatures on the employees' bargaining petition whichu0Curran testified he made this call on March 10 or 11. But this is apparently an errorin view of Cooper's definite testimony, which I credit, that he left for Florida on March 14. THE MADISON COURIER, INC.587McFee said showed the Union's majority, Wallis said during the meeting of Janu-ary 8, "Yes, this is where all the work is done," and "It's a majority. You got themall," and also "It's a majority, they are all there." But the union representatives' visitwas a complete surprise to Wallis, and, having had no time to consider the matternor an opportunity to consult an attorney or anyone else, Wallis at this point appar-ently had little if any understanding of the problem with which he was suddenlyconfronted. Contrary to the General Counsel's and the Union's contention, I con-clude thatWallis' January 8 statements cannot fairly be regarded as significantadmissions either of the appropriateness of the unit claimed by the Union or of theUnion'smajority therein.Nor, in fairness, may they be compared with Wallis'apparent change of position after he later consulted Attorney Cooper.51The remaining points in dispute are more complicated although the general con-text in which they must be considered is undisputed. Certainly, the broad subjects ofboth the January 8 and February 12 meetings were the unit and the Union's possi-blemajority. And it is clear from the testimony of all the witnesses that, while theUnion was firm in its insistence upon the unit it claimed, it expressed its willingnessat both these meetings to demonstrate its majority not simply by its production atthe January 8 meeting of the individual, signed bargaining authorizations whichWallis did not examine, nor by the signed bargaining petition which Wallis did readand retain, but also either through an immediate separation or line-up in the plantof the employees who were willing openly to affirm their bargaining authorizations,or through a secret election to be conducted by a local minister, some public offi-cial,Wallis himself, or any other person of Respondent's choosing. For neither Wal-lisnor Cooper denied McFee's and Curran's testimony that the proposal of anactual head count was made; and both Wallis and Cooper agreed that the proposalof a privately conducted election was not only made by McFee but rejected byCooper. Finally, it is clear (again from the testimony of all the witnesses), thatneitherWallis nor Cooper gave any reasons at the meetings why they might bedoubtful either about the appropriateness of the unit claimed by the Union or theUnion's majority.In this general situation, the exact, material points in dispute are whether, onFebruary 12 (and thus before Attorney Cooper's March 4 letter to Local PresidentCurran), Cooper or Wallis had expressed any doubt or objection to the Union'srepresentatives concerning either the appropriateness of the unit claimed by theUnion or the Union's asserted majority; whether Cooper had insisted that the Unionestablish its representatives status in a Board representation proceeding including aBoard election; or whether, instead, it was the Union which proposed a Board con-sent election only to have its proposal rejected by Cooper.On these points, Cooper testified on direct examination that at the meeting onFebruary 12 he told the Union's representatives he had "grave doubts as to whether[Union's unit] was an appropriate unit"; that he "questioned the majority status, ifitwere an appropriate unit" that he suggested that "this matter could be resolvedby the Union filing with the National Labor Relations Board a representation peti-tion.[which]we would facilitate.as far as possible so that we couldresolve the questions I had in my mind"; that McFee said "they didn't want to goto the National Labor Relations Board and as a matter of fact would not go totheNational Labor Relations Board"; and that he (Cooper) declined Curran'soffer of an election conducted by a minister, saying "this was not the proper wayto resolve a problem of this kind . . . that there was a legal remedy and they shouldpursue it."On cross-examination, the General Counsel reminded Cooper that in his March 4letter he had referred to his unfamiliarity with Board and court decisions on unitdeterminations.When then asked whether he had in fact said anything to theUnion's representative on February 12 about their not having "a proper unit,"Cooper replied "I think I did, sir . . . . I didn't think that the supervisory employ-ees had any business in a unit,and I so stated at the meeting we had on Febru-ary 12when there was at least one if not two supervisors on that petition." [Empha-sis supplied.] But, in answer to further questions, he testified:"I didn't say a word61At the February 12 meeting, according to the testimony of all the witnesses, Wallisdenied having made the admissions attributed to him during the January S meeting, andAttorney Cooper quieted him by saying it made no difference whether he had or not. Al-though I have found that Wallis did make the particular statements which he denied bothin his testimony and at the February 12 meeting, I agree with Attorney Cooper's remarkfor the reasons stated in the text. 588DECISIONS OF NATIONAL LABOR RELATIONS BOARDto them about it.I told them I didn't think it was a proper unit, and that was thereason why I thought so, and I think they understood it ...I didn't express tothem wherein I thought it was deficient, but I had that in mind, sir.As Iunderstand the law within the meaning of the Act, supervisors have no business ina unit for labor representation . . . and there was a question of job analysis in theplant that I wasn't sure of, . . . how they would overlap and how they would beclassified by a Board representative . . . . Both were matters that made gravequestions in my mind, sir, as to whether or not that it was a proper unit." [Empha-sis supplied.] Finally, when the General Counsel suggested that Cooper had actuallyproposed the Union file a Board representation petition only in his later letter ofMarch 4 in which he referred to his intervening "investigation" of the problem,Cooper replied, "That is not true."On the same subject matter, Wallis testified on direct examination that "Mr.Cooper said [a numberof times atthe February12meeting]that.he hadseriousdoubt that Mr. McFeehad a substantialnumber ofour employees linedup.that wanted representation. He had a serious doubt, why not resolve thequestionby the expedientway of going to the National Labor Relations Board andlet them-it was an arm ofthe U.S.Government,set up for just these purposesand why notlet them settle it and we all abideby that decision." In answer to thenext question by Respondent'scounsel,Wallis said,"Idon'tremember him[Cooper] sayinganythingabout [theappropriateness of the unit]."On cross-examination,however, Wallis testified that Coopersaid,I don't believe you have theunit and a substantial number of employees,I seriously doubt this,I am a littlenew at thisand althoughI have done work with other labor problems this is newtome and Ibetterinvestigate this a little more a lot more, andIwill."He furthertestifiedon cross-examinationthat, to Cooper's suggestionof a Boardproceeding,"Mr. McFee and Mr. Curran would taketurns atsaying we think it could be donebetter in some other way."Curran's and McFee's testimony, as I have noted, was to the effect that at neitherthe January 8 nor the February 12 meeting did Wallis or Cooper express any doubtas to the Union's majority nor ask for a Board decision on the representation ques-tion but that McFee, among other proposals, had suggested a Board consent electionat the January 8 meeting. According to McFee's detailed testimony, he made thisproposal at both the January 8 and the February 12 meetings but made it clearthat the Union insisted upon the unit claimed by it as "an appropriate unit," andthat he was proposing that, upon the Union's filing a petition with the Board, thepartieswould agree upon the unit insisted upon by the Union and would consentto the Board's conducting an election only in that unit. McFee fort r testifiedthat, upon his suggesting this possibility to Cooper at the February 12 meeting,Cooper said, as a country lawyer, he did not know too much about the Board, thathe had always thought the Board had been very fair in conducting elections, butthat he was not too familiar with the consent election procedure and would haveto check on that. According to McFee, this was the only reference to a Boardproceedingmade by Cooper at the February12 meeting and was in response toMcFee's suggestion.In appraising this conflictingtestimony,Ihave consideredthe relative reliabilityofMcFee's and Cooper's testimonysinceit fullypresents thesquare conflict whichmustbe resolved.Both men impressed me as being earnestin their attempts to givecomplete andtruthfulversionsof the February12 meeting.McFee wasan experi-enced International representative,engaged full time inthe type ofmatters andproceduresconcerningwhich he testifiedin this case.Cooper, on the other hand,was admittedlyinexperiencedand relatively uninformedin such matters,had madeno notes ofthe conversation, and had yet to make the "investigation" of the lawand proceduresuponwhich he was to advise his client and write his later letter ofMarch 4 to the Union. Of the two, McFee was less likely to be mistaken in hisunderstandingof what was said on February 12. In view of this, I credit McFee'stestimonyas to the February12 meeting.And upon this resolution and the otheruncontradictedevidencetowhich I have already referred, I make thefollowingfindings:Before Cooper's letter of March 4, Respondent did not express doubtas to eitherthe appropriateness of the unit claimed by the Union or the Union's asserted major-ity therein. Nor did Respondent indicate any reason why it might doubt the appro-priatenessof the unit or the Union's majority 52 On the other hand, neither did52 This is apparent from Cooper's testimony, the relevant portions of which I havealready quoted in the text. THE MADISON COURIER, INC.589Respondent admit either of these points but asked for time so that it, throughAttorney Cooper,might "investigate"thesematters and then,having done so, giveits answer to the Union's request for recognition.In the meantime,on February 12,Respondent,through Cooper, rejected the Union's suggestion of a privately con-ducted election,made no request for a Board representation proceeding to deter-mine the appropriate unit or the Union's majority,and said it could give no answerto the Union'sproposal of a consent election proceeding conducted by the Board,untilCooper could"check on it"since he was unfamiliar with this type of pro-ceeding. In making its consent election proposal,theUnion made it clear that itinsisted upon the unit it claimed,as being the appropriate unit in which the Boardwould conduct the election.2.The union representatives'meeting withthe employees on April 1and theirmeetingwithWallis on April 2On Thursday, April 1,International RepresentativeMcFee,Local President Cur-ran, andtwo otherLocal representatives came to Madison and, at a meeting withRespondent'semployees that night,told the employees of the March 4 letter inwhich Cooperhad questionedthe Union'smajority.Of the 15 employees who hadby then signed union bargaining authorizations(seeAppendix A), 13 signed thesecond bargaining petition addressed to Publisher Wallis to which I have alreadyreferredin section III, B,of thisDecision.(Mechanical SuperintendentAdams wasalso inthe groupand signed the petition,thusmaking 14 signatures in all.) Theonly two employees who hadsigned bargaining authorizationsbut who didnot signeither the first petition or the secondpetition were employeesClarence Spivey andHenryBentz.During the meeting, it was decided that the union representativesshould present thesecond petitiontoWallisthe next day,repeat the request forrecognition,and that if Wallisrefused the request, the employees themselves mightask fora meetingwith the publisher.Although theyhad not informed either Wallisor Cooperof their intended visit,the fourunion representativeswent to Wallis'office the next morning,Friday,April253 Wallis courteouslyreceivedthe union people in his office on this occasion,saying he "was always glad to see them" but that "he would prefer that [they] seehis attorney.",McFee referredtoWallis'March 4 letterexpressing a doubt of themajority status of the Unionand said that,to dispel any doubt,he was presentinga second employee petition which contained more signatures than the first petition.With that, McFee placed thepetitiononWallis'desk and Wallis, picking it up,either merely glanced at it(as he testified since he claimed he was all"shook up"),or appeared to read it and go overthe list ofnameswith hisfinger(as both McFeeand Currantestified). I credit McFee'sand Curran's testimony concerningWallis'reading the petitionand his runningdown the listof signatures. In any event Walliskeptthe petition.'McFee asked Wallis wouldhe recognizethe Unionon the basisof thepetition.He also thenplaced on Wallis' desk, the 16signed bargaining authorization cardstheUnion had already received (includingthatof SuperintendentAdams), withthe request that Wallis look at these cards.Wallis commentedthat hewas "out-numbered" and called in Yetter from the outeroffice.Whenshe came in andWallis explained the Union's request,McFee chided himabout being afraid to lookat the cards and to havethe signatures examinedby, Yetter who handled the payrollchecks. Whereupon Wallis picked up the cards and either looked at most of them andmade commentsto'Yetter as to the firstfew (as McFee and Curran testified) orglanced atthem. but couldn't readthem (as Wallistestified after having first deniedlooking at the cards at all), and Currantestified,butWallisdenied, that whilelooking at the cards, Wallis said, "Whatam I doing looking at these cards, myattorney told me never to look at these cards,to not even touch them,but here Iam looking at them. This shows thatI don'tfollow my attorney's advice very well,doesn't it?"McFee and Curran further testified that whileWallis was goingthroughthe cards, he asked McFee when the petition had beensigned and when,the twoTTS operators (Moore,aridFeltner) had joined the Union.c3 The three witnesses,Wallis,McFee,and Curran who testified as to the conversationat this meeting, were questioned at length and in great detail I have considered all of thisdetail because of its bearing upon the credibility of the testimony of these witnesses ondisputed pointsHowever,in* the following findings, f summarize only the substance ofthe evidence directly pertinent to the issues,noting all material conflicts and giving myresolutions of, these conflicts. 590DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon consideration of this testimony as to what Wallis did and said whilelooking at the authorization cards with Yetter, I credit the full substance ofMcFee's and Curran's testimony and find that Wallis looked at most of the cards;made comments to Yetter as he did so; said that, by looking at the cards or eventouching them, he was disobeying his attorney's instruction;and asked McFeewhen employees Moore and Feltner hadjoinedthe Union.According to McFee's uncontradicted testimony,McFee suggested to Wallisafter the latter had looked at the authorization cards, that Yetter should be ableto determine the authenticity of the signatures on the petition and the cards. McFeetestified that, in answer to this suggestioin,Wallis said, "No, they are authentic"but that when McFee thereupon asked Wallis to recognize the Union, Wallis toldhim they should see Respondent's attorney who was supposed to be back fromFlorida on April 1. McFee further testified that, when the meeting was about toend, he repeated his offer to enter into a consent-election agreement if Wallis stilldoubted the Union's majority; that Wallis replied, "No, I don't believe that willbe necessary"; that McFee suggested Wallis might want a "certificate" from suchan election; thatWallis answered, "No, he did not need a piece of paper"; andthat when McFee finally offered to dispel any remaining slightest doubt about theUnion's majority by conducting a head count of the Union's adherents in the plant,Wallis replied, "No, I don't think that's necessary. You say you represent, Ibelieve that you represent a majority and you say that you do and I believe you,Mr.McFee." Wallis testified that he did not remember McFee's suggestion of aconsent election, and denied that any of the other statements just set forth, weremade either by McFee or by himself.Upon consideration of this particular block of McFee's and Wallis' conflictingtestimony, I credit McFee. I find, in accordance with the details of McFee's testi-mony, that Wallis admitted to the union representatives on April 2, both the"authenticity"of the bargaining authorization cards which they had presentedand he had examined, and the establishment of these cards of the "majority" whichthe Union claimed in the production and mailing room unit.These admissions arehighly significant in their revelation of Respondent's actual attitude toward, anditsappraisal of, the Union's repeated requests for recognition. For, althoughWallis' admission of "authenticity" may not have been based upon his recognitionof the signatures on the cards, it did reveal his feeling that he had no reason tochallenge, and could therefore not challenge, the authenticity and number of thecards.And, coupled with his further admission of the Union's "majority," Wallis'two admissions left no conceivable reason for his continuing to refuse recognitionto the Union, unless it were some unexpressed and undefined objection to theappropriateness of the production and mailing room unit claimed by the Union oran insistence upon an undescribed but somehow different unit as being the onlyappropriate unit. But what substantial objectionWallis,Cooper, and Respondentmight have had to the productionand mailingroom unit or what other unit theymay have regarded to be appropriate was never suggested by them at any timeto the Union. Finally, unlike Wallis' original admission of the Union's "majority"at the first meeting on January 8 (to which reference has already been made),his admissions on April 2 must be regarded as reflecting a reasonably considered,actual recognition by Wallis of the soundness of the Union's claim of majority inthe claimed bargaining unit based, as it was, upon the apparent authenticity andnumber of the employee signatures on the cards and the petition which the Unionsubmitted and Wallis examined that day. For, in the meantime, Wallis had had theadvantage of a 3-month period to consider and appraise the Union's claim andalso the benefit of advice from counsel as to what the Respondent's position mightbe with respect to the appropriateness of a production and mailing room unit, itsnumerical composition,and the minimum number of union bargaining authoriza-tions which would therefore constitute a majority in that unit.Throughout the meeting on the morning of April 2, Wallis insisted upon havinghis attorney present. Toward the end of the meeting, he had Yetter call Cooper'soffice in the union representatives'presence and she reported to them that Cooperwas on his way back from Florida and was expected at any time.54Wallis offeredto meet again with the union representatives whenever Cooper could attend. McFeesuggested that afternoon as a possibility,said he would call Wallis at 1:30, and,according to McFee's testimony which I credit,Wallis agreed in the meantime tocall Cooper's office again.The Union's representatives then left Wallis'office to goto lunch.14Both Wallis and McFee testified to this telephone call Curran could not recall it. THE i5 ADISON COURIER, INC.5913.Later events on April 2, including the beginning of the strikeUpon leaving Wallis' office with the other union representatives, McFee calledCooper's office before going to lunch and was told by the girl who answered thetelephone that Cooper was not expected until the first of the week.Proceeding then toward the Fiesta Restaurant in Madison where he and the otherunion representatives were going to lunch, McFee met a group of four or five of theCourier employees including James Nichols, who were on their own lunch hour. Ina short conversation with them on the street about 12:15 p.m., McFee told themthat he had presented the employees' bargaining petition and authorization cards toWallis that morning; that Wallis had refused to recognize the Union unless Attor-ney Cooperwas present; that Wallis had said Cooper was due back from his Floridavacation the preceding day, April 1, and had agreed to a meeting that afternoon ifCooper could be there; but that McFee had just learned from Cooper's office that hewas not expected back until the next week. In accordance with their discussion thepreceding night,McFee agreed to the employees' holding a meeting that afternoonto decide what they wanted to do, authorized Nichols to conduct the meeting, andtoldNichols he would be at lunch at the Fiesta Restaurant, giving the telephonenumber so that he could be reached there.About 1:30 p.m. McFee telephoned the Courier, asked to speak to Wallis, andwas told that Wallis was talking on a long distance telephone call. Ten minutes later,McFee again telephoned to Wallis. The office girl said Wallis was "still tied up onlong distance," and asked whether Wallis could return McFee's call. McFee told herhe would be at the Fiesta Restaurant, and stayed there to await Wallis' call.About 5 minutes to 3 Wallis telephoned McFee and asked, "What can I do foryou, Mr. McFee?" McFee in turn asked, "What do you mean, what can you do forme?" And Wallis said, "Well, you called." McFee said he understood he was to callWallis and [had] done so twice, and wanted to know whether Wallis had been intouch with Cooper. Wallis said he had not talked with Cooper in over 2 weeks and-McFee then asked, "Well; Mr. Wallis, are we going to meet this afternoon?" Coopersaid, "No, I'm not going to meet without my attorney." 55 .About 1 p.m. Nichols and the small group of employees who had talked withMcFee on the street had returned to the Courier plant. Instead of resuming in theirwork, they informed the other union employees of their intention to hold a "chapelmeeting" because of Wallis' -refusal to recognize the Union. In all, 14 persons hadgathered in the composing room. As they sat there, Nichols told them of the Union'sfailure to secure recognition and they began a discussion of what they might doabout it. The group consisted of Superintendent Adams and 13 of the 15 employ-ees who had signed bargaining authorization and who are listed in Appendix A. Thetwo absentees were Lorenz and Bentz. Lorenz was not at work that afternoon.Although Bentz had signed a union authorization on November 4, 1964, and wasstill employed,his absence from the meeting is not explained.Publisher Wallis came in to the composing room 25 or 30 minutes later. He askedthe employees to go to work but was told that they were holding a "chapel meet-ing" to discuss Wallis' refusal to recognize the Union, and Nichols gave him thetelephone number of the Fiesta Restaurant where McFee could be reached 56 Wallisleft the composing room and did not reappear until about 5 minutes to 3, just afterhe had called McFee.When Wallis did return to the group,he asked them whether they were goingto getout the paper that day and charged them withengaging in a sit-down strike.Within a few minutes, all but four of the group went to the timeclock, punched out,and left the building at 3 p.m.,their regular quitting time.Wallis asked the remain-ing four (Virginia Kerr, Lee Dowell, Judith Ann Moore, and Paula Feltner), tohelp get the paper out. But Kerr said, "We are having a chapel meeting." Wallisinsisted that they work or leave and, upon Wallis' getting them their paychecks,they, too, left the building about 3:10 p.m. As a result, according to Wallis, "Wedidn't have a soul that could set hot type anywhere, they all struck." So, with the55These findings concerning this telephone conversation are based upon McFee's testi-mony. Wallis testified merely that he called McFee at about 5 minutes to 3 butdid nottestify as to what was saidseThese findings as to Wallis' first conversation with the employees that afternoonare based upon Nichols'testimony. Although Wallis testified that he first entered thecomposing room about 1 : 23 p in and that this was before he telephonedtoMcFee at5 minutes to 3, he gave no testimony as to his first conversation with the employees atthis time. 592DECISIONS OF NATIONAL LABOR RELATIONS BOARDoffice employees and reporters,Wallis had proof copies run off from the typealready set, and, in a pasteup and photographic operation, had that day's paperprinted by an offset press at the plant of another newspaper in nearby Scottsburg.That evening (Friday, April 2), the employees had a meeting with the union rep-resentatives.After a discussion of Wallis' refusal to recognize the Union as theirrepresentative, the employees decided tentatively to establish a picket line at theCourier building. Picket signs were prepared, and picketing actually began onApril 3 and was still continuing at the time of the hearing in September 1965.Although one of the picket signs referred to a "lockout," the othersignreferred toRespondent's "unfair" refusal to bargain with the Union. Except for employeesSpivey and Bentz, none of the employees who had signed union bargaining authori-zations as shown on Appendix A, worked at Respondent's plant after April 2, 1965.With the exceptions noted, all these employees plus Meade continually appeared invarious shifts on the picket line and some time or other were seen there by Wallis.It is clear, and I find, that, on and after April 2 and at least up to the time of thehearing in September 1965, all 14 of the union employees listed on Appendix A(other than Bentz and Spivey), had continuously engaged in a strike in protestagainst Respondent's refusal to recognize the Union as their collective-bargainingrepresentative.4.Themediation meeting on April 8On April 8, a State mediator held a meeting in Attorney Cooper's office withCooper,Wallis,Local President Curran, Local Vice President Nick Bachert,employee Nichols, and Jimmy James(a member of Local 10 employed on a Louis-ville newspaper).Curran asked that Respondent recognize the Union,reaffirmingtheUnion'sposition that it represented a majority of the employees in an appro-priate production unit. Cooper asserted a doubt both as to the appropriateness ofthe unit and the Union'smajority(again without indicating what the basis of sucha doubt might be),and said the matter should be decided in a Board representationproceeding.Curran referred to the Union'sprevious offers of an election andpointed out that Respondent itself had a right to petition the Board for an election.Cooper insisted it was up to the Union to file such a petition.And the parties gotnowhere.57F. Respondent's refusal of recognition as a refusal to bargain within the meaning ofSection8(a)(5)of the Act, and the strike as an unfair labor practice strike1.The issue and the applicable principles under the provisionsof the Actand the Board's and the courts'decisionsThe foregoing findings and intermediate conclusions present the ultimate questionof whether Respondent refused to bargain with the Union in violation of Section8(a) (5) of the Act. The foundation of the Union's status as exclusive bargainingrepresentative of an appropriate unit of Respondent's production and mailroomemployees has already been dealt with. Although at the time of the initial bargain-ing request on January 8, 1965, the Union did not have bargaining designationsfrom a majority of the employeesin the unit,by February 12 it had therequisitemajority and increased it by April 2. Consequently, on February 12, 1965, theUnion became and thereafter continued to be the exclusive bargaining representa-tive of an appropriate unit of Respondent's production and mailing room employeeswithin the meaning of Section 9(a) and (b) of the Act. (See section III, C of thisDecision,supra.)But, although the Union continued to press and repeated itsoriginal request for recognition on February 12, March 2, and April 2 and 8, 1965,Respondent refused to recognize and bargain with it as the exclusive bargainingrepresentative of the employees in the appropriate unit.(See section III, E of thisDecision,supra.)The issue still remaining is whether Respondent thereby com-mitted an unfair labor practice within the meaning of Section 8(a) (5) of the Actor whether its refusal to recognize and bargain with the Union was motivated and57Five witnesses (Cooper, Wallis, Curran, James, and Nichols), gave testimony concern-ing the details of this conversation There is no dispute as to the findings made in thetext as they set forth the opposing positions expressed by, the parties' representatives Thewitnesses differed as to certain other elements of the conversation but they were in thenature of recriminations as to what had happened between the parties and add nothing tothe findings already made as to the parties' previous conduct THE MADISON COURIER, INC.593excused by a good-faith doubt on its part as to either or both the appropriatenessof the unit claimed by the Union or the Union's majority in the unit.The Board has recently given a great deal of attention to this question of anemployer's motivation and its good or bad faith in refusing to recognize and bar-gain with an uncertified union. As a result, both the Board and the courts havesupplemented their earlier decisions and have indicated more clearly and in greaterdetail the principles which are to be applied to the type of situation in the presentcase.The following summary sets forth the substance of these principles in thepresent stage 'of their development and the further implications and generalizationswhich are reasonably and necessarily to be drawn therefrom.A union's establishment of exclusive representative status under Section 9(b) ofthe Act may be in either of two ways. It may be by certification following an elec-tion conducted by the Board in a Section 9(c) proceeding. Or it may be validlyestablished upon some other showing of majority employee designation in an appro-priate unit, such as signed bargaining authorizations or applications for union mem-bership, which the Board and the courts have found reliable in deciding the issuesin an unfair labor practice proceeding under Sections 8 and 10(c) of the Act 58No matter which of the two courses is taken, Section 9(a) and (b) of the Act haveentrusted to the Board the determination of the appropriateness of the unit claimedand the union's majority or lack of majority in the unit. Subject only to judicialreview of its exercise of statutory power and discretion, the Board's determinationsof these questions are conclusive upon the parties, whether the determinations arereached in a preliminary Section 9(c) representation proceeding including an elec-tion, or in the eventual decision of issues raised in an unfair labor practice pro-ceeding under Sections '8 and 10(c) of the Act.59 However, either the union or theemployer, if innocent of unfair labor practices, may effectively elect to bring thesematters to the Board in a representation case under Section 9(c) rather than in anunfair labor practice proceeding. The choice of the union in this respect is obvious.But the freedom of choice by the employer is equally clear.An employer confronted with an uncertified union's claim for recognition mayfile his own representation petition under Section 9(c) (1) (B) of the Act and, unlesshe commits such unfair labor practices as would make a fair, free election impos-sible,60 he may thus force the union to establish its exclusive representative statusin an election conducted by the Board in the Section 9(c) proceeding 81 But, thusarmed with the means of protecting himself, the employer has no need, nor anyabsolute right, to insist upon the union's filing a representation petition to, establish58United Mane Workers of America v. Arkansas Oak FlooringCo., 351 U S. 62, 70-72;N.L.R.B. v. Sunrise Lumber & Trim Corp,241 F.2d 620, 624 (C A. 2), cert. denied 355 U.S.818;United Aircraft Corporation v. N.L.R B.,333 F.2d 819 (C.A. 2), cert. denied 380 U.S.910;Balton Insulation, Inc v. N.L R.B.,297 F.2d 141, 144 (C.A. 4);N L R B. V. WhitelightProducts Division,298 F.2d 12, 14-15 (C.A. 1), cert. denied 369 U S. 887. To the sameeffect, seeEkco Products Company,117 NLRB 137, 144-145, 188-189, and cases there-in cited.69 See generally Sections 8, 9, and 10 of the Act, and particularly Section 8(a) (3) and(5) ; Section 8(b)(3) and (4) (first proviso) ; Section 9(a), (b), and (c) ; and Section10(b) through (j).80 SeeBernet Foam Products Co., Inc.,146 NLRB 1277;ColsonCorp. vN L R B.,347F.2d 128 (C.A.8) ; International Union of Electrical, Radio and Machine Workers [S.N.C.Manufacturing Company, Inc.] v. N.L.R.B ,352 F.2d 361 (C A.D.C.).61 It is surprising that employers have not more frequently exercised this right whichwas introducedin anamendment of the Act to rescue them from their possible dilemma ofdoubt. Their freedom to exercise, the right is not limited, nor rendered illusory, by anysubstantial realistic fear of precipitating a strike, or of encouraging a minority union andits adherents either to prolong distracting organizational efforts among the employees or tofile false or exaggerated unfair labor practice charges against the employer. For a unionso disposed is more likely to take any of these measures if the employer simply refusesrecognition without filing a 9(c) (1) (B) petition. By filing his own representation petition,therefore, an employer is certainly in no worse position than he would otherwise be Onthe contrary, he places himself in the advantageous position of registering his doubt as tothe union's status and securing a certification from the Board as to the appropriatenessor inappropriateness of the unit and the union's majority or lack of majority, and insome instances may even discourage a minority union from making any effort to press itsclaim further.264-047-67-vol. 162-39 594DECISIONS OF NATIONAL LABOR RELATIONS BOARDits status in a Section 9(c) hearing and election 62 And when an employer hasmerely refused to recognize an uncertified but majorityunion,his refusal has beenheld by the Board and the courts to be a refusal to bargain andan unfair laborpractice within the meaning of Section 8(a)(5) of the Act unless it-was motivatedby a good-faith doubt as to the union's majority rather than by anunwillingness tobargain and a "rejection of the collective bargainingprinciple." 63When an employer has been charged with such an unfair labor practice, theGeneral Counsel has the burden of proving the employer's bad faith.64 The broadissueis the good or bad faith of the employer as shown by the circumstances andhis conduct in dealing with the union's request for recognition. The test is notsimply whether or not the employer doubted theunion'smajority in good faithalthough the Board and the courts have frequently found it necessary to decideonly this element of the good-faith issue since it was dispositive of the particularcases.85Instead, the test is the broader test of whether, regardless of the existenceor nonexistence of a good-faith doubt, such a doubt actually motivated the employ-er's refusal of recognition.66 Accordingly, the General Counsel has satisfied hisburden of proof as to the employer's bad faith when, in a particularcase, a pre-ponderance of the evidence showseitherthat the employer did not have a good-faith doubt as to the union's majority or that such a doubt, if it existed, did notmotivate his refusal to recognizethe union.67Relevant evidence as to an employer's bad faithin refusingrecognition may befound in his commissionof other contemporaneous unfair labor practices,or, evenin the absence of such unfair labor practices,in the mannerin which he has dealt62 N.L.R.B. v. Trimfitof California,Inc.,211 F.2d 206, 209(C.A. 9) ; N.L R.B. v. Scott& Scott,245 F.2d 926, 928 (C.A. 9) ;The Colson Corp v. N.L.R.B.,347 F.2d 128, 135-136(C A. 8) ; Skyline Homes, Inc. v. N L.R.B.,323 F.2d 642, 647(C.A. 5) ; N.L.R.B v.Jas. H Matthews dCo., 354 F.2d 432, 436-437 (C.A.8) ; N.L.R.B. v. Elliott-Willsamms Co,Inc,345 F.2d 460 (CA. 7).63 Joy Silk Mills v. N.L.R.B.,185 F.2d 732, 741-742 (CA.D.C.), enfg. 85 NLRB 1263,1264-65. For other typicaldecisions seecases cited in the preceding footnotes and alsoN.L R B. v C J Glasgow Company,356 F.2d 476, 478-479 (C.A. 7), enfg 148 NLRB 98;N.LR.B v. Kobritz,193 F.2d 8, 14-15 (C.A. 1), enfg. 92 NLRB 1018;N.L.R.B. v. Epstein,203 F 2d 482, 484 (C.A. 3), enfg. 97 NLRB 1273;N.L.R.B. v. Howell Chevrolet Company,204 F.2d 79, 86 (C.A. 9), enfg. 95 NLRB 410, 413-414, affd. 346 U.S. 482 (point notdiscussed);N.L.R.B. v. Stewart,207 F.2d 8, 13 (C.A. 5), enfg. 100 NLRB 4-9;N.L.RB. v. Inter-City Advertising Co.,190 F.2d 420 (C.A. 4), enfg. 89 NLRB 1103, cert.denied 342 U.S. 908;N.L R.B. v. Lively Service Company,290 F.2d 205, 208, enfg 127NLRB 290;N.L.R.B. v. OvernsteTransportationCo.,308 F.2d 279, 283 (C.A. 4), enfg. 129NLRB 261.For additional recent decisions of the Board on the point, seeAero Corporation,149NLRB 1283, 1285-86;John Kinkel & Son,157 NLRB 744;Southland Paint Company,Inc.,156 NLRB 22;Jem Mfg., Inc.,156 NLRB 643;Oklahoma Sheraton Corporation,156NLRB 681;Heck's Inc.,156 NLRB 760;Drug King, Inc.,157 NLRB 343;Furr's Inc.,157NLRB 387;Dayco Corporation,157 NLRB 1459;H. & H. Plastics Mfg., Co.,158NLRB 1395.In the following recent cases, the Board held the burdenof proof as to "bad faith"'wason the General Counsel and dismissed the Section8(a) (5) allegationsof the complaint,holding that the burden had not been met :John P. Serpa, Inc.,155 NLRB 99;Ben Duthler,Inc.,157 NLRB 69;StrydelIncorporated,156 NLRB 1185;AaronBrothers,158 NLRB1077.as See thecases lastcited in the preceding footnote.65For example,seepassim,the decisions citedin the second precedingfootnote63,supra.w The primary stress upon good or bad faith in motivationrather than upon good or badfaith in the employer's professed appraisal of the union's claimof majority,appears inthe Board's and the courts' earlierdecisions including the leadingJoy Silk Millscase(supra,85 NLRB 1264-65 and 185 F.2d 741-742).It is also found in the Board'smost recent decisions (seeAero Corporation,149 NLRB 1283,1285-86;John Kinkel &Son,157 NLRB 744;Aaron Brothers Company of California,158 NLRB 1077; and otherrecentdecisions cited in footnote 63,supra).e? See the opinion of the majority of the Boarddismissing the complaintinAaronBrothers Company of California, supra.The Board majority apparently equates an absenceof a "good-faith doubt" on the employer's part with "bad faith." For, with respect to theGeneral Counsel's burden of proof, it refers at the midpoint of its opinion to the necessityof the General Counsel's proving that the employer's refusal of recognition "wa'a not THE MADISON COURIER, INC.595with the union's recognition claim.69 For the issue is the broad issue of good orbad faith, just as it is in a case in which an employer is charged with a refusalto bargain in good faith during the course of negotiations with a union.69 On sucha broad issue, the scope of the relevant and probative evidence cannot be definedin any narrow, restrictive formula. The test of the evidence in each case can onlybe its credibility, its logical relevance to the issue of the employer's good or badfaith, and its persuasive weight. In applying this test, we have only the general,logical guides provided by the Board and the courts as to the factors which mustbe considered in determining the good or bad faith of the employer in each case.In one general type of case, by far the most usual type in which the Board andthe courts have found bad faith on the part of an employer, the basis and result ofthe application of this test are clear. The Board and the courts have repeatedlyheld in these cases,70 that an employer's commission of substantial unfair laborpractices in an attempt to dissipate or destroy the union's possible majority or toprevent the union's attainment of a majority,71 showed that his motive was to gaintime to defeat the union's claim for recognition or to rely upon the destructiveeffect of precedent unfair labor practices 72 Accordingly, in this type of case, theBoard and the courts have held that the employer had refused to bargain with theunion in violation of Section 8 (a) (5) of the Act since his commission of related,substantial unfair labor practices demonstrated his "rejection of the collective bar-gaining principle" and completely refuted any otherwise possible claim that hisrefusal to recognize the union was motivated by a doubt as to its majority.On the other hand, following the same test of relevance and persuasivenessweight and illustrating the necessity of considering all the factors presented by theevidence in each case, the Board has recently held that no finding of bad faith ismotivated by a good-faith doubt of the union's majority" and, at the end of the opinion,it refers to the General Counsel's having failed "to introduce affirmative evidence fromwhich an inference of bad faith might be drawn " Although concurring with the resultreached by the majority, Board Member Jenkins differs with this equation of terms, andasserts that, in his view, "the concept of `good faith doubt of majority' .has becomeirrelevant to the decision of cases of this type . . ." and that the Board should simplyrequire the General Counsel to prove "bad faith" on the part of the employer as shown byeither his conduct or by evidence of his "independent knowledge . . . that the union hasa majority."Accepting the statements made by the Board majority as my necessary guide, I notetheir consistency with the stress placed upon good or bad faith inmotivation bythe longline of the Board's and the courts' decisions. (See the preceding footnote ) With motivationas the available index, no insoluble problem is posed by the use of the terms "good faith"or "bad faith" with respect to an employer's professed "doubt" as to the union's majority,even in a situation in which it appears he had no knowledge or reasonable basis for abelief. For in such a situation, if his conduct in dealing with the union's recognition requestunder the existing circumstances shows that he was indifferent as to what the facts actuallywere, then both his profession of doubt and his refusal to recognize the union were madein "bad faith." If, on the otherhand,it appears that he may have been genuinely concernedabout whether the union had a majority and made a reasonable attempt to inform himself,then (unless he should commit inconsistent unfair labor practices), both his profession ofdoubt and his refusal of recognitionmustbe regarded as having been made in "good faith."68 Jem Mfg. Co., Inc., supra.69 SeeAaron Brothers Company of California, supra,in which the Board has just re-cently said.Whetheran employer is acting in good or bad faith in questioning the union's majorityisa determination which of necessity must be made in the light of all the relevantfacts of the case, including any unlawful conduct of the employer, the sequence ofevents, and the time lapse between the refusal and the unlawful conduct .. -.See alsoHammond & Irving, Incorporated,154 NLRB 1071, wherein the Board states thatit "considers all the surrounding circumstances as well as direct evidence of motivation "70 See the headingJoy Silk Millscase and generally the cases cited in footnote 63,supra.71 SeeJohn Kinkel & Son,supra(at page 747 of the Board'sDecision specifically affirm-ing the Trial Examiner's conclusions as to the employer's bad-faith motivation on groundsset forth at pages 768-770 of the latter's Decision). In that case the employer's unfairlabor practices were committed during the organizational period before the union's requestfor recognition.72 See theKinkelcase cited in the preceding footnote. 596DECISIONS OF NATIONAL LABOR RELATIONS BOARDwarranted when the General Counsel relies solely upon evidence of independent,insubstantial,' or isolated unfair labor practices which are not necessarily incon-sistentwith the employer's professed good-faith doubt of the union's majority anddo not clearly' indicate either the employer's "rejection of the collective bargainingprinciple" or an attempt, by refusing recognition, to gain time to reduce or destroythe union's possible majority.73 Similarly, in each of a series of recent cases in whichthe employer had committed no unfair labor practices, the Board found no per-suasive indication of the employer's bad faith in refusing to recognize the unionmerely in the fact that, in several of the cases, the employer had actually lookedat and examined the union's bargaining authorizations signed by a majority of hisemployees; 74 that, in another case, the employer gave as his only reason for refus-ing recognition, his belief that he was not required to bargain with any union inview of the provision of Section 9(c)(3) of the Act and the fact that another unionhad lost a Board election less than a year before this; 75 and that, in the most recentof these cases, the employer urged the union to reinstate a representation petitionwhich the union had filed but had withdrawn without offering any evidence "war-ranting a conclusion that the Union's claim [of majority] was inaccurate orunsupportable." 76But there are other situations and other acts of employers short of unfair laborpractices,which, either separately or in combination, have convinced the Boardand the courts that an employer's refusal to recognize a union was not motivatedby a good-faith doubt of the union's majority and was therefore a refusal to bar-gain in violation of Section 8(a) (5) of the Act. The most obvious example hasbeen in the case of an employer's repudiation of his earlier recognition of the unionupon the basis of his own or a disinterested third party's check of the union'sauthorization cards.77 But of more general significance are still other Board andcourt decisions which have considered the conduct of employers in their action andresponse to uncertified unions' bargaining requests.The nub of these decisions is that the Act requires an employer to give fair con-sideration and a reasonably explained and not unduly postponed response to anuncertified union's request for recognition and the evidence of majority profferedby the union. Consequently as these decisions indicate, the manner in which theemployer responds or fails on [sic] to respond, may demonstrate bad faith on hispart in asserting a doubt concerning the union's majority as the reason for hisrefusal of recognition. Thus, the Board and the courts have recognized such factorsas the following factors, separately and in varying combinations, as indications ofan employer's bad faith: his failure to file his own representation petition underSection 9(c) (1) (B) of the Act; 78 his avoidance of meetings with the union's repre-sentatives; 79 his rejection of the union's offer of a reasonable method of provingitsmajority such as a card check or an election conducted by a disinterested thirdparty; 80 his failure to tell the union what he only later claims in an unfair laborpractice proceeding were his actual, specific reasons for doubting the union's repre-sentative status, thus depriving the union of any opportunity to explain and clarifyitsposition and raising a serious question as to what his reasons for refusing theunion's recognition request really were; 81 his apparent deliberate choice, as shown73Hammond& Irving, Incorporated, supra; Clermont'8, Inc,154 NLRB 1397,CosmodyneManufacturing Company,150 NLRB 96 (at footnote 29 of the Trial Examiner's Decisiontherein, adopted by the Board without comment).74 John P. Serpa, Inc., supra; Ben Duthler, Inc., supra.(employer rejected cards as un-reliablebut offered to consent to a Board election).75 Strydel Incorporated, supraThe Board did not pass upon the validity of the reasongiven by the employer for his refusal to recognize the union.79Aaron Brothers Company of California, supra.77 Snow & Sons,134 NLRB 709, enfd 308 F.2d 687 (C A9) ; Greyhound Terminal,137NLRB 87, enfd. 314 F.2d 43 (C.A.5) ; Kellogg Mills,147 NLRB 342, enfd 347 F.2d 219(C.A. 9);Dimon Ford Shoe Co.,150 NLRB 861;Jem Mfq, Inc, supra.78Overnite Transportation Co. v. N.L.R.B.,308 F.2d 279, 283 (C.A. 4), enfg. 129NLRB 261;Florence Printing Co. v. N.LR.B.,333 F.2d 289, 291-292 (C.A. 4), enfg.145 NLRB 141.79N L.R.B. v Philamon Laboratories, Inc.,298 F.2d 176, 178 (C.A. 2), enfg. 131 NLRB80, cert. denied 370 U.S. 919.80Florence Printing Co. v. N.L R B.,supra;N.L.R.B. V. Purity Food Stores, Inc,354F.2d 926, 927 (C.A. 1), setting aside on other grounds 150 NLRB 1523;N.L.R.B. v.Economy Food Center, Inc,333 F.2d 468, 472 (C.A. 7), enfg. 142 NLRB 901.81N.L.R.B. v. Philamon Laboratories, Inc., supra,298 F.2d at 180. THE MADISONCOURIER, INC.597by conduct such as the foregoing, to avoid acquiring any knowledge or making anyinquirywhich would show what the facts relevant to the union's majority andrepresentative status were; 82 and his lack of any "rational basis in fact" for hisasserted doubt of the union's majority.83 The importance of these decisions lies notsimply in their recognition of these particular factors as relevant to a finding of badfaith on the employer's part, but also in their implicit recognition of the scope ofthe bad-faith issue and the relevance of other similar employer acts or omissionsin other cases which might come before the Board. Of course, in each case, thepersuasive weight of any such factor or factors must be considered in the light ofall the circumstances shown by the credible evidence.The Board has recently dealt in a different manner with an employer'srefusalto recognize an uncertified union because of a professed doubt as to the appropri-ateness of the unit sought by the union. InSouthland Paint Company, Inc.,156NLRB 22, it held that "It is now well established that a good faith but erroneousdoubt as to the appropriateness of the unit is not a defense to an otherwise meri-torious charge of a refusal to bargain." 84 It is thus immaterial in the Board's view,that when refusing recognition to an uncertified union, the employer may actuallyhave had an honest doubt as to the appropriateness of the bargaining unit asdescribed and claimed by the union, if the Board in a later unfair labor practiceproceeding should find the unit to be appropriate. This does not mean, however,that the Board has thereby foreclosed consideration of an employer's possible doubtas to the union's majority when such a doubt may appear to have been the resultof his uncertainty or misunderstanding concerning the scope and numerical com-position of a generally described appropriate unit claimed by the union. In sucha case, the employer's good- or bad-faith profession of doubt as to the union'smajority is material. And it must be judged on the basis of the type of considera-tions already discussed, including whether he made any attempt to resolve hisuncertainty or doubt or to permit the union to clarify its position as to the scopeof the unit and the number and identity of the employees included.2.Conclusions as to the refusal to bargain and the strikeApplication of the foregoing established principles to the present case shows thatthe General Counsel has met his burden of proving Respondent's bad faith in refus-ing to recognize the Union at least on and after April 2, 1965. For this conclusion issupported by a preponderance of the evidence as to both Respondent's unfair laborpractices and the general manner in which Respondent dealt with the Union'srequest.Following the Union's original bargaining request of January 8, 1965, PublisherWallis knew that the Union was attempting to secure additional bargaining authori-zations from the employees 85 As found in detail in section III,D, supra,betweenJanuary 8 and April 2, Respondent, principally through Publisher Wallis althoughin several instances also through City Editor Gilbert Neal and Supervisor PatriciaOyler, committed unfair labor practices by interrogating employees concerning theirsupport of the Union's bargaining request; by threatening them with unspecifiedreprisals; by making a vague promise of voluntary action upon a long-hinted-at51Ibid,and alsoN L R B v Elliott-WilliamsCo , 345 F.2d 460, 464 (C A. 7), andFlorence Printing Co v N.L R B , supra,333 F 2d at 291-29288N.L.R.B. v. C. J. Glasgow Company,356 F 2d 476, 479, 61 LRRM 2406, 2408 (C.A. 7),enfg. 148 NLRB 98;N.L.R.B. v. Elliott-Williams Co., supra,464.84 CitingUnited AircraftCorporationv.N.L.R.B.,333 F 2d 819 (C.A. 2), cert. denied380 U.S. 910;Florence Printing Co.,145 NLRB 141, 148-149 (footnote 5), enfd. 333 F.2d289, 291 (C.A. 4) See alsoOklahoma Sheraton Corporation,156 NLRB 681 (footnote 1).Cf.N.L R B. v. Delight Bakery, Inc.,353 F.2d 344, 346, 60 LRRM 2501, 2503 (C.A. 6),affg and enfg. 145 NLRB 893, 908-910, wherein the Board had expressed and relied uponan earlier view that an employer's doubt as to the appropriateness of a unit which wasnot "traditionally appropriate," was a defense to a refusal-to-bargain charge underSection8(a) (5) of the Act but not to a remedialbargainingorder based upon Section8(a) (1) unfair labor practices.85 Seethe findingsmade in sectionIII,D, supra,as to Wallis' inquiry of employee Juettas to whether Moore and Feltner, the two tapepunchers, had joined the Union yet; Super-visorOyler's directinquiriesof the twogirls ;and Wallis' attemptsto discourage theirsigning -union authorizationsand to keep them from the timeclockwhere other employeeswere soliciting bargaining authorizations. 598DECISIONS OF NATIONAL LABOR RELATIONS BOARDpension plan originally talked about 5 years earlier; by stating in effect that Respond-ent would attempt to avoid bargaining with the Union regardless of the employees'desires; by offering and attempting to bargain with the employees rather than withthe Union, suggesting in this connection that it was futile for the Union to attemptto bargain with Respondent or to gain anything for the employees that they couldnot get for themselves simply by individuallygoingtoWallis; and finally, by Wallis'and Supervisor Oyler's attempts to restrain two women employees fromsigningunion bargaining authorizations and to keep them away from the timeclock wherethey were likely to be solicited by their fellow employees.These were substantial unfair labor practices obviously directed toward either thedissipation of the Union's possible majority or the prevention of the Union's attain-ment of such a majority after January 8, 1965. I find that they demonstrated thatin postponing its answer to the Union's bargaining requests of January 8 and Feb-ruary 12 (by which time the Union had actually secured a majority), and then, ineventually rejecting the Union's further requests on March 4 and April 2 and 8,Respondent was motivated, not by a good-faith doubt as to the Union's majority orthe appropriateness of the unit, but byits unwillingnessto bargain, with the Union,by a "rejection of the collective bargaining principle," and by a desire to gain timeto defeat the Union's claim to recognition by dissipating its possible majority orpreventing it from attaining a majority. On the basis of these related unfair laborpractices alone, I conclude that on February 12, March 4, and April 2 and 8, 1965,Respondent acted in bad faith in refusing to recognize and bargain with the Union,and thereby committed unfair labor practices within the meaning of Section 8(a) (3)of the Act.But even apart from Respondent's repressive unfair labor practices, its generaltreatment of the Union's recognition request, as found upon the evidence and con-sidered at length in section III,E, supra,in itself demonstrated its bad faith in refus-ing to grant recognition. Briefly, the factors impelling this conclusion are Respond-ent's delay in answering the Union's request, its failure to give fair considerationand treatment to the request, and Wallis' eventual admission of the soundness of theUnion's request:(a)Respondent unreasonably delayed giving its answer to the Union's bargain-ing request and abused the Union's and the employees' patience. Publisher Wallis'original plea on January 8 for time to confer with his associates because of thedeath andillness inthe Garber family was sympathetically received and accepted bythe Union. But Wallis prolonged the Union's wait for an answer even after he hadconsulted Attorney Cooper on January 11 and the other directors on January 16.Thus, in spite of the Union's followup letter of January 20, neither Wallis norCooper made any attempt to get in touch with the Union or to arrange a meetingwith the Union's representatives until February 3, exactly 2 weeks after receipt ofthe January 20 letter and almost a month after the Union's bargaining request.Then, at the meeting arranged on February 12, Attorney Cooper asked, and theUnionagreed,that Cooper be given an additional 7 to 10 days to "investigate" thematter and to look up the law so that he could advise his client. But on February 23(stillanother 11 days later), Cooper told Local President Curran over the tele-phone that he had not yet made his "investigation" although he intended to do sothe following week before again meeting with the Union's representatives. When theUnion's representatives thereuponmade their 50-mile trip to Wallis' office onMarch 2, Wallis did not even receive them but stayed in his inner office and merelysent out word to them through his office girl that they should see Cooper, although,by his own admission, he had in the meantime ascertained by a telephone call toCooper's office that Cooper was not in his office and it was not known where hewas. Then Cooper, although he had asked on February 12 for a further meetingwith the Union's representatives to discuss the recognition problem after he had"investigated" it and before he left on his March vacation in Florida, effectivelyshut the door to any such meeting or discussion by the finality and bluntness of hisletter to the Union on March 4, in which for the first time Respondent informed theUnion it doubted its majority in the unit (although it still gave none of the reasonsitnow says it had), and would insist upon the Union's filing a petition in a Section9(c)(1) proceeding in which Respondent did "not intend to waive any of our rightswhich accrue to us under the law, in intervening procedure." 8658 Although Cooper testified he left for Florida on March 14, thus delaying his vacation"thinking I might hear from the gentlemen from Louisville," he did not inform the Unionof this nor of any willingness on his part to meet again with the Union's representatives. THE MADISON COURIER, INC.599(b)Throughout this lengthy period of delay, Respondent did not give the Union'sclaim of recognition and the proffered bases upon which it was made, the fair con-sideration to which the Union and the employees were entitled.On the contrary,Wallis and Attorney Cooper apparently treated the entire matter as if it were agame,by deliberately attempting to avoid acquiring any knowledge,making anyinquiry, or accepting the reasonable methods offered by the Union's representativesfor proving its majority,which would have shown what the facts and the scope oftheUnion's claim actually were.And at the same time, they never once told theunion representatives what they now claim in this proceeding were the actual, spe-cific reasons for doubting the Union's representative status and eventually insist-ing upon the Union's filing a Section 9(c) (1) representation.They thus deprived theUnion not only of the opportunity of presenting reasonable and convincing proof ofitsmajority but also the opportunity of explaining and clarifying its position as tothe matters which Respondent has only now raised in the present proceeding as thebasis of its alleged doubts.All of this appears clear upon consideration of the find-ings of fact which have already been made:In the meetings on January 8 and February 12, first Wallis and then Cooperrejected the Union's offers to prove majority by a head count or by an election con-ducted by a disinterested third party.And at the meeting on February 12, Cooperasked for time to consider the offer then made by International RepresentativeMcFee of a Board consent election although the Union had made the same proposaltoWallis on January 8. It was not until Cooper'sMarch 4 letter that Respondentin effect rejected the consent election possibility by insisting that theUnioninstitutea full-fledged Section 9(c)(1) proceeding in which Respondent would not "waiveany of our rights which accrue to us under the law, in intervening procedure."Untilthen,during the intervening 2 months following the Union'sbargaining request,Respondent had not questioned the unit nor the Union'smajority.Even on March 4,Cooper did not give the Union any reason for a doubt as to either the unit or themajority, nor did he suggest that a unit other than that claimed by the Union wasappropriate.Nor did Cooper apparently consider the fact that even under the expe-dited consent election procedure proposed by the Union,Respondent might, if itthought it necessary, test the inclusion and voting eligibility of the employees throughthe challenge procedures provided in the Board'sRules and Regulations.87Nor didhe consider the possibility of Respondent's filing its own Section 9(c) (1) (B) peti-tion.Instead,he attempted to force the Union to take the initiative and, withoutoffering to meet and discuss the matter further, as he had promised on February 12,he left for Florida.(c)Finally, capping all this, Publisher Wallis at his meeting with the union repre-sentatives on April 2,virtually admitted the soundness of the Union's claim although,in the absence of Attorney Cooper,he still refused to recognize the Union, as didCooper in his later meeting with Local President Curran and the State'smediatoron April 8.For when Wallis was shown the 15 union bargaining authorization cardsas well as the employees'second bargaining petition on April 2,and examined themwith the wry comment that he was doing what his attorney had told him not to do,he was forced to admit that he had no reason to challenge the "authenticity" of thecards and the Union's claim that they constituted a majority.His admissions, as Ihave already noted,are not to be taken lightly for by this time he had 3 months inwhich to consider and appraise the Union's claim and also the benefit of advicefrom counsel as to what Respondent's position might be with respect to the appro.priateness of a production and mailing room unit,itsnumerical composition, andtheminimum number of union bargaining authorizations which would thereforeconstitute,a majority in that unit.In view of the foregoing, I have concluded that both Respondent's related unfairlabor practices and its manner of dealing with the Union's bargaining request showthat, in refusing to recognize the Union,Respondent was not motivated by a good-faith doubt as to the Union'smajority or as to the appropriateness of the unitclaimed by the Union,but rather by its own unwillingness to bargain with theUnion and thus by a "rejection of the collective bargaining principle."I furtherconclude that,in refusing'to grant recognition to, and bargain with, the Union,Respondent acted in bad faith and that,since the Union was the exclusive bargain-ing representative of all the employees in the production and mailing room unitherein found to be appropriate within the meaning of Section 9(a) and (b) of the87 Section 102.69 (c). 600DECISIONS OF NATIONAL LABOR RELATIONS BOARDAct, Respondent's refusal to bargain on and after February 12, 1965, and certainlyon April 2, 1965, constituted an unfair labor practice within the meaning of Section8(a)(5).Since the employees began their strike on April 2, 1965, in protest againstRespondent's refusal to recognize and bargain with the Union as their collective-bargaining representative, I find that the strike was a strike caused by Respondent'sunfair labor practices.G. Respondent's purchase and installation of offsetequipmentDuring the first days of the strike, Respondent printed its paperson an offsetpress of another newspaper in nearby Scottsburg. On or about April 6, 1965, Pub-lisherWallis began negotiations for the purchase of offset printing equipment andcompleted the purchase on or about May 3, 1965, with a trade-in of its old letter-press equipment as part of the price. Removal of the old equipmentand installationof the new offset equipment at Respondent's Madison plant were completed shortlybeforeMay 10, 1965, and on and since approximately that date Respondent hasused the new equipment to print its newspapers.Except for proofreading and the operation of a new offset press,Respondent'sprinting has changed completely. In the offset operation, final copy is prepared onVari-typers and Justo-writers, proofread, and (with corrections made in the copy),pasted on page dummies along with stripped-in glossy copies of photographs. Thepage dummies are photographed, and the negatives are printed directly onsensitizedaluminum printing plates. The new operation has thus eliminatedRespondent's useof Linotype machines, automatic linecasters, the tapepunching machines, and theproof press. It has also eliminated the engraving of illustrations, the page assemblyor composition of hot type and engravings, and the stereotyping of casting ofprinting plates.However, so far as the employees' jobs were concerned, the changes have notbeenso radical as might first appear. For proofreading is still what it has alwaysbeen,although the basic final copy is proofread since "proofs" are no longer printedfrom galleys of hot type; the Vari-typers and Justo-writers haveessentially thesame keyboard (closely resembling that of a typewriter), as was used on the Lino-type and tape punching machines; and page composition merely requires the com-positors to paste final copy on the page dummies rather then to assemble hot typeand lock it in a chase. So far as the operation of the offsetpress is concerned, it isno different from the operation of the old letterpress, and the work of the employ-ees inthe mailing room is the same as it always was. Finally, according to Wallis,the new photographic and developing operations require no skills thatcannot bequickly acquired. Indeed, the new employee hired to do this work had had no previ-ous experience of this sort.Respondent gave the Union no notice of its intention to changeitsoperation toan offset operation although Wallis had already begun his negotiations for the newequipment before he and Attorney Cooper met with the mediator and the Union'srepresentative on April 8, 1965. On April 15 and 22, however, Publisher Wallisadvised all the strikers by letter of the impending change.In the course of the first of these letters, Wallis told the employees:Although this new equipment can be operated with fewer people,it is not ourpresent intention to reduce the number of our employees. We believe that wewill be able to offer employment to the same number of employees, at thesame wages, that we have employed in the past. We believe thatin the longrun our volume of business, including printing done for others,will increaseto the point where we will need that number of employees or more. If ourbusiness does not increase, we believe that normal turnover in employmentwill adjust our work force to the size required by thenew equipment.In the second letter on April 22, Wallis told the employees, among otherthings:Obviously we must have people at work publishing this paper. We wouldrather have you. We hope you will come to work. But if you decide not tocome to work, if you decide that you are not going to publish this paper, thensomeone else has to do it. Reluctantly we are going to have to hire replace-ments.When we hire replacements, they must be permanentreplacements, sincewe could not hire temporary people for jobs like this.We invite you to come back to work. We hope that you willdo so. But solong as you do not come back to work, we will have to starthiring newpeople. The choice is yours. THE MADISON COURIER, INC.601The General Counsel and the Union contend that Respondent was under anobligation to notify and consult the Union and that, failing to do so, its unilateralchangeover to the offset printing operation was a refusal to bargain about a manda-tory subject for bargaining and an additional element of its refusal to bargain withtheUnion in violation of Section 8(a)(5) of the Act. They also contend thatchangeover in operations eliminated jobs of employees in the bargaining unit, wasmotivated by an intent to discriminate against these employees because of theirsupport of the Union, and was therefore also an unfair labor practice within themeaning of Section 8(a)(3) of the Act. Finally they contend that the just-quotedlanguage from Wallis' letter to the striking employees on April 22 was not only aninvitation to return to work but a threat of discharge, if not an actual discharge, ifthey should not return. Respondent takes issue with these contentions.Despite his foregoing contentions, the General Counsel stated in answer to myquestion at the hearing that, in the event the Board should agree with him, he wouldnot urge it to issue an order requiring Respondent to return to its old letterpressoperation. Indeed, in view of Respondent's assurance to the strikers that there wouldbe jobs for all of them at their existing wages, it is difficult to see how the merechangeover was intended to have the substantial effect upon the conditions ofemployment which would be the necessary basis for such a remedial order requiringa return to thestatus quo ante.88But, in any event, it seems to me that it would be a purely academic exercise,and therefore unnecessary as well as unwise, for the Board to make a decision asto whether Respondent's unilateral changeover or its letters to the employees wereunfair labor practices violative of Section 8(a)(5) or (3) of the Act. Such adecisionwould not only involve a highly speculative consideration of Respondent'sreasons for the changeover, e.g., whether the offset operation was actually a moreefficient or desirable operation than the hot metal operation, and whether Respond-ent acted in suspicious haste in purchasing the new equipment as shown by eitheran unreasonably high purchase price or by a failure to haggle at the price whichitactually paid, including the value of its old metal equipment which it tradedin.But it would also add nothing of importance of either to the findings ofunfair labor practices already made or the appropriate remedy of these unfair laborpractices.For, in view of the present finding that the employees were and are unfair laborpractice strikers, 'Respondent will be required to reinstate them, upon their applica-tion,at their former wages and in equivalent jobs, which is no less than could bejustified even if the Board should also find as the General Counsel and the Unionurge, that Respondent had either threatened to discharge them or had actuallypresent finding that Respondent had refused to bargain with the Union on and afterFebruary 12, 1965, in violation of Section 8(a)(5) and the absence of any conten-tion by the General Counsel that it should be required to return to its old letter-press operation, an additional finding that Respondent's unilateral changeover wasalso a refusal to bargain,would add nothing to the general bargaining order other-wiserequired, i.e., that Respondent bargain generally concerning the terms andconditions of the strikers' continuing employment in the offset operation.Upon the foregoing considerations, I will recommend a dismissal of the 8(a)(3)and (5)allegations of the complaints so far as they are based upon Respondent'sunilateral changeover from the letterpress operation to the offset operation or itsletters to the strikers during the strike.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, occurring in con-nection with the business' operations of Respondent as described in section I, above,have a close,intimate,and substantial relation to trade,traffic,and commerce upon[sic] the several States, and tend to lead to labor disputes burdening and obstruct-ing commerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in unfair labor practices within themeaning of Section 8(a)(1) and (5) of the Act, I will recommend that it ceaseand desist therefrom and take certain affirmative action designed to effectuate thepolicies ofthe Act.8s SeeWestinghouse Electric Corp.,153 NLRB 443. 602DECISIONSOF NATIONALLABOR RELATIONS BOARDHaving found that Respondent committed unfair labor practices by refusing tobargain with the Union on and since February 12, 1965, I will recommend thatRespondent upon request, bargain collectively with the Union as the exclusiverepresentative of all employees in the appropriate unit and embody in a signedagreement any understanding reached.It has been found that the strike of employees which began and has continuedsince April 2, 1965, was and is an unfair labor practice strike. Accordingly, it willbe recommended that Respondent shall, upon application, reinstate the unfair laborpractice strikers to their former or substantially equivalent positions and at theirprestrike wages, without prejudice to their seniority or other rights and privileges,dismissing, if necessary, any person hired by Respondent after the commencementof the strike on April 2, 1965. Should any such striking employee be reinstated toan equivalent but not the same, position he or she had occupied before the strike,Respondent shall provide and permit an adequate method and period of on-the-jobtraining of not less than 8 weeks in such new, equivalent position. In addition,Respondent shall make each of the striking employees whole for any loss of earn-ings which he or she may suffer by reason of Respondent's refusal, if any, to rein-state such striking employee in the manner prescribed above, by payment to himor her of a sum of money equal to that which such employee normally would haveearned as wages during the period beginning 5 days after the date on which suchemployee applies for reemployment or reinstatement and terminating on the dateof Respondent's offer of employment. The amount payable to each of these employ-ees shall be computed in accordance with the formula stated in F.W. WoolworthCompany,90 NLRB 289. Furthermore, it will be recommended that Respondentpay interest on the amount due to each of these employees, such interest to becomputed at the rate of 6 percent per annum and, using theWoolworthformula, toaccrue commencing with the last day of each calendar quarter on the amount dueand owing for each quarterly period.Isis Plumbing & Heating Co.,138 NLRB 716.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case I make the following:CONCLUSIONS OF LAW1.Louisville Typographical Union No. 10 (herein called the Union)isa labororganization within the meaning of the Act.2.Respondent,TheMadison Courier,Inc.,an Indiana corporation, is anemployer engaged in commerce within the meaning of the Act.3.By interrogating employees concerning their support of the Union's bargainingrequest, by threatening them with unspecified reprisals, by makinga vague promiseof voluntary action upon a pension plan, by informing employees that Respondentwould attempt to avoid bargaining with the Union regardless of the employees'desires, by offering and attempting to bargain with the employees rather than withthe Union and suggesting that it was futile for the Union to attempt to bargainwith Respondent, and by attempting to restrain employeesfrom signing unionbargaining auhorizations and to keep them away froman areain the plant wherethey were likely to be solicited by their fellow employees, Respondenthas inter-fered with, restrained, and coerced employees in the exercise of the rightsguaran-teed in Section 7 of the Act, and has thereby committed unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.4.All production employees and mailing room employees of Respondent,employed at its Madison, Indiana, plant, including proofreaders but excludingreporters, advertising employees, business office and office clerical employees, andall supervisors as defined in the Act, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9(b) of the Act.5.On and at all times since February 12, 1965, the Union has been and now is,the exclusive representative of all employees in the aforesaid appropriate bargain-ing unit for the purposes of collective bargaining within themeaning of Section9(a) of the Act.6.By refusing on and since February 12, 1965, to bargain collectively with theUnion as the exclusive representative of its employeesin theaforesaid appropriateunit,Respondent has engaged in and isengaging in unfairlabor practices withinthe meaning of Section 8(a)(5) and (1) of the Act.7.Respondent, by its unfair labor practices described in paragraph 6, abovecaused its employeesto engagein a strike which began on April 2, 1965. THE MADISON COURIER, INC.6038.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.9.Respondent has not committed other unfair labor practices as alleged in thecomplaint.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law and uponthe entire record in the case, it is recommended that The Madison Courier, Inc.,an Indiana corporation,its agents,successors, representatives,and assigns,shall:1.Cease and desist from:(a) Interrogating its employees concerning their interest in, or support of, Louis-ville Typographical Union No. 10; threatening them with reprisals; promising themany benefit for refraining from supporting said Union; informing employees thatitwill not bargain, or will attempt to avoid bargaining, with the said Union as theexclusive bargaining representative of all its employees in the appropriate unithereinafter described; offering or attempting to bargain with employees directlyrather than with the Union as exclusive bargaining representative; or in any othermanner interfering with, restraining, or coercing employees in the exercise of theright to self-organization, to form labor organizations, to join or assist the afore-said Union or any other labor organization, to bargain collectively through repre-sentatives of their own choosing, and to engage in any other concerted activitiesfor the purpose of collective bargaining or other mutual aid and protection or torefrain from any or all such activities, except to the extent that such right may beaffected by an agreement requiring membership in a labor organizationas a con-dition of employment, as authorized by Section 8(a)(3) of the Act.(b)Refusing to bargain collectively in good faith concerningwages, hours, andother terms and conditions of employment, with Louisville Typographical UnionNo. 10, as the exclusive representative of all employees of the following appropriateunit:All production employees and mailing room employees of theRespondent,employed at it Madison, Indiana, plant, including proofreaders, but excludingreporters, advertising employees, business office and office clericalemployees,and all supervisors as defined in the Act.2.Take the following affirmative action which is found will effectuate the policiesof the Act:(a)Upon application, reinstate the unfair labor practice strikers who begantheir strike on April 2, 1965, to their former or substantially equivalentpositions,without prejudice to their seniority or rights and privileges, and make them wholefor any loss of earnings resulting from failure to reinstate them, all in accordancewith the conditions set forth in the section entitled, "The Remedy."(b)Upon request bargain collectively with Louisville Typographical Union No.10 asthe exclusive representative of all employees in the appropriate unit withrespect to rates of pay, wages, hours of employment, and otherconditions ofemployment, and embody in a signed agreement any understanding reached.(c)Notify any of the persons entitled to reinstatement under thisRecommendedOrder if they are presently serving in the Armed Forces of the UnitedStates oftheir right to full reinstatementuponapplication in accordance with the SelectiveService Act and the Universal Military Training and Service Act, as amended, aftertheir discharge from the Armed Forces.(d) Preserve and, upon request, make available to the Board or its agents, forexaminationand copying all records necessary for the determination of theamountswhich may be due to employees under this Recommended Order.(e) Post at its plant in Madison, Indiana, copies of the attached notice marked"Appendix B." 89 Copies of said notice, on forms provided by the Regional Directorfor Region 25, after being signed by a representative of Respondent, shall be postedby it immediately upon receipt thereof, and be maintained for 60 consecutive days69 In the event that this Recommended Order is adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the Recommended Order of a,Trial Examiner" in the notice. In the further event that the Board's Order is enforced bya decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals Enforcing an Order" shall be substituted for the words "a Decisionand Order." 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDthereafter, in conspicuous places, including all places where notices to employeesare customarily posted. Reasonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or covered by any other material.(f)Notify the Regional Director for Region 25, in writing, within 20 days fromthe receipt of this Decision, what steps Respondent has taken to comply herewith soIT IS FURTHER RECOMMENDED that the Board dismiss the allegations of the com-plaint concerning Respondent's commission of unfair labor practices other thanthose which have been herein specifically found.go In the event that this Recommended Order is adopted by the Board, this provisionshall be modified to read. "Notify said Regional Director, in writing, within 10 daysfrom the date of this Order, what steps Respondent has taken to comply herewith."APPENDIX AEMPLOYEES IN APPROPRIATE UNIT, SHOWING THOSE WHOSIGNED UNION AUTHORIZATION CARDS AND/OR EITHER OFTHE BARGAINING PETITIONS LEFT WITH THE RESPONDENTON JANUARY 8, 1965 (I) AND ON APRIL 2, 1965 (II).(1)Employees who signed and submitted union authorization cards onOctober 30,1964,and also both the bargaining petitions, I and II:DAVID ASHBYRUDOLPH JUET'TBERNARD CORBINVIRGINIA KERRALBERT LEE DOWELLHENRY LORENZWALTER W. DOWELLJAMES NICHOLSDALE GILTNERMICKY STORIE(2)Employeeswho signedand submittedunion authorizationcards after Octo-ber 30, 1964:HENRY BENTZ, November 4, 1964CLARENCE SPIVEY, January 1965ALLEN LEE ARBUCKLE,a fewdays before February12, 1965; also IIPAULA FELTNER, March 30, 1965; also IIJUDITH ANN MOORE, March 30,1965; also IIAUGUST MEADE, April 3, 1965(3) Employeesin unit who signed neither a bargaining authorization card nora bargaining petition:ALPHA MAE ALDRIDGEJAMES MEADOWSJOHN CONNELLYGOLDEN P. SKELDONEDWARD GUI LEYANNA TUCKERLESTER HATCHELLJANICE WICHMANSUMMARY:Number ofemployees in unit ----------------------------------------- 24Numberwho signed and submitted authorization cards:Before January 1, 1965________________________________________11Before February 12, 1965______________________________________13On and before March 30, 1965__________________________________15On and before April 3, 1965____________________________________16Number who signed bargaining petitions:1.The first petition, left with the Respondent on January 8, 1965______10II.The second petition, left with the Respondent on April 2, 1965_____13APPENDIX BNOTICE To ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL NOT interrogate our employees concerning their interest in or sup-port of Louisville Typographical Union No. 10; threaten them with reprisals;promise them benefits if they refrain from supporting said Union,tellouremployees that we will not bargain with, or will avoid bargaining with, said BUILDING AND CONSTRUCTIONTRADESCOUNCIL605Union as the exclusive bargaining representative of all our employees in theappropriate unit hereinafter described; offer or attempt to bargain with employ-ees rather than with the Union as exclusive bargaining representative; nor inany other manner will we interfere with, restrain, or coerce our employees inthe exercise of their rights to self-organization, to form labor organizations, tojoin or assist Louisville Typographical Union No. 10, or any other labor orga-nization, to bargain collectively through representatives of their own choosing,and to engage in any other concerted activities for the purposes of collectivebargaining or other mutual aid and protection or to refrain from any or allsuch activities, except to the extent that such rights may be affected by anagreement requiring membership in a labor organization as a condition ofemployment, as authorized by Section 8 (a) (3) of the Act.WE WILL NOT refuse to bargain collectively with Louisville TypographicalUnion No. 10, as the exclusive representative of the employees in the bargain-ing unit described below.WE WILL, upon request, bargain with the above-named Union as the exclusiverepresentative of all the employees in the bargaining unit described below withrespect to rates of pay, wages, hours of employment, and other conditions ofemployment and, if an understanding is reached, embody such an understand-ing ina signed agreement. The bargaining unit is:All our production employees and mailing room employees, employed atour Madison, Indiana, plant, including proofreaders, but excluding report-ers, advertising employees, business office and office clerical employees, andall supervisors as defined in the Act.WE WILL, upon application, reinstate the employees who have engaged inthe strike which began on April 2, 1965, to their former or substantiallyequivalent positions, without prejudice to their seniority or other rights andprivileges, in the manner and upon the conditions described by the Trial Exam-iner inhisDecision.WE WILL notify the employees entitled to reinstatement, if presently servingin the Armed Forces of the United States of their right to full reinstatementupon application in accordance with the Selective Service Act and the UniversalMilitary Training and Service Act, as amended, after discharge from the ArmedForces.THE MADISON COURIER, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date ofposting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions, they may communicate directly with the Board's Regional Office, 614ISTA Center, 150 West Market Street, Indianapolis, Indiana 46204, Telephone633-8921.Building and Construction Trades Council of Los Angeles; andLaborers&Plaster Tenders Local 507 (Kon Lee Building Co.)andInterstate Employers Association,Inc.Case 01-CC-933.January 4, 1967DECISION AND ORDEROn September 28, 1966, Trial Examiner George Christensen issuedhis Decision in the above-entitled proceeding, finding that Respond-ent Laborers & Plaster Tenders Local 507 had engaged in certainunfair labor practices and recommending that it cease and desist162 NLRB No. 55.